ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_06_FR.txt.                                                                                907



OPINION DISSIDENTE DE M. LE JUGE CANÇADO TRINDADE


[Traduction]

                            table des matières

                                                                        Paragraphes

    I. Prolégomènes                                                            1-4
    II. La détermination de l’existence d’un différend dans les
        affaires portées devant la Cour de La Haye                            5-30
       1. Détermination objective                                             5-15
       2. L’existence d’un diﬀérend en l’espèce (aﬀaire Iles Mar-
          shall c. Royaume-Uni)                                              16-19
       3. Le seuil de détermination de l’existence d’un diﬀérend             20-25

       4. Les arguments des Parties en l’aﬀaire Iles Marshall
          c. Royaume-Uni                                                        26
       5. Appréciation d’ensemble                                            27-30
   III. Les résolutions de l’Assemblée générale des Nations
        Unies et l’OPINIO JURIS qui s’en dégage                              31-56
       1. Les résolutions de l’Assemblée générale relatives aux
          armes nucléaires (1961-1981)                                       32-37
       2. Les résolutions de l’Assemblée générale relatives au gel
          des armements nucléaires (1982-1992)                               38-40
       3. Les résolutions de l’Assemblée générale qualiﬁant la
          menace ou l’emploi d’armes nucléaires de violation
          de la Charte (et leur invocation devant la Cour en 1995)           41-44
       4. Les résolutions de l’Assemblée générale condamnant les
          armes nucléaires (1982-2015)                                       45-50
       5. Les résolutions de l’Assemblée générale sur la suite donnée
          à l’avis consultatif rendu par la Cour en 1996 (1996-2015)         51-56
   IV. Les résolutions du Conseil de sécurité et l’OPINIO JURIS
       qui s’en dégage                                                       57-63
    V. La saga de la condamnation des armes nucléaires par
       les Nations Unies                                                     64-77
   VI. Les résolutions des Nations Unies et la formation d’une
       OPINIO JURIS : les positions des Parties                              78-83
  VII. Questions posées par un membre de la Cour et réponses
       des Parties                                                           84-88

                                                                                78

armes nucléaires et désarmement (op. diss. cançado trindade) 908

 VIII. La malfaisance de l’homme : actualité du Livre de la
       Genèse au XXIe siècle                                             89-118
   IX. La place que fait aux peuples la Charte des Nations
       Unies                                                            119-127
   X. Défaut de pertinence du prétendu « principe » de l’OR
       MONÉTAIRE                                                        128-131
   XI. Le principe fondamental de l’égalité juridique des
       États                                                            132-135
  XII. L’inconsistance de la stratégie de « dissuasion »                136-146
 XIII. L’illicéité des armes nucléaires et l’obligation de
       procéder au désarmement nucléaire                                147-196
      1. La condamnation de toutes les armes de destruction
         massive                                                        147-152
      2. L’interdiction des armes nucléaires : nécessité d’une
         optique centrée sur les peuples                                153-171
      3. L’interdiction des armes nucléaires : le droit fondamental
         à la vie                                                       172-185
      4. Les interdits absolus de jus cogens et l’humanisation du
         droit international                                            186-189
      5. Les failles du positivisme juridique : réfutation du pseudo-
         principe du Lotus                                              190-196
 XIV. L’invocation de la « clause de Martens » comme expres-
      sion de la raison d’humanité                                      197-205
  XV. Le désarmement nucléaire, le jusnaturalisme, la
      conception humaniste et l’universalité du droit inter-
      national                                                          206-216
 XVI. Le principe d’humanité et la conception universaliste
      du droit : le JUS NECESSARIUM transcende les limites du
       JUS VOLUNTARIUM                                                  217-229
XVII. Les conférences d’examen du TNP                                   230-245
XVIII. La création de zones exemptes d’armes nucléaires                 246-258
 XIX. Les conférences sur l’impact humanitaire des armes
      nucléaires (2013-2014)                                            259-295
      1. La première conférence                                         262-266

      2. La deuxième conférence                                         267-275

      3. La troisième conférence                                        276-287




                                                                            79

 armes nucléaires et désarmement (op. diss. cançado trindade) 909

       4. Les suites des trois conférences : l’« engagement humani-
          taire »                                                     288-295
  XX. Considérations finales : l’existence d’une oPINIO JURIS
      COMMUNIS inspirée par la conscience (RECTA RATIO), qui
      prime de beaucoup la « volonté »                                296-310
  XXI. Épilogue : récapitulation                                      311-327

                                     *

                             I. Prolégomènes

   1. Je regrette de n’avoir pu joindre ma voix à celles de la majorité des
membres de la Cour lorsque celle-ci a rendu, ce 5 octobre 2016, son arrêt
en l’aﬀaire des Obligations relatives à des négociations concernant la cessa-
tion de la course aux armes nucléaires et le désarmement nucléaire
(Iles Marshall c. Royaume-Uni), par lequel elle a conclu que l’existence
d’un diﬀérend entre les Parties n’avait pas été établie et qu’en conséquence
elle n’avait pas compétence pour connaître de la requête déposée par les
Iles Marshall et procéder à l’examen de l’aﬀaire au fond. Je suis en com-
plet désaccord avec le présent arrêt. Etant donné que mon dissentiment
s’étend à tous les points dont traite l’arrêt, que ce soit dans l’exposé du
raisonnement ou dans le dispositif, je considère que le rôle qui m’est
dévolu dans l’exercice de la fonction judiciaire internationale de la Cour
m’impose le devoir de joindre à l’arrêt l’exposé de ma position sur l’en-
semble de ces points.
   2. J’entends ainsi marquer que je me dissocie autant que faire se peut
de la position adoptée par une Cour divisée, aﬁn de pouvoir rester en paix
avec ma conscience. Je vais tenter de mettre en évidence les raisons qui
motivent ma position sur les questions abordées dans l’arrêt. Pour com-
mencer, j’examinerai la question de l’existence d’un diﬀérend susceptible
d’être tranché par la Cour de La Haye (application de critères objectifs et
seuil de détermination de l’existence d’un diﬀérend). Je porterai ensuite
mon attention sur les séries de résolutions de l’Assemblée générale des
Nations Unies relatives aux armes nucléaires et l’opinio juris qui s’en
dégage. Je procéderai de même pour les résolutions du Conseil de sécu-
rité. Je poursuivrai en analysant la saga de la condamnation des armes
nucléaires par les Nations Unies, puis en examinant les positions des Par-
ties sur les résolutions des Nations Unies et l’émergence d’une opinio juris,
ainsi que leurs réponses aux questions que je leur ai posées à l’issue de la
procédure orale.
   3. Suivant un ordre logique, je remonterai loin dans le temps pour
mettre en lumière la nécessité de dépasser la perspective strictement
interétatique, en gardant à l’esprit l’attention que les auteurs de la Charte
des Nations Unies ont portée aux peuples. Ensuite, après avoir rappelé le
principe fondamental de l’égalité juridique des Etats, j’expliquerai pour-

                                                                          80

 armes nucléaires et désarmement (op. diss. cançado trindade) 910

quoi la stratégie dite de « dissuasion » est à mon sens inconsistante. J’ex-
poserai ensuite mes observations sur l’illicéité des armes nucléaires et
l’obligation de procéder au désarmement nucléaire, ce qui m’amènera à
aborder les points suivants : a) la condamnation de toutes les armes de
destruction massive ; b) l’interdiction des armes nucléaires (dans une
optique centrée sur les peuples et le respect du droit fondamental à la
vie) ; c) les interdits absolus de jus cogens et l’humanisation du droit inter-
national ; d) les failles du positivisme juridique.
   4. J’en viendrai ainsi à traiter du recours à la « clause de Martens » en
tant qu’expression de la raison d’humanité. Je poursuivrai ma réﬂexion sur
le désarmement nucléaire en invoquant la pensée jusnaturaliste et la
conception humaniste et universaliste du droit international ; à propos de
l’universalisme, j’appellerai l’attention sur le principe d’humanité et le
jus necessarium en ce qu’ils transcendent les limites du jus voluntarium. Je
m’intéresserai ensuite aux conférences d’examen du traité sur la non-
prolifération des armes nucléaires (TNP), à l’utilité de la création de zones
exemptes d’armes nucléaires et aux conférences sur l’impact humanitaire
des armes nucléaires. J’aurai ainsi esquissé les fondements de mes consi-
dérations ﬁnales sur l’existence d’une opinio juris communis inspirée par la
conscience (recta ratio), laquelle relève d’un ordre bien supérieur à celui
de la volonté, et je terminerai par un épilogue récapitulatif.


            II. La détermination de l’existence d’un différend
           dans les affaires portées devant la Cour de La Haye

                              1. Détermination objective
   5. Je vais examiner tout d’abord la question de la détermination de
l’existence d’un diﬀérend dans les aﬀaires portées devant la Cour de
La Haye. Selon la jurisprudence constante de la Cour permanente de Jus-
tice internationale (CPJI) et de la Cour actuelle, il existe un diﬀérend lors-
qu’il y a « un désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques ou d’intérêts entre deux personnes » 1.
L’existence d’un diﬀérend doit être « établie objectivement » par la Cour ;
« [l]e simple fait que l’existence d’un diﬀérend est contestée ne prouve pas
que ce diﬀérend n’existe pas » 2. La Cour doit examiner si « la réclamation
de l’une des parties se heurte à l’opposition manifeste de l’autre » 3. La


   1   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11.
   2 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   3 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; Activités armées sur le territoire du Congo
(nouvelle requête : 2002) (République démocratique du Congo c. Rwanda), compétence et
recevabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90.

                                                                                            81

 armes nucléaires et désarmement (op. diss. cançado trindade) 911

Cour a également dit ceci : « un désaccord sur un point de droit ou de fait,
un conﬂit, une opposition de thèses juridiques ou d’intérêts ou le fait que
la réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre ne doivent pas nécessairement être énoncés expressis verbis » 4.
   6. Au cours des dix dernières années, la Cour a jugé bon d’insister sur
le fait qu’il lui appartient de procéder à la « détermination objective » de
l’existence d’un diﬀérend. Par exemple, en l’aﬀaire relative à des Activités
armées sur le territoire du Congo (nouvelle requête : 2002) (République
démocratique du Congo c. Rwanda), compétence et recevabilité (arrêt,
C.I.J. Recueil 2006, p. 6), la Cour a rappelé que, dès 1924, la CPJI avait
déclaré qu’« un diﬀérend est un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intérêts entre
deux personnes » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 11). Elle a ajouté ceci :
        « La Cour actuelle a pour sa part eu l’occasion de souligner à
      diverses reprises ce qui suit :
            « Pour établir l’existence d’un diﬀérend : « Il faut démontrer que
         la réclamation de l’une des parties se heurte à l’opposition mani-
         feste de l’autre » (Sud-Ouest africain, exceptions préliminaires,
         arrêt, C.I.J. Recueil 1962, p. 328) ; par ailleurs, « l’existence d’un
         diﬀérend international demande à être établie objectivement »
         (Interprétation des traités de paix conclus avec la Bulgarie, la
         Hongrie et la Roumanie, première phase, avis consultatif,
         C.I.J. Recueil 1950, p. 74 ; Timor oriental (Portugal c. Australie),
         arrêt, C.I.J. Recueil 1995, p. 100, par. 22 ; Questions d’interpréta-
         tion et d’application de la convention de Montréal de 1971 résultant
         de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
         c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil
         1998, p. 17, par. 22 ; Questions d’interprétation et d’application de
         la convention de Montréal de 1971 résultant de l’incident aérien de
         Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amé-
         rique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
         p. 122, par. 21 ; Certains biens (Liechtenstein c. Allemagne), excep-
         tions préliminaires, arrêt, C.I.J. Recueil 2005, p. 18, par. 24) ». »
         (Activités armées sur le territoire du Congo (nouvelle requête :
         2002) (République démocratique du Congo c. Rwanda), compétence
         et recevabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90.)
   7. Peu après, dans son arrêt du 18 novembre 2008 sur les exceptions
préliminaires en l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Croatie c. Serbie), la
Cour a rappelé sa jurisprudence en ces termes :
       « Dans de nombreuses aﬀaires, la Cour a rappelé quelle est, à cet
     égard, la règle générale dont elle fait application. C’est la suivante :
   4 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.

                                                                                        82

 armes nucléaires et désarmement (op. diss. cançado trindade) 912

    « la compétence de la Cour doit normalement s’apprécier à la date du
    dépôt de l’acte introductif d’instance. » (Voir en ce sens Application de
    la convention pour la prévention et la répression du crime de génocide
    (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
    C.I.J. Recueil 1996 (II), p. 613, par. 26 ; Questions d’interprétation et
    d’application de la convention de Montréal de 1971 résultant de l’inci-
    dent aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
    exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 26, par. 44.)

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [C]’est normalement à la date du dépôt de l’acte introductif d’ins-
    tance que l’on doit se placer pour vériﬁer si lesdites conditions sont
    réalisées.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Il y va de la sécurité juridique, du respect du principe d’égalité et
    du droit pour un Etat qui a valablement saisi la Cour de voir statuer
    sur ses prétentions lorsqu’il a pris toutes les précautions nécessaires
    pour accomplir l’acte de saisine en temps utile.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [L]a Cour doit en principe se prononcer sur sa compétence au
    regard des conditions qui existaient à la date de l’introduction de
    l’instance.
       Cependant, il convient de rappeler que la Cour, comme sa devan-
    cière, a aussi fait preuve de réalisme et de souplesse dans certaines
    hypothèses où les conditions de la compétence de la Cour n’étaient
    pas toutes remplies à la date de l’introduction de l’instance mais
    l’avaient été postérieurement, et avant que la Cour décide sur sa
    compétence. » (Arrêt, C.I.J. Recueil 2008, p. 437-438, par. 79-81.)
  8. Plus récemment, dans son arrêt du 1er avril 2011 sur les exceptions
préliminaires en l’aﬀaire relative à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), la Cour a une fois encore jugé utile de
revenir sur la question :
       « La Cour rappelle sa jurisprudence constante sur cette question, à
    commencer par le prononcé fréquemment cité de la Cour perma-
    nente de Justice internationale en l’aﬀaire des Concessions Mavrom-
    matis en Palestine de 1924 : « Un diﬀérend est un désaccord sur un
    point de droit ou de fait, une contradiction, une opposition de thèses
    juridiques ou d’intérêts entre deux personnes » (arrêt no 2, 1924,
    C.P.J.I. série A no 2, p. 11). La question de savoir s’il existe un diﬀé-
    rend dans une aﬀaire donnée demande à être « établie objectivement »
    par la Cour (Interprétation des traités de paix conclus avec la Bulga-
    rie, la Hongrie et la Roumanie, première phase, avis consultatif,
    C.I.J. Recueil 1950, p. 74). Il convient de « démontrer que la réclama-
    tion de l’une des parties se heurte à l’opposition manifeste de l’autre »

                                                                             83

 armes nucléaires et désarmement (op. diss. cançado trindade) 913

     (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
     Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328) (et,
     plus récemment, Activités armées sur le territoire du Congo (nouvelle
     requête : 2002) (République démocratique du Congo c. Rwanda), com-
     pétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90). La
     Cour, pour se prononcer, doit s’attacher aux faits. Il s’agit d’une
     question de fond, et non de forme. Comme la Cour l’a reconnu (voir,
     par exemple, Frontière terrestre et maritime entre le Cameroun et le
     Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt,
     C.I.J. Recueil 1998, p. 315, par. 89), l’existence d’un diﬀérend peut
     être déduite de l’absence de réaction d’un Etat à une accusation dans
     des circonstances où une telle réaction s’imposait. Bien que l’exis-
     tence d’un diﬀérend et la tenue de négociations soient par principe
     deux choses distinctes, les négociations peuvent aider à démontrer
     l’existence du diﬀérend et à en circonscrire l’objet.
        En principe, le diﬀérend doit exister au moment où la requête est
     soumise à la Cour (Questions d’interprétation et d’application de la
     convention de Montréal de 1971 résultant de l’incident aérien de
     Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions
     préliminaires, arrêt, C.I.J. Recueil 1998, p. 25-26, par. 42-44 ;
     Questions d’interprétation et d’application de la convention de Mon-
     tréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
     arabe libyenne c. Etats-Unis d’Amérique), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44). » (C.I.J.
     Recueil 2011 (I), p. 84-85, par. 30.)
   9. Ce passage de l’arrêt de 2011 est un rappel de la jurisprudence
constante de la Cour. Cependant, dans la suite du même arrêt, celle-ci a
décidé d’examiner les faits de la cause en appliquant des conditions plus
rigoureuses de détermination de l’existence d’un diﬀérend, à savoir qu’elle
a entrepris de vériﬁer si, avant le dépôt de sa requête, le demandeur avait
informé le futur défendeur de ses prétentions, et de déterminer si le défen-
deur y avait manifesté son opposition 5. Elle a conclu de cet examen
qu’aucun diﬀérend ne s’était élevé (avant août 2008) entre les parties. En
posant cette condition supplémentaire, la Cour s’est écartée de la juris-
prudence de la CPJI et de sa propre jurisprudence constante concernant
la détermination de l’existence d’un diﬀérend (voir plus haut).
   10. Dans les trois aﬀaires sur lesquelles la Cour vient de se déclarer
incompétente, les Etats défendeurs (l’Inde, le Royaume-Uni et le Pakis-
tan) soutenaient que, selon le Statut de la Cour ou le droit international
général, l’existence d’un diﬀérend auquel ils auraient été parties était
subordonnée à la condition qu’ils aient reçu notiﬁcation préalable des
griefs de l’Etat demandeur (les Iles Marshall), ou qu’il soit prouvé qu’ils
en avaient eu préalablement connaissance. Or, on ne trouve pas trace de

   5 Voir l’arrêt du 1er avril 2011, par. 50-105, et, plus spécialement, les paragraphes 31,

61 et 104-105.

                                                                                         84

 armes nucléaires et désarmement (op. diss. cançado trindade) 914

pareille condition dans la jurisprudence constante de la Cour sur la déter-
mination de l’existence d’un diﬀérend ; bien au contraire, la Cour a tenu à
préciser qu’il était possible d’établir par inférence 6 quelle était la position
ou l’attitude d’une partie. Il en découle que, pour que la Cour puisse éta-
blir l’existence d’un diﬀérend, il n’est pas nécessaire qu’antérieurement au
dépôt de la requête le défendeur ait manifesté son opposition aux préten-
tions du demandeur par une déclaration à cet eﬀet, ou qu’il ait expressé-
ment reconnu l’existence d’un diﬀérend l’opposant à lui.
   11. En l’espèce, les Etats défendeurs ont invoqué l’arrêt rendu par la
Cour en 2011 en l’aﬀaire relative à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(CIEDR) à l’appui de leur position, selon laquelle la notiﬁcation pré-
alable des prétentions du demandeur serait une condition nécessaire de
l’existence d’un diﬀérend. Dans l’opinion dissidente que j’ai jointe audit
arrêt, j’ai déjà eu l’occasion (par. 161) de critiquer le « raisonnement for-
maliste » suivi par la Cour pour déterminer l’existence d’un diﬀérend, rai-
sonnement qui l’a conduite à introduire une condition contraire à la
jurisprudence constante de la CPJI et à la sienne (voir plus haut).
   12. Comme je l’ai fait observer dans la même opinion dissidente,
     « [e]n ce qui concerne la première de ces exceptions, par exemple, il a
     fallu quatre-vingt-douze paragraphes à la Cour pour reconnaître
     que, selon elle, un diﬀérend juridique s’était ﬁnalement cristallisé le
     10 août 2008 (par. 93), seulement après l’éclatement d’une guerre
     ouverte et déclarée entre la Géorgie et la Russie ! Je trouve cela vrai-
     ment extraordinaire : voici un diﬀérend juridique qui ne s’est fait jour
     qu’après le déclenchement d’une vague de violence et d’une guerre
     généralisée ! Existe-t-il des diﬀérends foncièrement et ontologique-
     ment juridiques coupés de toutes ramiﬁcations ou considérations
     politiques ? Je ne pense pas. Ce même raisonnement formaliste
     conduit la Cour, au bout de soixante-dix paragraphes, à retenir la
     deuxième exception préliminaire, sur la base de prétendues « condi-
     tions préalables » (non remplies) de son invention — en s’écartant à
     mon sens de sa propre jurisprudence constante et de la doctrine juri-
     dique internationale, plus éclairée. » (C.I.J. Recueil 2011 (I), p. 305,
     par. 161.)
  13. J’espérais que, après cinq ans, la Cour se départirait de la démarche
formaliste qu’elle avait suivie en l’aﬀaire relative à l’Application de la

   6 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89 :
     « un désaccord sur un point de droit ou de fait, un conﬂit, une opposition de thèses
     juridiques ou d’intérêts ou le fait que la réclamation de l’une des parties se heurte
     à l’opposition manifeste de l’autre ne doivent pas nécessairement être énoncés
     expressis verbis. Pour déterminer l’existence d’un diﬀérend, il est possible, comme en
     d’autres domaines, d’établir par inférence quelle est en réalité la position ou l’attitude
     d’une partie. »

                                                                                            85

 armes nucléaires et désarmement (op. diss. cançado trindade) 915

convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale. Comme malheureusement elle n’en a rien fait, je me vois
dans l’obligation de réaﬃrmer ma position dissidente, cette fois-ci dans
une aﬀaire qui porte sur des Obligations relatives à des négociations
concernant la cessation de la course aux armes nucléaires et le désarmement
nucléaire. Le fait est qu’il n’existe aucune règle générale qui ferait obliga-
tion à l’Etat demandeur, préalablement au dépôt de sa requête, d’infor-
mer la ou les futures parties adverses de son intention de saisir la Cour 7.
Il ne faut pas perdre de vue que c’est pour lui permettre d’exercer dûment
sa juridiction que la Cour doit d’abord déterminer s’il existe un diﬀérend
(et quel en est l’objet) : cette détermination a pour objet non pas de proté-
ger le défendeur, mais de garantir le bon exercice par la Cour de sa fonc-
tion judiciaire.
   14. Le droit international général ne pose pas non plus comme condi-
tion de la constatation par la Cour de l’existence d’un diﬀérend entre
Etats l’« épuisement » par ceux-ci, avant l’introduction d’une instance
devant elle, des négociations diplomatiques. Cette condition, je le répète,
n’existe pas en droit international général, pas plus qu’elle n’est posée par
le Statut de la Cour ou établie par sa jurisprudence. C’est d’ailleurs exac-
tement ce que la Cour a constaté dans son arrêt du 11 juin 1998 sur les
exceptions préliminaires en l’aﬀaire relative à la Frontière terrestre et
maritime entre le Cameroun et le Nigéria : elle a en eﬀet dit clairement ce
qui suit : « Il n’existe ni dans la Charte, ni ailleurs en droit international,
de règle générale selon laquelle l’épuisement des négociations diploma-
tiques serait un préalable à la saisine de la Cour. » (C.I.J. Recueil 1998,
p. 303, par. 56.)
   15. La Cour a donc rejeté l’idée que l’« épuisement » des négociations
diplomatiques puisse être un préalable à sa saisine. Il est de fait que la
Charte des Nations Unies ne prévoit pas non plus de condition qui ferait
de négociations ou tentatives de négociation un préalable à la saisine de
la Cour. Je me permets de rappeler encore une fois que la détermination
par la Cour de l’existence d’un diﬀérend a pour but non pas de protéger
l’Etat ou les Etats défendeurs, mais de veiller au bon exercice par la Cour
de sa fonction judiciaire en matière contentieuse. Il s’agit donc pour elle
de procéder à une détermination objective, comme elle l’a rappelé dans le
même arrêt (par. 87), en se fondant sur sa propre jurisprudence constante.

                  2. L’existence d’un différend en l’espèce
                  (affaire Iles Marshall c. Royaume-Uni)
   16. Dans l’aﬀaire qui opposait les Iles Marshall au Royaume-Uni, les
Parties ont constamment manifesté deux types bien distincts de compor-
tement qui révélaient l’opposition de leurs thèses juridiques (concernant
l’exigence de négociations conduisant au désarmement nucléaire dans

   7 Voir, notamment, S. Rosenne, The Law and Practice of the International Court

(1920-2005), 4e éd., vol. III, Leyde, Nijhoﬀ/Brill, 2006, p. 1153.

                                                                              86

 armes nucléaires et désarmement (op. diss. cançado trindade) 916

tous ses aspects, eﬀectué sous un contrôle international strict et eﬃcace),
laquelle suﬃsait à établir qu’il existait entre elles un diﬀérend. Les
Iles Marshall ont ainsi appelé l’attention sur le fait que le Royaume-Uni
s’était toujours opposé à ce que soient entamées des négociations multi-
latérales sur le désarmement nucléaire 8, et avait voté contre les résolutions
de l’Assemblée générale réaﬃrmant les obligations reconnues dans l’avis
consultatif de la Cour de 1996 et appelant à des négociations sur le désar-
mement nucléaire 9.
   17. Les Parties avaient donc des points de vue opposés dont témoi-
gnaient leurs votes divergents sur les résolutions susmentionnées de l’As-
semblée générale 10. Les Iles Marshall ont formulé leur réclamation pour
la première fois dans la déclaration qu’elles ont faite à la conférence de
Nayarit le 14 février 2014, dans laquelle le demandeur a contesté la licéité
du comportement des Etats dotés d’armes nucléaires (dont le
Royaume-Uni) au regard du TNP et du droit international coutumier. Le
fait que ladite déclaration se soit adressée à plusieurs Etats (à savoir
« l’ensemble des Etats dotés d’armes nucléaires »), et non au Royaume-
Uni individuellement, n’a pas, selon moi, d’incidence sur l’existence d’un
diﬀérend.
   18. Les Etats possédant des armes nucléaires constituent un petit
groupe aisément identiﬁable de la communauté internationale (auquel
appartient le Royaume-Uni). La déclaration du demandeur était suﬃ-
samment claire pour permettre à l’ensemble des Etats dotés d’armes
nucléaires, dont le Royaume-Uni, de considérer qu’il existait un diﬀérend
à cet égard ; y étaient clairement exposés la base juridique de la réclama-
tion et le comportement incriminé. De la même manière, le fait que le
Royaume-Uni n’ait pas participé à la conférence de Nayarit de 2014
n’inﬁrme pas la thèse selon laquelle il existait une opposition d’intérêts
juridiques entre les deux Etats.
   19. Les Parties ont constamment suivi des lignes de conduite bien dis-
tinctes ; puis une réclamation ayant trait au fond de la question en litige a
été formulée. Cela suﬃt pour qu’un diﬀérend se cristallise ; rien de plus
n’est requis. Les conclusions que le Royaume-Uni a par la suite présen-
tées à la Cour conﬁrment l’opposition de thèses juridiques : on se conten-
tera de rappeler que le défendeur a aﬃrmé que les allégations formulées
par les Iles Marshall étaient « manifestement dépourvues de fonde-
ment » 11, ce qui va clairement à l’encontre de la réclamation des
Iles Marshall. Il existait déjà un diﬀérend à la date de dépôt de la requête
en l’espèce, ce qu’ont conﬁrmé les arguments avancés ultérieurement par
les Parties devant la Cour.
  8  Cf. exposé écrit des Iles Marshall, par. 40.
  9  Cf. résolutions A/RES/68/32, A/RES/68/42 et A/RES/68/47 du 5 décembre 2013 ;
A/RES/69/58, A/RES/69/43 et A/RES/69/48 du 2 décembre 2014 ; A/RES/70/34,
A/RES/70/56 et A/RES/70/52 du 7 décembre 2015.
   10 Réponse des Iles Marshall à la question posée par le juge Cançado Trindade aux

deux Parties, document 2016/13, par. 9.
   11 Exceptions préliminaires du Royaume-Uni, par. 5.



                                                                                 87

 armes nucléaires et désarmement (op. diss. cançado trindade) 917

             3. Le seuil de détermination de l’existence d’un différend
   20. En votant les arrêts sur les aﬀaires qui opposaient les Iles Marshall
à l’Inde, au Royaume-Uni et au Pakistan, la majorité des membres de la
Cour a indûment relevé le seuil de détermination de l’existence d’un diﬀé-
rend. En eﬀet, même si elle n’a pas retenu l’idée que l’existence d’un diﬀé-
rend ne pouvait être établie que si l’Etat requérant avait préalablement
porté celui-ci à l’attention du ou des futurs défendeurs, elle a en pratique
posé des conditions beaucoup plus rigoureuses que la notiﬁcation pré-
alable, qui reviennent en fait à exiger de l’Etat demandeur qu’il formule
sa prétention juridique, qu’il la dirige spéciﬁquement contre l’Etat ou les
Etats qu’il projette d’attraire devant la Cour, et qu’il précise en quoi
consiste le comportement qu’il allègue lui avoir causé un préjudice. Tous
ces éléments sont compris dans la condition de « connaissance » préalable
posée par la majorité, au risque de priver la Cour de sa faculté de
déterminer par inférence l’existence d’un diﬀérend lorsqu’elle constate
que le comportement des parties révèle l’opposition de leurs points de
vue.
   21. Cette position de la majorité s’écarte des obiter dicta précédemment
énoncés par la Cour, et va jusqu’à les contredire. Par exemple, en l’aﬀaire
de la Frontière terrestre et maritime entre le Cameroun et le Nigéria que
j’ai déjà citée (arrêt de 1998), la Cour a dit ceci :
           « [U]n désaccord sur un point de droit ou de fait, un conﬂit, une
        opposition de thèses juridiques ou d’intérêts ou le fait que la récla-
        mation de l’une des parties se heurte à l’opposition manifeste de
        l’autre ne doivent pas nécessairement être énoncés expressis verbis.
        Pour déterminer l’existence d’un diﬀérend, il est possible, comme
        en d’autres domaines, d’établir par inférence quelle est en réalité la
        position ou l’attitude d’une partie. » (C.I.J. Recueil 1998, p. 315,
        par. 89.)
   22. La position de la majorité contredit la jurisprudence de la Cour de
La Haye, dont il ressort que celle-ci a suivi une démarche beaucoup moins
formaliste pour établir l’existence d’un diﬀérend. Peu après sa fondation,
la CPJI a tenu à préciser qu’elle n’attachait guère d’importance aux
« considérations de forme » 12 ; elle a ajouté qu’elle « ne pourrait s’arrêter à
un défaut de forme » 13. Elle a en outre dit ceci : « [le Statut] n’exige
pas que l’existence de la contestation se soit manifestée d’une certaine
manière, par exemple par des négociations diplomatiques… [L]a Cour
estime ne pas pouvoir exiger que la contestation se soit formellement
manifestée. » 14
   12   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34.
   13 Certains intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925,

C.P.J.I. série A no 6, p. 14.
   14 Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I.

série A no 13, p. 10-11.

                                                                                          88

 armes nucléaires et désarmement (op. diss. cançado trindade) 918

   23. La jurisprudence de la Cour actuelle montre qu’elle aussi s’est gardée
du formalisme dans la détermination de l’existence d’un diﬀérend 15. Je me
permets de rappeler ici quelques exemples importants des obiter dicta énon-
cés par la Cour sur cette question, empruntés à trois aﬀaires, celle du Timor
oriental (Portugal c. Australie), celle relative à l’Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie) et celle relative à Certains biens (Liechtenstein c. Alle-
magne). Dans ces aﬀaires, la Cour a considéré que le comportement des
parties postérieur à la date critique (celle du dépôt de la requête) pouvait
étayer la constatation de l’existence entre elles d’un diﬀérend. Si l’on garde
à l’esprit la position que la Cour a ainsi adoptée conformément à sa juris-
prudence, il est manifeste qu’il existait bien un diﬀérend dans chacune des
trois aﬀaires portées devant elle par les Iles Marshall.
   24. Dans l’aﬀaire du Timor oriental (1995), l’Australie ayant soulevé une
exception préliminaire au motif qu’il n’existait selon elle aucun diﬀérend
l’opposant au Portugal, la Cour a dit ceci : « [à] tort ou à raison, le Portugal
a formulé des griefs en fait et en droit à l’encontre de l’Australie et celle-ci
les a rejetés. Du fait de ce rejet, il existe un diﬀérend d’ordre juridique. » 16
Un peu plus tard, en l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (exceptions préliminaires,
1996), la Yougoslavie (Serbie-et-Monténégro) avait soulevé une exception
préliminaire selon laquelle la Cour n’avait pas compétence aux termes de
l’article IX de la convention parce qu’il n’existait selon elle aucun diﬀérend
l’opposant à la Bosnie-Herzégovine ; la Cour a au contraire déterminé qu’il
existait un diﬀérend entre les deux Etats, du fait que la Yougoslavie avait
« globalement rejeté toutes les allégations de la Bosnie-Herzégovine, que ce
soit au stade des procédures aﬀérentes aux demandes en indication de
mesures conservatoires, ou au stade de la … procédure relative aux …
exceptions [préliminaires] » 17. La Cour a conclu qu’il existait un diﬀérend
entre les parties « du fait du rejet, par la Yougoslavie, des griefs formulés à
son encontre par la Bosnie-Herzégovine » 18.

    15 Voir, notamment, Applicabilité de l’obligation d’arbitrage en vertu de la section 21

de l’accord du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies, avis consul-
tatif, C.I.J. Recueil 1988, p. 28, par. 38 ; Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
arrêt, C.I.J. Recueil 1984, p. 428, par. 83. La Cour a dit en outre que la date critique
à retenir pour constater l’existence d’un diﬀérend était « [e]n principe » la date du dépôt
de la requête (Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46 ; Violations alléguées de droits
souverains et d’espaces maritimes dans la mer des Caraïbes, exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 27, par. 52) ; la phraséologie employée par la Cour montre que
cette règle n’est pas stricte, et peut être appliquée avec une certaine latitude.
   16 Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22.
   17 Application de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 595, 614-615, par. 27-29.
   18 Ibid., p. 615, par. 29.



                                                                                           89

 armes nucléaires et désarmement (op. diss. cançado trindade) 919

   25. En l’aﬀaire relative à Certains biens (exceptions préliminaires,
2005), l’Allemagne avait soulevé une exception d’incompétence en invo-
quant l’absence de diﬀérend entre les parties ; ayant constaté que l’Alle-
magne rejetait les griefs de fait et de droit exprimés contre elle par le
Liechtenstein, la Cour, « [c]onformément à sa jurisprudence bien établie »,
a conclu que, « [d]u fait de ce rejet », il existait un diﬀérend d’ordre juri-
dique entre les deux Etats 19. Or, dans les trois aﬀaires sur lesquelles la
Cour s’est aujourd’hui déclarée incompétente, qui opposaient les
Iles Marshall à l’Inde, au Royaume-Uni et au Pakistan, chacun des
Etats défendeurs avait expressément rejeté les griefs du demandeur.
Je vais maintenant examiner ces griefs dont le rejet, selon la juris-
prudence constante de la Cour que je viens de rappeler, prouvait qu’il
existait bien un diﬀérend entre les Iles Marshall et chacun des Etats
défendeurs 20.

 4. Les arguments des Parties en l’affaire Iles Marshall c. Royaume-Uni
   26. Les Iles Marshall soutenaient que le Royaume-Uni avait manqué
aux obligations lui incombant au titre de l’article VI du TNP, ainsi qu’à
celles découlant du droit international coutumier en ce qui concerne le
désarmement nucléaire et la cessation de la course aux armements
nucléaires 21. Même si le Royaume-Uni, dans ses exceptions préliminaires,
n’a pas traité des questions de fond, l’une de ses déclarations attestait
l’existence d’un diﬀérend entre les Parties :
         « Ce silence des Iles Marshall a pour toile de fond la réduction
      unilatérale progressive, par le Royaume-Uni, de son arsenal
      nucléaire … et sa participation active aux eﬀorts internationaux en
      vue, notamment, de la création de zones exemptes d’armes nucléaires
      et de l’élargissement de ces zones. Le Royaume-Uni est ainsi partie
      aux protocoles additionnels des traités de Tlatelolco, Rarotonga et
      Pelindaba, qui portent respectivement sur les zones dénucléarisées
      des régions Amérique latine et Caraïbes, Paciﬁque sud et Afrique. Il
      a également ratiﬁé le protocole additionnel au traité portant création
      d’une zone exempte d’armes nucléaires en Asie centrale et poursuit
      sa coopération avec les Etats signataires de l’instrument équivalent

    19 Certains biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt,

C.I.J. Recueil 2005, p. 19, par. 25, citant les arrêts de la Cour en l’aﬀaire du Timor oriental
(Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22 ; et l’aﬀaire relative à l’Ap-
plication de la convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 615, par. 29.
    20 Etant donné que la présente procédure portait sur la compétence de la Cour, la

divergence de vues entre les Parties est présentée ici telle qu’elle ressort de leur argumen-
tation sur les exceptions préliminaires ; elle serait apparue plus nettement encore si
l’aﬀaire avait été examinée au fond, ce qu’a malheureusement exclu la décision de la
majorité.
    21 Requête des Iles Marshall, p. 55-57, par. 100-109.



                                                                                               90

 armes nucléaires et désarmement (op. diss. cançado trindade) 920

       conclu en ce qui concerne l’Asie du Sud-Est. Ayant signé le traité
       d’interdiction complète des essais nucléaires dès l’ouverture de
       celui-ci à la signature, le Royaume-Uni est, avec la France, le pre-
       mier Etat doté d’armes nucléaires à en être devenu partie. En outre,
       il dirige des activités de recherche visant à mettre au point des tech-
       niques de vériﬁcation pour s’assurer que tout traité de désarmement
       nucléaire signé à l’avenir soit appliqué sous un contrôle international
       strict et eﬃcace.
          Dans ce contexte, la requête des Iles Marshall introduisant une
       instance contre le Royaume-Uni pour inobservation, notamment, de
       l’article VI du TNP et de prétendues obligations parallèles découlant
       du droit international coutumier a été une surprise totale, et les allé-
       gations qui y ﬁgurent sont, selon le Royaume-Uni, manifestement
       dépourvues de fondement. » 22

                             5. Appréciation d’ensemble
   27. Toujours attentive et trop sensible à la position des Etats dotés
d’armes nucléaires (voir plus loin, sect. XIII), dont les trois défendeurs
dans les aﬀaires ici considérées (l’Inde, le Royaume-Uni et le Pakistan), la
Cour a écarté les déclarations que les Iles Marshall avaient faites devant
des instances multilatérales avant de déposer sa requête parce qu’elles ne
suﬃsaient pas, selon elle, à établir l’existence d’un diﬀérend. Elle a de plus
fait abstraction de ce que la date à laquelle doit être établie l’existence
d’un diﬀérend n’est qu’« [e]n principe » la date du dépôt de la requête
(Violations alléguées de droits souverains et d’espaces maritimes dans la
mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 27, par. 52) ; comme je l’ai rappelé plus haut, la
jurisprudence de la Cour montre qu’elle peut tenir compte du comporte-
ment manifesté par les parties après la date critique.
   28. Suivant un raisonnement purement formaliste, la Cour a repris
l’obiter dictum qu’elle avait énoncé dans son arrêt en l’aﬀaire de l’Applica-
tion de la CIEDR (2011), par lequel elle avait indûment relevé le seuil de
détermination de l’existence d’un diﬀérend en retenant une exception fon-
dée sur une disposition de la clause compromissoire ﬁgurant dans la
convention (qu’elle avait du reste mal interprétée, en faisant abstraction
de l’objet et du but de la CIEDR). En l’aﬀaire Iles Marshall c. Royaume-Uni,
la majorité a fait pire encore : elle a repris les conditions plus rigoureuses
d’établissement de l’existence d’un diﬀérend retenues dans l’arrêt sur l’ap-
plication de la CIEDR pour les transposer dans une aﬀaire introduite sur
la base d’une déclaration faite en vertu de la clause facultative, même si la
présente espèce avait également trait à une obligation conventionnelle
(découlant du TNP).
   29. Cette tentative de relever encore le seuil de détermination de l’exis-
tence d’un diﬀérend (en exigeant du demandeur qu’il fournisse davantage

  22   Exceptions préliminaires du Royaume-Uni, p. 2-3, par. 4-5.

                                                                            91

 armes nucléaires et désarmement (op. diss. cançado trindade) 921

de précisions factuelles), outre qu’elle est empreinte de formalisme, est
artiﬁcielle en ce qu’elle ne suit pas la déﬁnition établie par la jurispru-
dence constante de la Cour, selon laquelle, comme je l’ai déjà rappelé, un
diﬀérend est « une opposition de thèses juridiques ou d’intérêts ». S’en
tenant à une optique formaliste, la majorité a posé comme condition de
l’existence d’un diﬀérend que l’Etat défendeur ait réagi spéciﬁquement
aux griefs de l’Etat demandeur (ce à quoi revient l’application du critère
de la « connaissance » préalable, qui à mon sens crée un obstacle à l’accès
à la justice), même dans une situation où, comme en l’espèce, les Parties
avaient constamment manifesté des comportements bien distincts.
   30. En outre, et pour conclure, je rappelle que les trois défendeurs
(l’Inde, le Royaume-Uni et le Pakistan) avaient clairement rejeté les argu-
ments avancés contre eux par les Iles Marshall. Du fait de ce rejet, il exis-
tait bien un diﬀérend d’ordre juridique entre les Iles Marshall et chacun
des trois défendeurs. La majorité, en relevant par une exigence formaliste
le seuil de détermination de l’existence d’un diﬀérend, n’a pas suivi la
jurisprudence constante de la CPJI et de la Cour actuelle en la matière
(voir plus haut). De plus, elle a créé, indûment selon moi, une diﬃculté
(pour le demandeur) qui n’est autre qu’une entrave à l’accès à la justice
internationale, et ce dans trois aﬀaires relatives à une question intéressant
l’humanité tout entière. Je vois là une décision extrêmement regrettable.


            III. Les résolutions de l’Assemblée générale
         des Nations Unies et L’OPINIO JURIS qui s’en dégage

   31. Au cours des procédures relatives aux aﬀaires sur lesquelles la
Cour vient de se déclarer incompétente, l’Etat demandeur (les
Iles Marshall) et les Etats défendeurs (l’Inde, le Royaume-Uni et le Pakis-
tan) se sont référés aux résolutions de l’Assemblée générale des
Nations Unies concernant le désarmement nucléaire (voir plus loin,
sect. VI). C’est à ces résolutions que je vais maintenant m’intéresser ; je
traiterai d’abord de la reconnaissance devant la Cour (en 1995) de l’auto-
rité et de la valeur juridique des résolutions de l’Assemblée sur les armes
nucléaires, dans lesquelles ces armes sont qualiﬁées de contraires à la
Charte des Nations Unies, et j’examinerai ensuite chacune des séries de
résolutions adoptées par l’Assemblée : a) celle des résolutions relatives
aux armes nucléaires (1961-1981) ; b) celle des résolutions sur le gel des
armements nucléaires (1982-1992) ; c) celle des résolutions condamnant
les armes nucléaires (1982-2015) ; et d) celle des résolutions sur la suite
donnée à l’avis consultatif rendu par la Cour en 1996 (1996-2015).

            1. Les résolutions de l’Assemblée générale relatives
                    aux armes nucléaires (1961-1981)
   32. Les années 1970 ont été la première décennie du désarmement, pro-
clamée par l’Assemblée générale dans sa résolution A/RES/2602E (XXIV)

                                                                          92

 armes nucléaires et désarmement (op. diss. cançado trindade) 922

du 16 décembre 1969 ; cette résolution a été suivie de deux autres, adop-
tées en 1978 et 1980, sur le non-recours aux armes nucléaires et la préven-
tion de la guerre nucléaire 23. L’Assemblée générale a expressément
demandé aux Etats Membres de l’ONU d’intensiﬁer leurs eﬀorts en vue
de la cessation de la course aux armements nucléaires, du désarmement
nucléaire et de l’élimination des autres armes de destruction massive.
Auparavant, elle avait adopté sa résolution historique A/RES/1653 (XVI)
du 24 novembre 1961, où ﬁgure sa célèbre « déclaration sur l’interdiction
de l’emploi des armes nucléaires et thermonucléaires » (voir plus loin,
sect. V). En 1979, alors que la première décennie du désarmement
touchait à sa ﬁn, l’Assemblée, déçue de constater que les objectifs
de cette première décennie n’avaient pas été atteints, a proclamé les
années 1980 deuxième décennie du désarmement 24. Par la suite, elle a
proclamé une troisième décennie du désarmement, coïncidant avec les
années 1990 25.
   33. Durant la première période que j’ai examinée (1961-1981), l’As-
semblée générale a constamment accordé une attention toute spéciale aux
questions de désarmement, et au désarmement nucléaire en particulier. Je
citerai à cet égard les résolutions A/RES/2934 (XXVII) du 29 novembre
1972, A/RES/2936 (XXVII) du 29 novembre 1972 également, A/RES/3078
(XXVIII) du 6 décembre 1973, A/RES/3257 (XXIX) du 9 décembre 1974,
A/RES/3466 (XXX) du 11 décembre 1975, A/RES/3478 (XXX) du
11 décembre 1975 également, A/RES/31/66 du 10 décembre 1976,
A/RES/32/78 du 12 décembre 1977, A/RES/33/71 du 14 décembre 1978,
A/RES/33/72 du 14 décembre 1978 également, A/RES/33/91 du
16 décembre 1978, A/RES/34/83, A/RES/34/84, A/RES/34/85 et
A/RES/34/86, toutes du 11 décembre 1979, A/RES/35/152, A/RES/35/155
et A/RES/35/156, toutes du 12 décembre 1980, A/RES/36/81, A/RES/36/84,
A/RES/36/92, A/RES/36/94, A/RES/36/95, A/RES/36/97 et A/RES/36/100,
toutes du 9 décembre 1981.

   34. En 1978 et 1982, l’Assemblée générale a tenu deux sessions extra-
ordinaires sur le désarmement (dixième et douzième sessions extraordi-
naires), lors desquelles la question du désarmement nucléaire ﬁgurait au
premier rang des sujets abordés. En fait, les participants à ces deux ses-
sions n’ont cessé de souligner que l’objectif le plus urgent du désarme-
ment était d’écarter le danger d’une guerre nucléaire. Comme nous allons
le voir, l’Assemblée, dans une série ultérieure de résolutions (adoptées de
1982 à 2015), en est venue à condamner directement les armes nucléaires
(voir ci-après).

    23 Dans leur ordre chronologique, les résolutions A/RES/33/71B du 14 décembre 1978

et A/RES/35/152D, du 12 décembre 1980.
    24 Voir la résolution A/RES/34/75 du 11 décembre 1979, et la résolution A/RES/35/46

du 3 décembre 1980.
    25 Voir les résolutions A/RES/43/78L et A/RES/45/62A, des 7 décembre 1988

et 4 décembre 1990.

                                                                                    93

 armes nucléaires et désarmement (op. diss. cançado trindade) 923

   35. Dans les résolutions qu’elle a adoptées pendant la période
1972-1981, l’Assemblée générale a maintes fois appelé l’attention sur les
dangers que la course aux armements nucléaires fait peser sur l’humanité
et la survie de la civilisation, et exprimé l’appréhension que lui inspiraient
les conséquences délétères des essais nucléaires, qui contribuaient
à l’accélération de cette course. Elle a réitéré sa condamnation de l’en-
semble des essais nucléaires, dans quelque milieu que ce soit. Elle a lancé
des appels aux Etats pour qu’ils adhèrent au traité de 1963 sur l’interdic-
tion partielle des essais nucléaires (interdisant les essais dans l’atmo-
sphère, dans l’espace extra-atmosphérique et sous l’eau), et demandé la
conclusion d’un traité sur l’interdiction complète des essais nucléaires
dans tous les milieux (c’est-à-dire également des essais souterrains). Elle a
exhorté les Etats dotés d’armes nucléaires, en attendant la conclusion
d’un tel traité, à suspendre leurs essais nucléaires dans tous les
milieux.
   36. L’Assemblée générale a également souligné que la responsabilité de
la réalisation de l’objectif du désarmement nucléaire incombait tout spé-
cialement aux Etats dotés d’armes nucléaires, en particulier à ceux qui
étaient parties à des accords internationaux aux termes desquels ils
avaient déclaré leur intention de parvenir à la cessation de la course aux
armements nucléaires. Elle a en outre demandé directement aux chefs
d’Etat de l’URSS et des Etats-Unis d’engager les procédures nécessaires à
l’entrée en vigueur de l’accord intérimaire concernant la limitation des
armements stratégiques (Strategic Arms Limitation agreement on accord
SALT).
   37. Après avoir consacré sa dixième session extraordinaire au désarme-
ment, l’Assemblée générale, à la 84e séance plénière, a adopté une résolu-
tion dans laquelle elle déclarait que le recours aux armes nucléaires
constituait « une violation de la Charte des Nations Unies et un
crime contre l’humanité », et devait être interdit en attendant le désarme-
ment nucléaire 26. L’Assemblée a également noté que les Etats non dotés
d’armes nucléaires aspiraient à la création de zones exemptes d’armes
nucléaires pour éviter que de telles armes ne soient stationnées sur leur
territoire, et a déclaré qu’elle soutenait leurs eﬀorts en vue de la
conclusion d’une convention internationale qui renforcerait les garanties
de leur sécurité en les protégeant mieux de la menace ou de l’emploi
d’armes nucléaires. Entre autres mesures propres à faciliter le désar-
mement nucléaire et à faire cesser la prolifération des armes
nucléaires, l’Assemblée a également demandé à la commission du désar-
mement d’examiner attentivement la question de la cessation et de
l’interdiction de la production de matières ﬁssiles pouvant servir à la
fabrication d’armes.



  26 Voir la résolution A/RES/33/71B du 14 décembre 1978 ; voir également la résolution

A/RES/35/152D du 12 décembre 1980.

                                                                                    94

 armes nucléaires et désarmement (op. diss. cançado trindade) 924

        2. Les résolutions de l’Assemblée générale relatives au gel
                 des armements nucléaires (1982-1992)
   38. Durant la période 1982-1992, qui a suivi ses dixième et douzième
sessions extraordinaires, consacrées au désarmement (1978 et 1982),
l’Assemblée générale a adopté des résolutions dans lesquelles elle deman-
dait également le gel des armements nucléaires. Je citerai à cet égard les
résolutions A/RES/37/100A du 13 décembre 1982, A/RES/38/73E du
15 décembre 1983, A/RES/39/63C du 12 décembre 1984, A/RES/40/151C
du 16 décembre 1985, A/RES/41/60E du 3 décembre 1986, A/RES/42/39B
du 30 novembre 1987, A/RES/43/76B du 7 décembre 1988, A/RES/44/117D
du 15 décembre 1989, A/RES/45/59D du 4 décembre 1990, A/RES/46/37C
du 6 décembre 1991 et A/RES/47/53E du 9 décembre 1992.

   39. Dans ces résolutions, l’Assemblée notait que les arsenaux nucléaires
existants étaient déjà plus que suﬃsants pour eﬀacer toute trace de vie sur
terre. Elle exprimait sa conviction que seul le désarmement général et
complet sous un contrôle international eﬃcace permettrait d’instaurer
dans le monde une paix durable. L’Assemblée notait également que, dans
le domaine du désarmement, priorité absolue devait être donnée au désar-
mement nucléaire et à l’élimination de toutes les armes de destruction
massive. Elle demandait enﬁn aux Etats dotés d’armes nucléaires de
convenir « d’un gel des armements nucléaires », qui prévoirait notamment
« un arrêt simultané total de la production d’armes nucléaires et la cessa-
tion complète de la production de matières ﬁssiles destinées à la fabrica-
tion d’armes ».
   40. Ce gel des armements nucléaires était considéré non pas comme
une ﬁn en soi, mais comme la première étape la plus eﬃcace d’un proces-
sus conduisant à : a) la cessation de tout accroissement et de tout perfec-
tionnement des arsenaux nucléaires existants ; et b) l’ouverture de
négociations sur une réduction substantielle des armements nucléaires et
la limitation des capacités des armes nucléaires. A partir de 1989, ces
résolutions précisent également la structure et la portée d’une déclaration
conjointe par laquelle tous les Etats dotés d’armes nucléaires
conviendraient d’un gel général des armements nucléaires. Ce gel devait
comprendre : a) une interdiction générale des essais d’armes nucléaires ;
b) l’arrêt complet de la fabrication d’armes nucléaires ; c) l’interdic-
tion de tout nouveau déploiement d’armes nucléaires ; et d) l’arrêt
complet de la production de matières ﬁssiles destinées à la fabrication
d’armes.

     3. Les résolutions de l’Assemblée générale qualifiant la menace
         ou l’emploi d’armes nucléaires de violation de la Charte
               (et leur invocation devant la Cour en 1995)
  41. Il y a une vingtaine d’années, les résolutions de l’Assemblée géné-
rale condamnant les armes nucléaires, moins nombreuses qu’aujourd’hui,

                                                                        95

 armes nucléaires et désarmement (op. diss. cançado trindade) 925

étaient déjà considérées par des Etats de divers continents comme faisant
autorité. Tel était le cas, notamment, des Etats qui se sont exprimés
devant la Cour lors des audiences qu’elle a tenues du 30 octobre au
15 novembre 1995 dans le cadre de la procédure qui a abouti au prononcé
de son avis consultatif du 8 juillet 1996 sur la Licéité de la menace ou de
l’emploi d’armes nucléaires. Il a été dit lors des audiences que ces résolu-
tions de l’Assemblée générale exprimaient un « consensus général » et
avaient une « valeur juridique » pertinente pour l’examen de la question 27.
Par exemple, la résolution A/RES/1653 (XVI) de 1961 a été invoquée
comme étant une résolution où l’Assemblée avait « dit le droit » en décla-
rant que l’emploi d’armes nucléaires était contraire à l’esprit, à la lettre et
aux buts de la Charte des Nations Unies, et constituait, en tant que tel,
une « violation directe » de celle-ci 28.
   42. Lors de ces audiences, dont il faut se souvenir qu’elles remontent à
la ﬁn de 1995, il a également été dit que de « nombreuses » résolutions et
déclarations de l’Assemblée générale conﬁrmaient l’illicéité de l’emploi de
la force, y compris l’emploi d’armes nucléaires 29. Certaines résolutions
(les résolutions A/RES/1653 (XVI) du 24 novembre 1961, A/RES/33/71B
du 14 décembre 1978, A/RES/34/83G du 11 décembre 1979, A/RES/35/152D
du 12 décembre 1980, A/RES/36/92I du 9 décembre 1981, A/RES/45/59B
du 4 décembre 1990 et A/RES/46/37D du 6 décembre 1991) ont été rete-
nues comme particulièrement importantes du fait qu’il y était déclaré que
l’emploi d’armes nucléaires constituerait une violation de la Charte des
Nations Unies 30. Il a été dit aussi que la série de résolutions de l’Assem-
blée générale inaugurée par la résolution A/RES/1653 (XVI) du
24 novembre 1961 renfermait une « interprétation faisant autorité » des
traités relatifs au droit humanitaire et de la Charte 31.
   43. Lors des audiences tenues par la Cour en 1995 dans le cadre de la
procédure qui a abouti au prononcé de son avis consultatif de 1996, il a
été rappelé également que l’Assemblée générale avait adopté sa résolu-
tion A/RES/1653 (XVI) en 1961 sous la forme d’une déclaration, ce qui
lui conférait le caractère d’une « aﬃrmation du droit », et il a été dit que,
depuis lors, il était généralement admis que l’Assemblée avait le pouvoir
d’adopter de telles résolutions déclaratoires (condamnant les armes
nucléaires), et que les résolutions par lesquelles elle avait déclaré « illicite »
l’emploi des armes nucléaires étaient considérées comme procédant
de l’exercice de son pouvoir « inhérent » 32. La pertinence des résolu-
tions de l’Assemblée générale a été reconnue par un important groupe
d’Etats 33.

   27   CR 1995/25, p. 52-53 (exposé du Mexique).
   28   CR 1995/22, p. 44-45 (exposé de l’Australie).
    29 CR 1995/26, p. 23-24 (exposé de l’Iran).
    30 CR 1995/28, p. 62-63 (exposé des Philippines).
    31 CR 1995/31, p. 46 (exposé du Samoa).
    32 CR 1995/27, p. 58-59 (exposé de la Malaisie).
    33 Voir, notamment, CR 1995/35, p. 34, et également p. 22 (exposé du Zimbabwe sur

l’initiative qu’il avait prise en tant que président du Mouvement des pays non alignés).

                                                                                     96

 armes nucléaires et désarmement (op. diss. cançado trindade) 926

  44. Depuis ces audiences tenues par la Cour dans les derniers mois de
1995, au cours desquelles ont été reconnues l’autorité et la valeur juri-
dique de ses résolutions relatives aux armes nucléaires, l’Assemblée géné-
rale en a adopté un certain nombre d’autres dont se dégage, à mon avis,
une opinio juris communis sur le désarmement nucléaire. Je vais mainte-
nant procéder, par ordre chronologique, à l’examen de deux autres séries
de résolutions ; la longue série (1982-2015) de celles condamnant l’emploi
des armes nucléaires, et la série de celles relatives à la suite donnée à l’avis
consultatif émis par la Cour en 1996 (adoptées de 1997 à 2015).


          4. Les résolutions de l’Assemblée générale condamnant
                     les armes nucléaires (1982-2015)
  45. De 1982 à 2015, l’Assemblée générale a adopté toute une série de
résolutions condamnant les armes nucléaires. Je retiens parmi elles les
résolutions A/RES/37/100C du 13 décembre 1982, A/RES/38/73G du
15 décembre 1983, A/RES/39/63H du 12 décembre 1984, A/RES/40/151F
du 16 décembre 1985, A/RES/41/60F du 3 décembre 1986, A/RES/42/39C
du 30 novembre 1987, A/RES/43/76E du 7 décembre 1988, A/RES/44/117C
du 15 décembre 1989, A/RES/45/59B du 4 décembre 1990, A/RES/46/37D
du 6 décembre 1991, A/RES/47/53C du 9 décembre 1992, A/RES/48/76B
du 16 décembre 1993, A/RES/49/76E du 15 décembre 1994, A/RES/50/71E
du 12 décembre 1995, A/RES/51/46D du 10 décembre 1996, A/RES/52/39C
du 9 décembre 1997, A/RES/53/78D du 4 décembre 1998, A/RES/54/55D
du 1er décembre 1999, A/RES/55/34G du 20 novembre 2000, A/RES/56/25B
du 29 novembre 2001, A/RES/57/94 du 22 novembre 2002, A/RES/58/64
du 8 décembre 2003, A/RES/59/102 du 3 décembre 2004, A/RES/60/88 du
8 décembre 2005, A/RES/61/97 du 6 décembre 2006, A/RES/62/51 du
5 décembre 2007, A/RES/63/75 du 2 décembre 2008, A/RES/64/59 du
2 décembre 2009, A/RES/65/80 du 8 décembre 2010, A/RES/66/57 du
2 décembre 2011, A/RES/67/64 du 3 décembre 2012, A/RES/68/58 du
5 décembre 2013, A/RES/69/69 du 2 décembre 2014 et A/RES/70/62 du
7 décembre 2015.
  46. Dans ces résolutions, l’Assemblée met en garde contre le danger
que font peser les armes nucléaires sur la survie de l’humanité. Cette série
de résolutions trouve son origine dans deux résolutions historiques, la
résolution A/RES/1 (I) du 24 janvier 1946 et la résolution A/RES/1653
(XVI) du 24 novembre 1961 (voir ci-après). Dans cette longue série de
résolutions condamnant les armes nucléaires, l’Assemblée générale
reprend année après année, au début du préambule, les considérants
suivants :
        « Alarmée par la menace que les armes nucléaires et leur utilisa-
     tion, inhérente aux concepts de dissuasion, représentent pour la sur-
     vie de l’humanité et pour le maintien de conditions qui permettent la
     vie,

                                                                             97

 armes nucléaires et désarmement (op. diss. cançado trindade) 927

         Convaincue que le désarmement nucléaire est essentiel pour la pré-
       vention de la guerre nucléaire et le renforcement de la paix et de la
       sécurité internationales,
         Convaincue en outre que l’interdiction de l’utilisation ou de la
       menace de l’utilisation des armes nucléaires constituerait une étape
       sur la voie de l’élimination complète des armes nucléaires aboutis-
       sant à un désarmement général et complet sous contrôle internatio-
       nal eﬃcace. »
   47. Dans la suite de leur préambule, ces résolutions, il est important de
le noter, affirment année après année ce qui suit :
       « le recours aux armes nucléaires constituerait une violation de la
       Charte des Nations Unies et un crime contre l’humanité, comme
       [l’Assemblée] l’a déclaré dans ses résolutions 1653 (XVI) du
       24 novembre 1961, 33/71 B du 14 décembre 1978, 34/83 G du
       11 décembre 1979, 35/152 D du 12 décembre 1980 et 36/92 l du
       9 décembre 1981 ».
   48. Toujours dans le préambule desdites résolutions, l’Assemblée géné-
rale, chaque année, note avec regret que la conférence du désarmement,
au cours de sa session de l’année précédente, n’a pu entreprendre des
négociations en vue de parvenir à un accord sur une convention relative
au désarmement nucléaire. Dans le dispositif des mêmes résolutions, l’As-
semblée réitère, d’année en année, sa demande à la conférence du désar-
mement d’entreprendre, en priorité, des négociations en vue de parvenir à
un accord sur une convention internationale interdisant en toutes circons-
tances l’utilisation ou la menace de l’utilisation des armes nucléaires, sur
la base du texte du projet de convention sur l’interdiction de l’utilisation
des armes nucléaires.
   49. A partir de 1989 (quarante-quatrième session), l’Assemblée géné-
rale, dans ces résolutions, se dit convaincue qu’un accord multilatéral
interdisant l’emploi ou la menace d’armes nucléaires renforcerait la sécu-
rité internationale et aiderait à créer un climat propice à des négociations
qui conduiraient à l’élimination complète des armes nucléaires. Elle en
vient, plus tard, à souligner particulièrement que la conclusion d’une
convention internationale serait une étape sur la voie de l’élimination
complète des armes nucléaires, aboutissant au désarmement général et
complet, sous un contrôle international strict et eﬃcace.
   50. A partir de 1996, les résolutions, dans leurs considérants 34, font
référence à un calendrier : l’Assemblée souligne qu’une convention inter-
nationale constituerait une étape importante d’un programme échelonné
sur la voie de l’élimination complète des armes nucléaires selon un calen-
drier déterminé. Dans ses résolutions plus récentes de la même série, l’As-
semblée se dit résolue à parvenir à la conclusion d’une convention

  34   Voir, par exemple, la résolution A/RES/50/71E du 12 décembre 1995.


                                                                            98

 armes nucléaires et désarmement (op. diss. cançado trindade) 928

internationale interdisant la mise au point, la fabrication, le stockage et
l’emploi des armes nucléaires et conduisant, à terme, à leur destruction.

      5. Les résolutions de l’Assemblée générale sur la suite donnée
       à l’avis consultatif rendu par la Cour en 1996 (1996-2015)
   51. Depuis le prononcé par la Cour de son avis consultatif du 8 juil-
let 1996 sur la Licéité de la menace ou de l’emploi d’armes nucléaires, l’As-
semblée a adopté une nouvelle série de résolutions (1996-2015), consacrée
à la suite donnée à cet avis. Il s’agit des résolutions A/RES/51/45 du
10 décembre 1996, A/RES/52/38 du 9 décembre 1997, A/RES/53/77 du
4 décembre 1998, A/RES/54/54 du 1er décembre 1999, A/RES/55/33 du
20 novembre 2000, A/RES/56/24 du 29 novembre 2001, A/RES/57/85 du
22 novembre 2002, A/RES/58/46 du 8 décembre 2003, A/RES/59/83 du
3 décembre 2004, A/RES/60/76 du 8 décembre 2005, A/RES/61/83 du
6 décembre 2006, A/RES/62/39 du 5 décembre 2007, A/RES/63/49 du
2 décembre 2008, A/RES/64/55 du 2 décembre 2009, A/RES/65/76 du
8 décembre 2010, A/RES/66/46 du 2 décembre 2011, A/RES/67/33 du
3 décembre 2012, A/RES/68/42 du 5 décembre 2013, A/RES/69/43 du
2 décembre 2014 et A/RES/70/56 du 7 décembre 2015. Ces résolutions
comprennent un certain nombre de considérants ou de dispositions
importants.
   52. Dans le préambule des résolutions de cette série, l’Assemblée géné-
rale exprime sa conviction « que la persistance des armes nucléaires fait
peser une menace sur l’humanité tout entière et que leur emploi aurait des
conséquences catastrophiques pour toutes les formes de vie sur terre », et
que « la seule protection contre une catastrophe nucléaire est l’élimination
complète des armes nucléaires et la certitude qu’il n’en sera plus jamais
fabriqué » (deuxième alinéa). Elle réaﬃrme régulièrement « l’engagement
pris par la communauté internationale d’atteindre l’objectif d’un monde
exempt d’armes nucléaires grâce à l’élimination totale des armes
nucléaires » (troisième alinéa). Elle rappelle aussi qu’elle a demandé à la
conférence du désarmement de créer un comité spécial chargé d’entamer
des négociations sur un programme échelonné de désarmement nucléaire,
l’objectif étant d’éliminer déﬁnitivement les armes nucléaires selon « un
calendrier déterminé » ; elle réaﬃrme également le rôle qui revient à la
conférence du désarmement, unique instance multilatérale pour les négo-
ciations sur le désarmement.

  53. L’Assemblée, toujours dans le préambule, rappelle ensuite inlassa-
blement les « obligations solennelles » imposées aux Etats parties, au TNP
par son article VI, en particulier celle de « poursuivre de bonne foi des
négociations sur des mesures eﬃcaces relatives à la cessation de la course
aux armements nucléaires à une date rapprochée et au désarmement
nucléaire » (quatrième alinéa). Elle exprime le souhait que soit élaboré un
instrument juridiquement contraignant sur l’interdiction de la mise au
point, de la fabrication, de l’essai, du déploiement, du stockage, de la

                                                                          99

 armes nucléaires et désarmement (op. diss. cançado trindade) 929

menace ou de l’emploi d’armes nucléaires et sur leur destruction « sous un
contrôle international eﬃcace ». Il importe de noter que, dans ces résolu-
tions, l’Assemblée générale demande à tous les Etats de satisfaire à leur
obligation de négocier de bonne foi aﬁn de parvenir à la conclusion rapide
d’une convention interdisant la mise au point, la fabrication, l’essai, le
déploiement, le stockage, le transfert, la menace ou l’emploi d’armes
nucléaires et prévoyant leur élimination 35.
   54. A partir de 2003, dans les résolutions de cette série, l’Assemblée
générale se déclare profondément préoccupée par l’absence de progrès de
la mise en œuvre des « treize mesures concrètes » approuvées par la confé-
rence d’examen de 2000 en vue de l’application de l’article VI du TNP. A
partir de 2010, le préambule de ces résolutions comprend un sixième ali-
néa où l’Assemblée se déclare « profondément préoccupée par les consé-
quences catastrophiques sur le plan humanitaire qu’aurait tout recours
aux armes nucléaires », et réaﬃrme « que tous les Etats doivent toujours
se conformer au droit international applicable, y compris le droit interna-
tional humanitaire ». Dans ces résolutions sur la suite donnée à l’avis
consultatif de 1996, l’Assemblée constate en outre
     « avec satisfaction que le traité sur l’Antarctique, les traités de Tlate-
     lolco, de Rarotonga, de Bangkok et de Pelindaba, et le Traité por-
     tant création d’une zone exempte d’armes nucléaires en Asie centrale,
     ainsi que le statut d’Etat exempt d’armes nucléaires de la Mongolie,
     libèrent progressivement de la présence d’armes nucléaires tout
     l’hémisphère Sud et les zones adjacentes visées par ces traités »
     (dixième alinéa du préambule).
   55. Les résolutions récentes de cette série (à partir de 2013) comportent
des ajouts notables. L’Assemblée générale y appelle tous les Etats dotés
d’armes nucléaires à prendre des mesures concrètes de désarmement, et
souligne que tous les Etats doivent faire des eﬀorts particuliers pour ins-
taurer et conserver un monde exempt d’armes nucléaires. Elle y prend
note de la « proposition en cinq points … sur le désarmement nucléaire »
avancée par le Secrétaire général (voir ci-après, sect. XVII), et constate
qu’il est nécessaire d’adopter un instrument juridiquement contraignant
négocié sur le plan multilatéral et visant à garantir les Etats non dotés
d’armes nucléaires contre la menace de l’emploi de ces armes en attendant
leur élimination. Dans le dispositif des résolutions de cette série, l’Assem-
blée souligne la conclusion unanime énoncée dans l’avis consultatif rendu
par la Cour en 1996 sur la Licéité de la menace ou de l’emploi d’armes
nucléaires, selon laquelle « il existe une obligation de poursuivre de bonne
foi et de mener à terme des négociations conduisant au désarmement
nucléaire dans tous ses aspects, sous un contrôle international strict et
eﬃcace » (par. 1).

   35 Il est à noter que cette formulation est celle employée dans les résolutions les plus

anciennes de la série ; dans les résolutions plus récentes, l’Assemblée précise que les négo-
ciations devraient commencer l’année suivante.

                                                                                        100

 armes nucléaires et désarmement (op. diss. cançado trindade) 930

   56. Il convient de noter que les résolutions de cette série contiennent
des paragraphes sur l’obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire où il n’est
aucunement question du TNP ou des Etats parties à cet instrument. Cette
obligation est présentée comme générale, et non pas fondée sur les dispo-
sitions de tel ou tel traité. Tous les Etats, et pas seulement ceux qui sont
parties au TNP, se sont engagés à remplir promptement cette obligation,
et c’est à tous les Etats que l’Assemblée demande de tenir le Secrétaire
général informé des eﬀorts qu’ils déploient et des mesures qu’ils prennent
en application de la résolution considérée. Il importe aussi de relever que
d’autres paragraphes ou alinéas de ces résolutions s’adressent directement
aux Etats dotés d’armes nucléaires et font expressément référence au
TNP. Autrement dit, les mentions de tous les Etats sont délibérées, et sauf
renvoi à une obligation conventionnelle ou une autre obligation interna-
tionale spéciale, les formules employées dans ces résolutions vont dans le
sens de l’existence d’une obligation de droit international coutumier de
négocier pour parvenir au désarmement nucléaire.


                 IV. Les résolutions du Conseil de sécurité
                      et l’OPINIO JURIS qui s’en dégage

   57. Comme l’Assemblée générale, le Conseil de sécurité des
Nations Unies s’est souvent penché sur la question des armes nucléaires.
Je citerai notamment à cet égard la déclaration de son président (S/23500)
en date du 31 janvier 1992, et ses résolutions suivantes : S/RES/984 du
11 avril 1995, S/RES/1540 du 28 avril 2004, S/RES/1673 du 27 avril 2006,
S/RES/1810 du 25 avril 2008, S/RES/1887 du 24 septembre 2009 et
S/RES/1997 du 11 juillet 2011 ; je pourrais en citer d’autres 36. A l’issue
d’une réunion du Conseil de sécurité tenue au niveau des chefs d’Etat ou
de gouvernement le 31 janvier 1992, son président, au nom des membres
du Conseil, a fait la déclaration susmentionnée, engageant tous les Etats
Membres de l’ONU à s’acquitter des obligations qu’ils avaient contrac-
tées en ce qui concerne la maîtrise des armements et le désarmement, et à
empêcher la prolifération de toutes les armes de destruction massive 37
(armes nucléaires, chimiques et biologiques).
   58. Cette déclaration exprimait le sentiment dominant de l’époque, à
savoir que la ﬁn de la guerre froide avait « fait naître l’espoir de l’avène-
ment d’un monde plus sûr, plus équitable et plus humain », et créé une

   36 Voir également les résolutions suivantes du Conseil de sécurité : S/RES/1695 du

15 juillet 2006, S/RES/1718 du 14 octobre 2006, S/RES/1874 du 12 juin 2009, S/RES/1928
du 7 juin 2010, S/RES/2094 du 7 mars 2013, S/RES/2141 du 5 mars 2014, S/RES/2159 du
9 juin 2014, S/RES/2224 du 9 juin 2015 et S/RES/2270 du 2 mars 2016. Dans le préambule
de toutes ces résolutions, le Conseil de sécurité réaﬃrme inlassablement que la prolifération
des armes nucléaires, chimiques et biologiques et de leurs vecteurs menace la paix et la
sécurité internationales.
   37 Nations Unies, doc. S/23500 (31 janvier 1992), p. 1-5.



                                                                                        101

 armes nucléaires et désarmement (op. diss. cançado trindade) 931

conjoncture qui « [était] la plus propice à la paix et à la sécurité interna-
tionales qui ait existé depuis la fondation de l’Organisation des
Nations Unies » 38. Dans la même déclaration, les membres du Conseil
mettaient en garde contre le danger que toutes les armes de destruction
massive faisaient peser sur la paix et la sécurité, et s’engageaient à travail-
ler à « la prévention de la dissémination des technologies liées à la
recherche et à la production de telles armes » 39. Ils soulignaient en outre
« le rôle essentiel des garanties de l’AIEA pleinement eﬃcaces pour l’ap-
plication [du TNP] et l’importance de contrôles à l’exportation rigou-
reux » ; ils ajoutaient qu’ils « prendr[aient] des mesures appropriées si des
violations leur [étaient] notiﬁées par l’AIEA » 40.
   59. Il convient de relever que, dans cette déclaration du président du
Conseil de sécurité, la prolifération de toutes les armes de destruction
massive est qualiﬁée de menace à la paix et la sécurité internationales,
qualiﬁcation qui est reprise dans les résolutions ultérieures du Conseil
pour justiﬁer les mesures prises par lui en vertu du chapitre VII de la
Charte. Dans trois de ces résolutions (les résolutions S/RES/1540 du
28 avril 2004 (par. 2), S/RES/1810 du 25 avril 2008 (par. 3) et S/RES/1887
du 24 septembre 2009 (par. 2)), le Conseil réaﬃrme ladite déclaration de
son président (adoptée, je le rappelle, le 31 janvier 1992) et, comme d’ail-
leurs dans d’autres résolutions, réitère dans le préambule que la proliféra-
tion des armes nucléaires, chimiques et biologiques menace la paix et la
sécurité internationales 41, et que tous les Etats doivent prendre des
mesures pour l’empêcher.
   60. Dans sa résolution S/RES/1540 du 28 avril 2004, le Conseil de
sécurité, agissant en vertu du chapitre VII de la Charte, invoque les obli-
gations juridiquement contraignantes qui imposent à tous les Etats
Membres de l’ONU de prendre et d’appliquer des mesures appropriées et
eﬃcaces contre la prolifération des armes nucléaires, chimiques et biolo-
giques, y compris mettre sur pied des dispositifs de contrôle et un système
de communication d’informations à un comité du Conseil (comité ensuite
dénommé « comité créé par la résolution 1540 »). Dans ses résolutions
ultérieures, le Conseil rappelle sa résolution S/RES/1540 et engage les
Etats Membres de l’ONU à l’appliquer.
   61. Dans ses résolutions S/RES/984 du 11 avril 1995 et S/RES/1887 du
24 septembre 2009, le Conseil insiste particulièrement sur l’obligation
qu’ont les Etats de poursuivre de bonne foi des négociations conduisant
au désarmement nucléaire. Dans le préambule de la résolution S/RES/984,

   38  Nations Unies, doc. S/23500 (31 janvier 1992), p. 2 et 5.
   39  Ibid., p. 4.
    40 Ibid.
    41 Voir, notamment, les résolutions S/RES/1540 du 28 avril 2004, S/RES/1673 du

27 avril 2006, S/RES/1810 du 25 avril 2008, S/RES/1977 du 20 avril 2011. Voir également
les résolutions S/RES/1695 du 15 juillet 2006, S/RES/1718 du 14 octobre 2006, S/RES/1874
du 12 juin 2009, S/RES/1928 du 7 juin 2010, S/RES/2094 du 7 mars 2013, S/RES/2141 du
5 mars 2014, S/RES/2159 du 9 juin 2014, S/RES/2224 du 9 juin 2015 et S/RES/2270 du
2 mars 2016.

                                                                                   102

 armes nucléaires et désarmement (op. diss. cançado trindade) 932

il aﬃrme qu’il est nécessaire que tous les Etats parties au TNP « s’ac-
quittent pleinement de toutes leurs obligations » ; dans son dispositif, il
     « [e]ngage tous les Etats à poursuivre de bonne foi, comme il est sti-
     pulé à l’article VI du traité sur la non-prolifération des armes
     nucléaires, des négociations sur des mesures eﬃcaces relatives au
     désarmement nucléaire et sur un traité de désarmement général et
     complet sous un contrôle international strict et eﬃcace, qui demeure
     un objectif universel » (résolution S/RES/984, par. 8).
Il est intéressant de noter que la résolution S/RES/984 est antérieure au
prononcé par la Cour de son avis consultatif de 1996 sur la Licéité de la
menace ou de l’emploi d’armes nucléaires.
   62. Dans le dispositif de sa résolution S/RES/1887 du 24 sep-
tembre 2009, le Conseil invite à nouveau les Etats parties au TNP à « s’ac-
quitter pleinement de toutes leurs obligations et à honorer leurs
engagements au titre du Traité » (par. 2) ; en particulier, il les prie de
« s’engager, en vertu de l’article VI du Traité, à poursuivre de bonne foi
des négociations sur des mesures eﬃcaces de réduction des armes
nucléaires et de désarmement nucléaire », et engage « tous les autres Etats
à se joindre à cette entreprise » (par. 5). Il importe de relever que le Conseil
lance là un appel général qui s’adresse à tous les Etats Membres de
l’ONU, parties ou non au TNP.
   63. A mon sens, les résolutions susmentionnées du Conseil de sécurité,
comme celles de l’Assemblée générale (voir plus haut), pour autant
qu’elles s’adressent à tous les Etats Membres de l’ONU, ont notablement
contribué à dégager une opinio juris sur laquelle s’est appuyée la forma-
tion progressive d’une obligation de droit international coutumier corres-
pondant à l’obligation conventionnelle créée par l’article VI du TNP. En
particulier, le fait que le Conseil engage tous les Etats, et pas seulement les
parties au TNP, à poursuivre de bonne foi des négociations conduisant au
désarmement nucléaire (ou à se joindre à ce que les parties au TNP sont
invitées à entreprendre en ce sens) est important. En eﬀet, il indique que
cette obligation incombe à tous les Etats Membres de l’ONU, qu’ils soient
ou non parties au TNP.


        V. La saga de la condamnation des armes nucléaires
                       par les Nations Unies

   64. Les résolutions de l’Assemblée générale et du Conseil de sécurité
des Nations Unies que je viens de passer en revue illustrent la longue saga
de la condamnation des armes nucléaires par les Etats Membres de
l’ONU. Cette saga remonte à la fondation et aux premières années de
l’existence de l’Organisation des Nations Unies. En fait, au moment de
l’adoption de la Charte des Nations Unies le 26 juin 1945, les délégations
à la conférence de San Francisco n’avaient pas à l’esprit les armes
nucléaires. C’est le largage par les Etats-Unis de bombes atomiques sur

                                                                            103

 armes nucléaires et désarmement (op. diss. cançado trindade) 933

Hiroshima et Nagasaki, les 6 et 9 août 1945, qui a marqué l’avènement de
l’ère nucléaire, plus de dix semaines avant l’entrée en vigueur de la Charte
(24 octobre 1945).
   65. L’Organisation nouvellement créée n’a pas tardé à chercher des
moyens de parer aux problèmes inhérents à l’ère nucléaire. L’Assemblée
générale, par sa toute première résolution, la résolution 1 (I) du 24 jan-
vier 1946, a créé une commission faisant rapport au Conseil de sécurité,
chargée d’étudier ces problèmes « dans l’intérêt de la paix et de la sécu-
rité » (par. 2 a)) et de faire des recommandations tendant à « assurer le
contrôle de l’énergie atomique dans la mesure nécessaire pour assurer son
utilisation à des ﬁns purement paciﬁques » et à « éliminer, des armements
nationaux, les armes atomiques et toutes autres armes importantes per-
mettant des destructions massives » (par. 5 b) et c)).
   66. L’Agence internationale de l’énergie atomique (AIEA) a été créée
dix ans plus tard, en 1956. En 1961, l’Assemblée générale a adopté une
résolution historique (résolution A/RES/1653 (XVI) du 24 novembre 1961),
intitulée « Déclaration sur l’interdiction de l’emploi des armes nucléaires
et thermonucléaires ». Cette célèbre résolution, après cinquante-cinq ans,
reste d’actualité et continue de mériter la plus grande attention ; elle est
libellée comme suit :

       « L’Assemblée générale,
       Tenant compte de la responsabilité qui lui incombe aux termes de
    la Charte des Nations Unies quant au maintien de la paix et de la
    sécurité internationales et quant à l’examen des principes régissant le
    désarmement,
       Gravement préoccupée du fait que, alors que les négociations sur le
    désarmement n’ont pas jusqu’ici abouti à des résultats satisfaisants,
    la course aux armements, en particulier dans les domaines nucléaire
    et thermonucléaire, est parvenue à un stade dangereux exigeant que
    toutes les mesures de précaution possibles soient prises pour protéger
    l’humanité et la civilisation contre les risques d’une catastrophe
    nucléaire et thermonucléaire,
       Rappelant que l’emploi d’armes de destruction massive, causant
    d’inutiles souﬀrances humaines, a été autrefois interdit, comme
    contraire aux lois de l’humanité et aux principes du droit internatio-
    nal, par des déclarations internationales et des accords obligatoires
    comme la Déclaration de Saint-Pétersbourg de 1868, la Déclaration
    de la Conférence de Bruxelles de 1874, les Conventions des Confé-
    rences de la paix de La Haye de 1899 et 1907 et le Protocole de
    Genève de 1925, auxquels la majorité des nations sont toujours
    parties,
       Considérant que l’emploi d’armes nucléaires et thermonucléaires
    entraînerait pour l’humanité et la civilisation des souﬀrances et des
    destructions aveugles dans une mesure encore plus large que l’emploi
    des armes que les déclarations et accords internationaux susmention-

                                                                        104

 armes nucléaires et désarmement (op. diss. cançado trindade) 934

    nés proclamaient contraires aux lois de l’humanité et criminelles aux
    termes du droit international,
       Estimant que l’emploi d’armes de destruction massive, telles que
    les armes nucléaires et thermonucléaires, est la négation directe des
    idéaux et objectifs élevés que l’Organisation des Nations Unies a,
    lors de sa création, reçu pour mission d’atteindre en protégeant les
    générations futures du ﬂéau de la guerre ainsi qu’en sauvegardant et
    en favorisant leur culture,

    1. Déclare que :
       a) L’emploi d’armes nucléaires et thermonucléaires est contraire à
           l’esprit, à la lettre et aux buts de la Charte des Nations Unies
           et constitue, en tant que tel, une violation directe de la Charte ;
       b) L’emploi d’armes nucléaires et thermonucléaires excéderait
           même le champ de la guerre et causerait à l’humanité et à la
           civilisation des souﬀrances et des destructions aveugles, et est,
           par conséquent, contraire aux règles du droit international et
           aux lois de l’humanité ;
       c) L’emploi d’armes nucléaires et thermonucléaires est une guerre
           dirigée non seulement contre un ennemi ou des ennemis, mais
           aussi contre l’humanité en général, étant donné que les peuples
           du monde non mêlés à cette guerre subiront tous les ravages
           causés par l’emploi de ces armes ;
       d) Tout Etat qui emploie des armes nucléaires et thermonucléaires
           doit être considéré comme violant la Charte des Nations Unies,
           agissant au mépris des lois de l’humanité et commettant un
           crime contre l’humanité et la civilisation ;
    2. Prie le Secrétaire général de consulter les gouvernements des Etats
       Membres aﬁn d’obtenir leurs vues sur la possibilité de convoquer
       une conférence spéciale pour la signature d’une convention sur
       l’interdiction de l’emploi des armes nucléaires et thermonucléaires
       à des ﬁns de guerre, et de rendre compte à l’Assemblée générale,
       lors de sa dix-septième session, des résultats de cette consulta-
       tion. »
   67. Après plus d’un demi-siècle, cette déclaration lucide et poignante
de l’Assemblée générale semble vouée à conserver indéﬁniment son actua-
lité, puisque la communauté internationale attend toujours que soit
conclue la convention générale sur l’interdiction des armes nucléaires et
thermonucléaires qui y est proposée ; aujourd’hui comme en 1961, le
désarmement n’est encore, pour les Nations Unies, rien d’autre qu’un
objectif. Ainsi, bien que 164 Etats l’aient ratiﬁé, le traité d’interdiction
complète des essais nucléaires, adopté le 24 septembre 1996, n’est pas
encore entré en vigueur.




                                                                          105

 armes nucléaires et désarmement (op. diss. cançado trindade) 935

   68. L’analyse détaillée des raisons pour lesquelles, après vingt ans déjà,
on attend toujours l’entrée en vigueur de cet instrument 42 n’a pas sa place
dans le présent exposé de mon opinion dissidente. Je me bornerai à rap-
peler que, selon son article XIV, le traité n’entrera en vigueur que lorsque
les quarante-quatre Etats spéciﬁés dans son annexe 2 l’auront ratiﬁé 43.
Un certain nombre d’Etats, dont des Etats dotés d’armes nucléaires tels
que l’Inde et le Pakistan, ne l’ont pas encore ratiﬁé. Les Etats dotés
d’armes nucléaires qui n’ont pas ratiﬁé le traité ont invoqué diverses rai-
sons pour justiﬁer les conditions qu’ils mettent au désarmement nucléaire
(voir plus loin). Voilà pourquoi le traité n’est toujours pas en vigueur.
   69. Récemment (le 27 avril 2016), devant un groupe de travail réuni à
Vienne à l’occasion du vingtième anniversaire de la conclusion du traité,
Ban Ki-moon, Secrétaire général de l’ONU, a déclaré que, malgré
quelques progrès, il faudrait attendre encore longtemps pour que se
concrétise la détermination à « mettre en vigueur une interdiction juridi-
quement contraignante de tous les essais nucléaires ». Il a dit qu’il avait
« maintes fois appelé l’attention sur les séquelles délétères que quelque
deux mille essais nucléaires avaient laissées dans la population et dans
l’environnement de certaines parties de l’Asie centrale, de l’Afrique du
Nord, de l’Amérique du Nord et du Paciﬁque Sud ». « Les essais
nucléaires », a-t-il ajouté,
     « empoisonnent l’eau et provoquent des cancers, et la pollution
     radioactive due aux retombées se perpétue pendant des générations.
     Nous sommes ici réunis pour honorer les victimes. Nous ne saurions
     mieux leur rendre hommage qu’en agissant pour interdire et faire
     cesser enﬁn les essais nucléaires. Leurs souﬀrances devraient inspirer
     au monde la volonté d’en ﬁnir avec cette folie. » 44

Il a ensuite engagé les Etats énumérés à l’annexe 2 du traité qui ne
l’avaient pas encore fait (au nombre de huit) « à signer et ratiﬁer sans plus
tarder le traité » aﬁn que sa vocation à l’universalité puisse devenir réalité ;
ainsi, a-t-il conclu, « nous pourrons laisser à nos enfants et aux généra-
tions suivantes un monde enﬁn débarrassé des essais nucléaires » 45.


    42 Au sujet de la genèse du traité et de la perspective dans laquelle il a été adopté,

voir, entre autres : K. A. Hansen, The Comprehensive Nuclear Test Ban Treaty, Stanford
University Press, 2006, p. 1-84 ; [divers auteurs] Nuclear Weapons after the Comprehensive
Test Ban Treaty (dir. publ., E. Arnett), SIPRI/Oxford University Press, 1996, p. 1-141 ;
J. Ramaker, J. Mackby, P. D. Marshall et R. Geil, The Final Test — A History of the
Comprehensive Nuclear-Test-Ban Treaty Negotiations, Ed. Commission préparatoire, 2003,
p. 1-265.
    43 Ces quarante-quatre Etats, énumérés à l’annexe 2, ont participé à la négociation du

traité au sein de la conférence du désarmement (1994 à 1996) ; il s’agit des Etats qui, à
l’époque, possédaient des réacteurs nucléaires.
    44 Nations Unies, doc. SG/SM/17709-DC/3628, du 27 avril 2016, p. 1-2.
    45 Ibid., p. 2.



                                                                                     106

 armes nucléaires et désarmement (op. diss. cançado trindade) 936

   70. Cet appel est à rapprocher de ceux, restés sans écho, lancés par
l’Assemblée générale lors de ses sessions extraordinaires sur le désarme-
ment. Des trois sessions qui y ont jusqu’à présent été consacrées (dixième
session extraordinaire, tenue en 1978, douzième session extraordinaire,
tenue en 1982, et quinzième session extraordinaire, tenue en 1988) 46, la
première semble avoir été la plus importante. Le document ﬁnal de cette
session, adopté à l’unanimité, prévoyait un programme d’action pour le
désarmement, assorti d’un dispositif de mise en œuvre qui est toujours en
place. En la présente aﬀaire, les Iles Marshall ont fait référence à ce docu-
ment dans leur mémoire, soulignant sa pertinence aux ﬁns de l’interpréta-
tion de l’article VI et de l’obligation correspondante de désarmement
nucléaire découlant du droit international coutumier (MIM, par. 129-132).
   71. Ce document traite des divers aspects du désarmement nucléaire.
L’Assemblée y constate d’abord que l’accumulation d’armes nucléaires
constitue une menace pour l’avenir de l’humanité (doc. ﬁnal, par. 1) 47 et
ajoute qu’il est de fait que les armes nucléaires « sont celles qui menacent
le plus gravement l’humanité et la survie de la civilisation » (ibid., par. 47).
Elle aﬃrme que la course aux armements, en particulier dans le domaine
nucléaire, « est incompatible avec les principes qui … sont énoncés [dans
la Charte des Nations Unies] » (ibid., par. 12). Elle dit aussi que, à son
avis, l’élimination complète des armes nucléaires constitue la garantie la
plus eﬃcace contre les risques de guerre nucléaire (ibid., par. 8 et 56).
   72. Tout en se disant consciente de ce que le désarmement relève de la
responsabilité de tous les Etats, l’Assemblée aﬃrme que cette responsabi-
lité, dans le domaine nucléaire, incombe au premier chef aux Etats dotés
d’armes nucléaires. Elle aﬃrme aussi que la réalisation du désarmement
« nécessite … la négociation urgente d’accords » en la matière, en particu-
lier d’« un traité interdisant les essais d’armes nucléaires » (ibid.,
par. 50-51). Elle souligne aussi l’importance des zones exemptes d’armes
nucléaires déjà créées ou faisant l’objet de négociations dans diverses par-
ties du monde (ibid., par. 60-64).
   73. La conférence du désarmement, qui, depuis 1979, est la seule ins-
tance multilatérale de négociation du désarmement dont dispose la com-
munauté internationale, a facilité la négociation d’accords multilatéraux
de limitation des armements et de désarmement 48. Ses travaux portent
essentiellement sur quatre questions : le désarmement nucléaire, l’interdic-
tion de la production de matières ﬁssiles pouvant servir à fabriquer des
armes, la prévention de la course aux armements dans l’espace et les
garanties négatives de sécurité. Cependant, depuis l’adoption en 1996 du

   46 Depuis, l’Assemblée générale a demandé dans plusieurs résolutions que soit orga-

nisée une quatrième session extraordinaire sur le désarmement, sans succès jusqu’à présent.
   47 Résolution A/S-10/2 du 30 juin 1978 ; voir également par. 18 et 20.
   48 Notamment le TNP, le traité d’interdiction complète des essais nucléaires, la conven-

tion sur les armes biologiques et la convention sur les armes chimiques, sans compter les
traités sur l’utilisation des fonds marins et la convention sur l’interdiction d’utiliser des
techniques de modiﬁcation de l’environnement à des ﬁns militaires ou toutes autres ﬁns
hostiles.

                                                                                        107

 armes nucléaires et désarmement (op. diss. cançado trindade) 937

traité d’interdiction complète des essais nucléaires, la conférence du désar-
mement est pratiquement paralysée, du fait de la divergence des intérêts
que défendent les Etats en matière de sécurité et de leur réticence à
admettre la réciprocité qu’implique le désarmement nucléaire ; à cela
s’ajoute une diﬃculté qui tient à ce que le règlement intérieur de la confé-
rence prévoit qu’elle doit prendre toutes ses décisions par consensus. Bref,
les travaux de la conférence se trouvent depuis longtemps dans une
impasse qui, pour certains Etats, est due à des facteurs politiques, et pour
d’autres à des règles de procédure obsolètes.
   74. Vus dans une perspective historique, les travaux poursuivis par la
conférence ces dernières décennies ont tout de même produit quelques
résultats, comme en témoignent l’adoption, le 10 avril 1972, de la conven-
tion sur l’interdiction de la mise au point, de la fabrication et du stockage
des armes bactériologiques (biologiques) ou à toxines, et sur leur destruc-
tion, et celle, le 13 janvier 1993, de la convention sur l’interdiction de la
mise au point, de la production, du stockage et de l’utilisation des armes
chimiques et sur leur destruction, instruments qui, à la diﬀérence du traité
d’interdiction complète des essais nucléaires (voir plus haut), sont en
vigueur (depuis le 26 mars 1975 et le 29 avril 1997, respectivement).
   75. Si l’on considère uniquement le droit international conventionnel,
on constate que diverses armes de destruction massive (gaz toxiques,
armes biologiques et chimiques) sont désormais illicites, mais que les
armes nucléaires, dont le pouvoir destructeur est pourtant bien supérieur,
ne sont toujours pas interdites. Les témoins du droit positif ne voient pas
qu’il y a là une absurdité juridique, et dans leur myopie, pour ne pas dire
leur cécité, ils persistent à conclure de cette situation qu’il n’existe pas
d’obligation de droit international coutumier de procéder au désarme-
ment nucléaire. Les positivistes ne veulent voir rien d’autre que le droit
conventionnel, dont le développement est enfermé dans un cercle vicieux
parce qu’il est subordonné au consentement des Etats, et ils sont inca-
pables de percevoir les besoins pressants et les aspirations de la commu-
nauté internationale tout entière et de prendre conscience de l’universalité
du droit international contemporain et des principes fondamentaux dont
il procède, alors que les « pères fondateurs » du droit des gens l’avaient
annoncée dès les XVIe et XVIIe siècles (voir plus loin).
   76. En réalité, l’obligation de procéder au désarmement nucléaire s’est
formée et s’est cristallisée à la fois en droit international conventionnel et
en droit international coutumier, et les Nations Unies, au ﬁl des décen-
nies, ont apporté une très importante contribution à son avènement. La
saga de la condamnation des armes nucléaires par les Nations Unies a été
portée à l’attention de la Cour internationale de Justice voici une ving-
taine d’années, lors de la procédure consultative qui a abouti au prononcé
de son avis de 1996 sur la Licéité de la menace ou de l’emploi d’armes
nucléaires, et l’a été de nouveau dans les trois aﬀaires jugées aujourd’hui,
qui opposaient les Iles Marshall à l’Inde, au Pakistan et au Royaume-Uni
au sujet d’Obligations relatives à des négociations concernant la cessation
de la course aux armes nucléaires et le désarmement nucléaire.

                                                                          108

 armes nucléaires et désarmement (op. diss. cançado trindade) 938

   77. Les résolutions des Nations Unies que j’ai mentionnées ont retenu
l’attention des Parties à ces trois aﬀaires. Celles qui ont pris part à la pro-
cédure orale (les Iles Marshall, l’Inde et le Royaume-Uni), particulière-
ment les Iles Marshall et l’Inde, s’y sont abondamment référées dans leurs
plaidoiries. Le point essentiel à retenir est le rapport de ces résolutions
avec la formation d’une opinio juris pertinente pour établir l’existence
d’une obligation de droit international coutumier dans le domaine consi-
déré. A ce sujet, je commencerai par analyser les positions des Parties à
l’aﬀaire dont je traite ici (les Iles Marshall et l’Inde), et j’examinerai
ensuite leurs réponses aux questions que je leur ai posées lors de l’au-
dience tenue par la Cour le 16 mars 2016.



        VI. Les résolutions des Nations Unies et la formation
             d’une OPINIO JURIS : les positions des Parties

   78. En l’aﬀaire ici considérée, les Iles Marshall, dans leurs écritures et
leurs plaidoiries, ont traité des résolutions de l’Assemblée générale des
Nations Unies relatives au désarmement nucléaire du point de vue du
développement du droit international coutumier 49 ; elles ont aussi fait
référence aux résolutions du Conseil de sécurité 50. Citant l’avis consultatif
rendu par la Cour en 1996, elles ont soutenu (peut-être pas aussi claire-
ment qu’elles n’auraient pu le faire) que, bien qu’elles n’aient pas force
obligatoire, les résolutions de l’Assemblée générale pouvaient « parfois
avoir une valeur normative », et contribuer ainsi à l’émergence d’une
opinio juris 51.
   79. Dans ses écritures et ses plaidoiries, l’Inde s’est quant à elle référée
aux résolutions de l’Assemblée générale relative à la suite donnée à l’avis
consultatif de 1996, faisant valoir qu’elle était le seul Etat doté d’armes
nucléaires à s’être constamment joint aux auteurs de ces résolutions et à
avoir voté pour 52. L’Inde s’est dite favorable à l’élimination des armes
nucléaires « de manière universelle, non discriminatoire, progressive et
vériﬁable, selon un calendrier précis » 53. De plus, elle a critiqué les
Iles Marshall pour ne pas avoir constamment soutenu les projets de réso-
lution soumis à l’Assemblée générale sur la suite donnée à l’avis consulta-
tif de 1996 (votant une fois contre, une fois pour, et s’abstenant les autres
années) 54.
   80. Dans l’exposé de ses exceptions préliminaires (15 juin 2015), le
Royaume-Uni a, après avoir analysé la position des Iles Marshall sur les

  49 CR 2016/1, par. 7.
  50 Ibid., par. 8.
  51 Ibid., par. 7.
  52 CR 2016/4, p. 19, par. 1.
  53 Contre-mémoire de l’Inde, p. 9, par. 13.
  54 Ibid., p. 8, par. 12.



                                                                           109

 armes nucléaires et désarmement (op. diss. cançado trindade) 939

résolutions adoptées par l’Assemblée générale dans les années 1960
et 1970 (exposé des exceptions préliminaires du Royaume-Uni, par. 21
et 98, al. c) et h)), rappelé sa propre position sur ces résolutions (ibid.,
par. 84 et 99, al. c)). Il a fait également référence aux résolutions du
Conseil de sécurité (ibid., par. 92). Il a rappelé que les Iles Marshall lui
reprochaient d’avoir « toujours voté contre » les résolutions de l’Assem-
blée sur la suite donnée à l’avis consultatif de 1996 et d’avoir également
voté contre ses résolutions relatives au suivi des réunions de haut niveau
tenues par l’Assemblée en 2013 et 2014 (ibid., par. 98, al. e) et f)), pour
ensuite les réfuter (ibid., par. 99-103).
   81. Le Pakistan a quant à lui informé la Cour qu’il ne prendrait pas
part à la procédure orale (par une lettre en date du 2 mars 2016), mais il
a soutenu dans son contre-mémoire que, dans son avis consultatif de
1996, la Cour n’avait aucunement déclaré que l’obligation imposée par
l’article VI du TNP était une obligation générale ou opposable erga omnes ;
selon lui, rien ne prouvait prima facie qu’il s’agissait d’une obligation
erga omnes 55. Au sujet de l’adoption des résolutions de l’Assemblée géné-
rale sur la suite donnée à l’avis consultatif de 1996, le Pakistan fait obser-
ver qu’il avait voté pour de 1997 à 2015, alors que les Iles Marshall
s’étaient abstenues en 2002 et 2003 et de 2005 à 2012 56.

   82. Après avoir rappelé qu’il n’était pas partie au TNP 57, le Pakistan a
fait valoir que les résolutions de l’Assemblée générale n’avaient pas force
obligatoire et ne pouvaient donc pas, à son avis, créer des obligations
opposables à un Etat 58. Il a conclu que les résolutions de l’Assemblée
générale ne venaient pas étayer la thèse selon laquelle il existerait une
obligation de droit international coutumier « ancrée » dans l’article VI du
TNP. Il a ajouté que c’était en réalité sur le TNP que s’appuyaient les
prétentions des Iles Marshall 59.
   83. En résumé, le Royaume-Uni a voté contre les résolutions susmen-
tionnées, les Iles Marshall se sont la plupart du temps abstenues lors de
leur vote, et l’Inde et le Pakistan ont voté pour. Or, malgré ces votes non
concordants, j’estime que les résolutions de l’Assemblée générale des
Nations Unies que j’ai passées en revue plus haut, considérées dans leur
ensemble, ont bel et bien contribué à dégager une opinio juris sur la for-
mation d’une obligation de droit international coutumier de procéder au
désarmement nucléaire. Après tout, ces résolutions sont celles de l’Assem-
blée générale des Nations Unies, et pas celles seulement de la vaste majo-
rité des Etats Membres de l’ONU qui ont voté pour ; il s’agit de résolutions
de l’Organisation des Nations Unies elle-même, qui traitent d’une ques-
tion intéressant l’humanité tout entière (voir plus loin, sect. XX).

  55 Contre-mémoire du Pakistan, p. 8, par. 2-3.
  56 Ibid., par. 2-4.
  57 Ibid., p. 14, par. 4.4 ; p. 30, p. 7.55.
  58 Ibid., p. 38, par. 7.95-7.97.
  59 Ibid., par. 7.97.



                                                                          110

 armes nucléaires et désarmement (op. diss. cançado trindade) 940

             VII. Questions posées par un membre de la Cour
                         et réponses des Parties

  84. Le 16 mars 2016, à l’issue de la procédure orale en l’aﬀaire Iles
Marshall c. Royaume-Uni dont je traite ici, j’ai jugé utile d’adresser aux
Parties la demande ci-après :
          « Je souhaiterais poser les questions suivantes aux deux Parties, les
       Iles Marshall et le Royaume-Uni.

          Les Iles Marshall, dans leurs écritures et plaidoiries, et le Royaume-
       Uni, dans ses exceptions préliminaires (du 15 juin 2015), se sont tous
       deux référés aux résolutions de l’Assemblée générale des Nations
       Unies sur le désarmement nucléaire. Parallèlement à ces résolutions,
       qui remontent au début des années 1970 (première décennie du
       désarmement), il existe deux séries plus récentes de résolutions, à
       savoir celles condamnant les armes nucléaires, adoptées de 1982 à ce
       jour, et celles concernant la suite donnée à l’avis consultatif que la
       Cour a rendu en 1996 sur la question de la Licéité de la menace ou
       de l’emploi d’armes nucléaires, qui ont jusqu’à présent été adoptées
       de 1997 à 2015. S’agissant de cette dernière série de résolutions,
       auxquelles les Parties se sont référées, je voudrais demander aux
       Iles Marshall et au Royaume-Uni si, selon elles, ces résolutions
       constituent l’expression d’une opinio juris et, dans l’aﬃrmative, quelle
       est leur pertinence en ce qui concerne la formation d’une obligation
       de droit international coutumier consistant à poursuivre des négocia-
       tions menant au désarmement nucléaire et quelle est leur incidence
       sur la question de l’existence d’un diﬀérend entre les Parties. » 60
   85. Une semaine plus tard, le 23 mars 2016, le Royaume-Uni et les
Iles Marshall ont soumis à la Cour leurs réponses écrites à mes questions.
Le défendeur, dans sa réponse, a aﬃrmé que les résolutions adoptées par
les organisations internationales pouvaient, dans certaines circonstances,
constater le droit international coutumier ou contribuer à son développe-
ment, mais qu’elles ne sauraient en elles-mêmes constituer ce droit. En
l’espèce, le Royaume-Uni n’a pas estimé utile de rechercher si les résolu-
tions de l’Assemblée générale faisant suite à l’avis consultatif de la Cour
de 1996 sur la Licéité de la menace ou de l’emploi d’armes nucléaires attes-
taient l’existence d’une règle coutumière, étant de toute façon lié par
l’obligation énoncée à l’article VI du TNP, qu’il existe ou non une obliga-
tion correspondante en droit international coutumier 61.

  86. Les Iles Marshall ont fait référence à l’avis consultatif rendu par la
Cour en 1996 sur la Licéité de la menace ou de l’emploi d’armes nucléaires,

  60 CR 2016/9 p. 33-34.
  61 Réponse du Royaume-Uni aux questions posées aux deux Parties par M. le juge
Cançado Trindade, MIUK 2016/13, 23 septembre 2016, p. 1-2, par. 3.

                                                                            111

 armes nucléaires et désarmement (op. diss. cançado trindade) 941

ainsi qu’à un certain nombre de résolutions de l’Assemblée générale réaf-
ﬁrmant l’obligation de poursuivre des négociations conduisant au désar-
mement nucléaire, qui selon elles étayaient leur position quant à
l’existence, à cet égard, d’une obligation de droit international coutumier.
Elles ont aussi invoqué l’obiter dictum énoncé par la Cour en l’aﬀaire des
Activités militaires et paramilitaires (Nicaragua c. Etats-Unis d’Amérique),
selon lequel une « opinio juris peut se déduire entre autres, quoique avec la
prudence nécessaire, de l’attitude des parties et des Etats à l’égard de cer-
taines résolutions de l’Assemblée générale » 62.
   87. Selon les Iles Marshall, l’attitude des Etats à l’égard des résolutions
adoptées par l’Assemblée générale de 1982 à 1995 indiquait l’émergence
d’une opinio juris sur l’obligation de poursuivre de bonne foi des négocia-
tions conduisant au désarmement nucléaire général et complet. Les
Iles Marshall aﬃrmaient également que l’attitude des Etats à l’égard des
résolutions relatives à la suite donnée à l’avis consultatif de 1996, dans
lesquelles l’Assemblée aﬃrmait l’existence d’une obligation de poursuivre
des négociations conduisant au désarmement nucléaire, était l’expression
d’une opinio juris venant conﬁrmer que cette obligation ressortissait au
droit international coutumier 63.
   88. Au sujet de l’incidence que l’attitude des Etats à l’égard des résolu-
tions de l’Assemblée générale pouvait avoir sur la question de l’existence
d’un diﬀérend en l’espèce, les Iles Marshall ont soutenu que les attitudes
opposées des Etats à l’égard de ces résolutions pouvaient contribuer à
révéler l’existence d’un diﬀérend 64. En ce qui concerne l’aﬀaire les oppo-
sant au Royaume-Uni, elles ont aﬃrmé que les votes contradictoires des
deux Etats attestaient clairement l’existence d’une divergence de vues
entre les Parties au sujet des obligations énoncées à l’article VI du TNP
(et de l’obligation correspondante de droit international coutumier) 65.


         VIII. La malfaisance de l’homme : actualité du Livre
                      de la Genèse au xxie siècle

   89. Depuis l’avènement de l’ère nucléaire en août 1945, certains des
plus grands penseurs du XXe siècle en sont venus à se demander si l’hu-
manité avait encore un avenir. C’est là une question que l’on ne saurait
éluder. Par exemple, dès 1946, le Mahatma Gandhi, profondément cho-
qué après le largage de bombes atomiques par les Etats-Unis sur Hiro-

    62 Les Iles Marshall font également référence aux projets de conclusion de la Commis-

sion du droit international sur la détermination du droit international coutumier (2015),
dans lesquels est soulignée l’importance du comportement des Etats à l’égard de résolu-
tions de l’Assemblée générale aux ﬁns de l’établissement de la pratique des Etats et de
l’opinio juris. Réponse des Iles Marshall aux questions posées aux deux Parties par M. le
juge Cançado Trindade, CIJ, doc. MIUK 2016/13, 23 mars 2016, p. 2-3, par. 2-5.
    63 Ibid., p. 4, par. 7.
    64 Ibid., par. 8.
    65 Ibid., par. 9.



                                                                                    112

 armes nucléaires et désarmement (op. diss. cançado trindade) 942

shima et Nagasaki (les 6 et 9 août 1945) 66, a exprimé ainsi, dans le
journal Harijan (numéro du 7 juillet 1946) son inquiétude quant à l’avenir
des sociétés humaines :
        « Autant que je puisse voir, la bombe atomique a anéanti le plus
     noble des sentiments, qui, depuis le fond des âges, animait l’huma-
     nité. Il existait naguère des « lois de la guerre », censées rendre celle-ci
     tolérable. La réalité se présente maintenant dans sa cruelle nudité. La
     guerre ne connaît plus d’autre loi que celle du plus fort. » 67
   90. Gandhi, dénonçant la brutalité de la bombe atomique, ajoutait
qu’elle était « l’arme de la force absolue ; de la destruction sans borne » et
que pareille violence n’avait « aucun sens » ; il voyait dans la mise au point
de la bombe atomique « l’application de la science la plus maléﬁque et la
plus diabolique qui puisse être » 68. Dans le Harijan du 29 septembre 1946,
Gandhi écrivait que la non-violence était « la seule chose que la bombe
atomique ne puisse pas détruire », et que, « à moins que le monde n’adopte
maintenant la non-violence », l’humanité était « vouée au suicide » 69.
   91. Vers la ﬁn des années 1950, Karl Jaspers, dans un livre intitulé La
bombe atomique et l’avenir de l’homme (1958), regrettait que l’existence
des armes atomiques semble déjà être considérée comme allant de soi, en
dépit de leur capacité de détruire l’humanité et d’eﬀacer toute trace de
vie sur terre 70. Il fallait donc admettre, écrivait-il, que « cette terre, qui
[était] née d’une explosion de l’atome, soit anéantie aussi par les bombes
atomiques » 71. Jaspers disait également regretter que le progrès des tech-
niques n’ait pas été accompagné du progrès de la morale ou de la raison.
Il constatait que la nature humaine n’avait pas changé, et concluait : « ou
l’homme se transforme, ou il disparaît » 72.
   92. Au début des années 1960, Bertrand Russell, dans L’humanité a-t-
elle un avenir ? 73 (1961), regrettait lui aussi que les gens semblent s’être
accommodés de l’existence des armes nucléaires, dans un monde où « une
volonté de mort » l’emportait sur la raison. Il relevait que l’obsession de
la puissance avait poussé les Etats « à poursuivre des politiques irration-

   66 Les Etats-Unis avaient auparavant, le 16 juillet 1945, procédé à un essai nucléaire à

Alamagordo (Nouveau-Mexique).
   67 M. Gandhi, « Atom Bomb and Ahimsa », Harijan (7 juillet 1946), reproduit dans

Journalist Gandhi — Selected Writings of Gandhi (sous la dir. de S. Sharma), 1re éd.,
Mumbai, Ed. Gandhi Book Center, 1994, p. 104 ; voir également P. F. Power, Gandhi on
World Affairs, Londres, Allen & Unwin, 1961, p. 63-64.
   68 Cité dans What Mahatma Gandhi Said about the Atom Bomb (sous la dir. de

Y. P. Anand), New Delhi, National Gandhi Museum, 1998, p. 5.
   69 Harijan (numéro du 29 septembre 1946), cité dans Faisal Devji, The Impossible

Indian — Gandhi and the Temptation of Violence, Londres, Hurst & Co., 2012, p. 150.
   70 K. Jaspers, La bombe atomique et l’avenir de l’homme (1958), Paris, Buchet-Chastel,

1963, p. 22 et 336.
   71 Ibid., p. 576.
   72 Ibid., p. 621 et 640.
   73 B. Russell, Has Man a Future?, Londres, Penguin Books, 1962 (réimpr.), p. 27 et 37.




                                                                                      113

 armes nucléaires et désarmement (op. diss. cançado trindade) 943

nelles » ; et ajoutait ceci : « Ceux qui considèrent la Genèse comme un
authentique récit historique peuvent voir en Caïn le tout premier exemple :
il a fort bien pu se dire que, en se débarrassant d’Abel, il pourrait régner
sur les générations futures. » 74 Pour Russell, le mal résidait « dans le cœur
des hommes », mais il fallait « chercher le remède dans leur esprit » 75. Il
regrettait les résultats décevants des conférences sur le désarmement, et il
a même écrit que les prononcés de la Cour internationale de Justice sur la
question devraient faire autorité, et que le respect du droit international
n’était pas « facultatif » pour les Etats 76.
   93. Karl Popper, dans The Lesson of This Century (1997), ouvrage en
forme d’interview publié vers la ﬁn de sa vie, rappelait, en revenant sur
ses souvenirs du XXe siècle, l’angoisse qu’il avait éprouvée, par exemple,
lors de la crise des missiles cubains de 1962, en apprenant que chacune
des trente-huit ogives nucléaires en cause était trois mille fois plus puis-
sante que la bombe d’Hiroshima 77. Popper constatait lui aussi que la
nature humaine n’avait pas changé. Comme d’autres grands penseurs du
XXe siècle, il regrettait que l’humanité n’ait apparemment pas tiré les
leçons de son passé ; cette constatation ne pouvait qu’aggraver les inquié-
tudes exprimées successivement par ces penseurs quant à la menace que
les arsenaux nucléaires faisaient énormément peser sur l’avenir de
l’humanité.
   94. Un auteur contemporain, Max Gallo, dans son roman récent inti-
tulé Caïn et Abel — Le premier crime, écrit que le mal est présent en cha-
cun : « le Mal est au cœur du Bien, et cette réalité ambiguë est le propre
des aﬀaires humaines » 78. Il évoque le rôle des écrivains du passé : « eux
aussi — toi Dante, toi Dostoïevski, et ceux qui vous ont inspirés, Eschyle,
Sophocle — attisent le brasier du châtiment et de la culpabilité » 79. Et il
ajoute ceci :
           « Partout, Caïn poignarde ou étrangle Abel… Et personne ne
        semble voir … la mort prochaine de toute humanité. Elle tient entre
        ses mains l’arme de sa destruction. Ce ne sont plus seulement des
        villes entières qui seront incendiées, rasées : toute vie sera alors consu-
        mée, et la terre vitriﬁée.
           Deux villes ont déjà connu ce sort, et l’ombre des corps de leurs
        habitants est à jamais incrustée dans la pierre sous l’eﬀet d’une cha-
        leur de lave solaire.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
   74 Op. cit. supra note 73, p. 45.
   75 Ibid., p. 45-46 ; voir également p. 69.
   76 Ibid., p. 97 et 79.
   77 K. Popper (interviewé par G. Bosetti), The Lesson of This Century, Londres/

New York, Routledge, 1997, p. 24 et 28. Voir également un ouvrage plus ancien de
K. Popper, La Responsabilidad de Vivir — Escritos sobre Política, Historia y Conocimiento
(1994), Barcelone, Paidós, 2012 (réédit.), p. 242 ; voir également p. 274.
   78 M. Gallo, Caïn et Abel — Le premier crime, Paris, Fayard, 2011, p. 112 et 141.


   79   Ibid., p. 174.

                                                                                    114

 armes nucléaires et désarmement (op. diss. cançado trindade) 944

          [P]artout Caïn poursuivra Abel… Les villes vulnérables seront
        ensanglantées. Les tours les plus hautes seront détruites, leurs habi-
        tants ensevelis sous les décombres. » 80
   95. Comme l’ont bien vu ces penseurs et quelques autres, l’épisode du
Livre de la Genèse où Caïn, en tuant son frère Abel, commet le tout pre-
mier meurtre, en est venu, au ﬁl des siècles, à symboliser la présence du
mal et de la culpabilité en ce monde. Cet épisode invitait à la prudence et
à la réﬂexion, faisant prendre conscience aux êtres humains qu’ils s’éloi-
gnaient de plus en plus de leur Créateur. Cet éloignement, dans la suite du
Livre de la Genèse (chap. II-9), est illustré par la légende de la Tour de
Babel, qui montre que les civilisations peuvent ﬂeurir, mais aussi périr.
L’histoire en a fourni de nombreux exemples (qu’Arnold Toynbee a
recensés au XXe siècle). Siècle après siècle, le progrès des connaissances
scientiﬁques et techniques a accru énormément la capacité d’auto-
destruction de l’homme, et partant l’avènement de l’ère nucléaire l’a ren-
due illimitée.

  96. Je reviens, à ce sujet, au livre de Bertrand Russell que j’ai déjà cité,
paru dans sa traduction française sous le titre L’homme survivra-t-il ?
(1963) ; on peut y lire la mise en garde suivante :
           « [I]l faut que nous nous rendions compte que la haine, la perte de
        temps, d’argent et d’habilité intellectuelle en vue de la création d’en-
        gins de destruction, la crainte du mal que nous pouvons nous faire
        mutuellement, le risque quotidien et permanent de voir la ﬁn de tout
        ce que l’homme a réalisé, sont le produit de la folie humaine… C’est
        dans nos cœurs que réside le mal, c’est de nos cœurs qu’il doit être
        extirpé. » 81 [« We must become aware that the hatred, the expendi-
        ture of time and money and intellectual ability upon weapons of des-
        truction, the fear of what we may do to each other, and the imminent
        daily and hourly risk of an end to all that man has achieved,… all
        this is a product of human folly… It is in our hearts that the evil lies,
        and it is from our hearts that it must be plucked out. »] 82
  97. Quelques autres grands penseurs du XXe siècle appartenant à
diverses disciplines ont dit les graves inquiétudes que leur inspirait l’aug-
mentation de la capacité de destruction résultant du progrès des connais-
sances scientiﬁques et techniques. Je citerai parmi eux l’historien
Arnold Toynbee (A Study in History, 1934-1954 ; et Civilization on Trial,
1948) ; il constatait avec regret ce qu’il voyait comme la tragédie moderne :

   80 Op. cit. supra note 78, p. 236–237.
   81 B. Russell, L’homme survivra-t-il ?, Paris, Ed. J. Didier, 1963, p. 162-163.
   82 B. Russell, Has Man a Future?, op. cit. supra note 73, p. 109-110. Vers la ﬁn de sa vie,

Russell a de nouveau appelé l’attention sur le danger extrême que présentent les bombes
atomiques et les bombes à hydrogène, et constaté avec inquiétude que les gens semblent
s’accommoder de la précarité de leur existence ; voir B. Russell, Autobiography (1967),
Londres, Unwin, 1985 (rééd.), p. 554-555.

                                                                                         115

 armes nucléaires et désarmement (op. diss. cançado trindade) 945

loin d’être en voie de disparaître par l’eﬀet du progrès scientiﬁque et tech-
nique, l’iniquité dont souﬀrait une partie du genre humain s’aggravait
rapidement, parce que ce progrès ne s’accompagnait pas d’un progrès spi-
rituel 83. Il ajoutait que l’accumulation d’armements dont la capacité de
destruction ne cessait d’augmenter semblait être un symptôme du déclin
des civilisations 84.
   98. L’écrivain Hermann Hesse, dans un recueil posthume d’essais
(Guerre et paix), paru en 1946, soit peu après la ﬁn de la seconde guerre
mondiale, annonçait que l’humanité, en multipliant les massacres, travail-
lait non seulement à son autodestruction, mais également à la perte de
son présent, et peut-être aussi de son avenir 85. La pire de toutes les des-
tructions, observait-il, était celle orchestrée par l’Etat lui-même, et avait
pour corollaire la « philosophie d’Etat » et le règne du capital et de
l’industrie 86. Le philosophe et théologien Jacques Maritain dans ses
Œuvres complètes (1961-1967) a quant à lui écrit que les atrocités
perpétrées au XXe siècle avaient « une importance plus tragique pour
la conscience humaine » 87. Prônant « l’humanisme intégral », il faisait
observer que la personne humaine transcendait l’Etat, et que le bien com-
mun devait être recherché en gardant à l’esprit la dignité humaine 88.
Dans sa critique des « réalistes », il insistait sur les impératifs de
l’éthique et de la justice, et soulignait l’importance que représentaient
les principes généraux de droit, rejoignant ainsi la pensée jus-
naturaliste 89.
   99. Un autre écrivain, l’humaniste Stefan Zweig, a tout au long de son
œuvre manifesté son inquiétude pour le sort de l’humanité. La légende
biblique de la Tour de Babel lui ayant fait forte impression, il lui consacra
un essai en 1916 et la garda à l’esprit par la suite, comme en témoigne une


    83 Voir A. J. Toynbee, A Study in History, Oxford University Press, 1970 (3e réimpr.),

p. 48-558, 559-701, 702-718 et 826-850 ; A. J. Toynbee, Civilization on Trial, Oxford/New
York, Oxford University Press, 1948, p. 3-263.
    84 A. J. Toynbee, Guerra e Civilização [Guerre et Civilisation], Lisbonne, Ed. Presença,

1963, p. 29, 129 et 178.
    85 H. Hesse, Sobre la Guerra y la Paz (1946), 5e éd., Barcelona, Ed. Noguer, 1986,

p. 119 et 122.
    86 H. Hesse, Guerre et Paix, Paris, Ed. L’Arche, 2003 (rééd.), p. 127 et 133.
    87 J. Maritain, « Dieu et la permission du mal », Œuvres de Jacques Maritain —

1961-1967 (Jacques et Raissa Maritain — Œuvres complètes), vol. XII, Fribourg/Paris,
Ed. Universitaires/Ed. Saint-Paul, 1992, p. 17 ; voir également p. 41.
    88 Voir J. Maritain, Humanisme intégral, Paris, Aubier, 2000 (rééd.), p. 18, 37,

137 et 230-232 ; J. Maritain, The Person and the Common Good [La personne et le bien
commun], Notre Dame, University of Notre Dame Press, 2002 (rééd.), p. 29, 49-50, 92-93
et 104 ; J. Maritain, O Homem e o Estado, 4e éd., Rio de Janeiro, Livr. Agir Ed., 1966,
p. 96-102 ; J. Maritain, Los Derechos del Hombre y la Ley Natural [Les droits de l’homme et
les lois naturelles], Buenos Aires, Ed. Leviatan, 1982, p. 38, 44, 50, 69 et 94-95 ; voir aussi
p. 79-82 ; J. Maritain, Para una Filosofía de la Persona Humana, Buenos Aires, Ed. Club de
Lectores, 1984, p. 164, 176-178, 196-197, 221 et 231.
    89 J. Maritain, De la justice politique — Notes sur la présente guerre, Paris, Libr. Plon,

1940, p. 88, 90-91, 106-107 et 112-114.

                                                                                          116

 armes nucléaires et désarmement (op. diss. cançado trindade) 946

série d’essais dont la publication s’est étalée sur plus de vingt ans 90, où il
présentait cette légende comme le symbole d’une aspiration persistante à
l’uniﬁcation de l’humanité. Voici un exemple de ce qu’il a écrit à ce sujet :
        « L’histoire de demain doit être l’histoire de l’humanité tout
     entière, et chaque conﬂit doit être vu dans son inanité au regard du
     bien commun de la collectivité humaine. Il faut donc que l’histoire se
     transforme en se détournant de la lamentable entité qu’est aujourd’hui
     l’Etat pour prendre une orientation entièrement nouvelle ; … elle doit
     rompre déﬁnitivement avec le vieil idéal de la victoire pour adopter
     celui de l’unité de la collectivité humaine, et n’avoir que mépris pour
     la guerre, si longtemps gloriﬁée… [T]out ce qui importe, c’est d’aller
     de l’avant sous l’étendard d’une communauté des nations animée par
     l’esprit du genre humain… » 91
   100. Pourtant, dans sa dense et pénétrante autobiographie intellec-
tuelle, publiée peu avant qu’il ne mette ﬁn à ses jours (Le monde d’hier,
1944), Stefan Zweig exprimait sa profonde inquiétude devant le déclin de
la conscience, dont il voyait le signe dans le fait que le monde s’accommo-
dait « d’une déshumanisation, d’une injustice et d’une brutalité jamais
vues depuis le fond des âges » 92. Selon lui, les êtres humains étaient réduits
à l’état de simples objets 93. Avant l’avènement de l’ère nucléaire, son ami
Sigmund Freud, dans un essai bien connu (Malaise dans la civilisation),
publié en 1930, se disait vivement préoccupé par ce qu’il voyait comme
une pulsion barbare et destructrice qu’il était impossible d’extirper du
psychisme humain 94. Il ajoutait que l’hostilité dans les rapports humains
et le risque d’autodestruction étaient la cause d’une déperdition de
bonheur 95.
   101. Carl Jung, autre psychologue, dans un ouvrage intitulé Aspects du
drame contemporain (1948), considérant les événements de son temps,
dénonçait la subsomption de l’individu sous l’Etat ; il expliquait que le
mal qui pouvait inspirer l’action collective et le sentiment de culpabilité
qui y était associé contaminaient chaque individu, où qu’il se trouve 96. Il
s’inquiétait aussi de la déshumanisation tragique de l’autre 97 et de l’exté-
riorisation de l’inconscient collectif observée dans les mouvements de
masse, qui pour lui ouvrait la voie à la manipulation des esprits 98.
   90 Comme on peut le voir dans son recueil posthume d’essais : S. Zweig, Messages from

a Lost World, Londres, Pushkin Press, 2016, p. 55, 88-90, 97, 107 et 176.
   91 Ibid., p. 170 et 175.
   92 S. Zweig, O Mundo que Eu Vi (1944) [Die Welt von Gestern], Rio de Janeiro,

Ed. Record, 1999, p. 483 ; voir également p. 272-274, 278, 462, 467, 474, 490 et 503-505.
   93 Ibid., p. 490.
   94 Sigmund Freud, Civilization and Its Discontents (1930), New York, Norton et Cia.,

1962 (rééd.), p. 7-9, 26, 36-37 et 59-63.
   95 Voir ibid., p. 23 et 67-92.
   96 C. G. Jung, Aspects du drame contemporain, Genève/Paris, Libr. de l’Univ. Georg/

Ed. de la Colonne Vendôme, 1948, p. 99 et 145.
   97 Ibid., p. 173 et 179.
   98 Ibid., p. 198-200, 208, 218-219 et 223.



                                                                                    117

 armes nucléaires et désarmement (op. diss. cançado trindade) 947

   102. Dans sa Philosophie de la civilisation (1923), l’écrivain et théolo-
gien Albert Schweitzer voyait le respect de la vie, pour le bien de chaque
individu et de l’humanité entière, comme l’essence même de la civilisa-
tion 99. Il rejetait la Realpolitik qu’il qualiﬁait de « maladie de l’esprit »,
estimant que le bien réside dans la préservation et l’exaltation de la vie, et
le mal dans sa destruction ; « aujourd’hui plus que jamais, ajoutait-il, nous
avons besoin d’une éthique de la révérence pour la vie », fondée sur la
responsabilité 100. Dans La civilisation et l’éthique (1923), il disait que le
respect de la vie commençait par « une prise de conscience » de chacun de
sa responsabilité à l’égard de la vie d’autrui 101.
   103. Plus tard, après le début de l’ère nucléaire, Schweitzer, dans une
série de conférences sur le thème Paix ou guerre atomique (1958), a lancé
un appel à l’élimination des armes nucléaires, instruments de « destruc-
tions et anéantissements inimaginables » 102. Pour reprendre ses termes :
        « La guerre atomique ne connaît pas de vainqueurs, mais unique-
     ment des vaincus. Chaque belligérant subit par les bombes et les pro-
     jectiles atomiques de l’adversaire les mêmes dégâts qu’il lui inﬂige
     par les siens. Il en résulte un anéantissement continu… Il peut seule-
     ment dire : allons-nous nous suicider tous les deux par une extermi-
     nation réciproque ? » 103
  104. Bien avant tous ces penseurs, Léon Tolstoï, dans L’esclavage
contemporain (1900), signalait les dangers du monopole exercé par l’Etat
sur la « violence organisée », qui selon lui soumettait les plus vulnérables
à une nouvelle forme d’esclavage 104. Il critiquait le recrutement de soldats
qu’on envoyait à la guerre tuer des gens sans défense et perpétrer d’autres
actes d’extrême violence 105. Un peu plus tard, le médecin et écrivain
Georges Duhamel, dans Civilisation — 1914-1917, dénonçait une « idéo-
logie barbare » autorisant les tueries de civils, qui transformait la guerre
en une industrie de la mort où le sentiment d’humanité n’avait aucune
place ; cependant, il nourrissait l’espoir que l’humanisme renaîtrait de ses
cendres 106.

    99 A. Schweitzer, Filosofia da Civilização (1923), São Paulo, Ed. Unesp, 2011 (rééd.),

p. 80, 304, 311 et 315.
    100 A. Schweitzer, Pilgrimage to Humanity [Weg zur Humanität], New York, Philoso-

phical Library, 1961, p. 87-88, 99 et 101.
    101 M. Arnold, Albert Schweitzer — La compassion et la raison, Lyon, Ed. Olivétan,

2015, p. 74-75 et 77.
    102 Cité dans ibid., p. 111.
    103 Extrait de Paix ou guerre atomique (1958), essai qui ﬁgure dans un recueil posthume ;

A. Schweitzer, Respect de la vie (sous la dir. de B. Kaempf), Paris, Ed. Arfuyen/CIAL,
1990, p. 98.
    104 L. Tolstoï, La Esclavitud de Nuestro Tiempo (1900), Barcelone, Littera, 2000 (rééd.),

p. 86-87, 89, 91 et 97.
    105 Ibid., p. 101, 103-104 et 121.
    106 G. Duhamel, Civilisation — 1914-1917, Paris, Mercure de France, 1944, p. 53

et 274-275 ; G. Duhamel, Mémorial de la guerre blanche — 1938, Paris, Mercure de France,
1945, p. 41, 95, 100, 102 et 170.

                                                                                        118

 armes nucléaires et désarmement (op. diss. cançado trindade) 948

   105. L’historien des idées, Isaïah Berlin, dans The Proper Study of
Mankind, signalait les dangers de la raison d’Etat et soulignait la place
importante que devaient tenir les valeurs et la recta ratio 107 dans la
recherche du savoir. L’écrivain Erich Fromm, lui aussi, célébrait la vie en
soulignant que seules les valeurs humanistes pouvaient fonder une société
véritablement civilisée 108. Vers la ﬁn de sa vie, dans son ouvrage intitulé
The Anatomy of Human Destructivity (1974), il dénonçait les pul-
sions destructrices et exprimait l’espoir que l’amour de la vie
l’emporterait 109.
   106. Fromm aﬃrmait aussi que les dévastations causées par les guerres
(y compris les guerres contemporaines) conduisaient au désespoir et à la
montée de la violence parmi les tensions inhérentes à des sociétés où la
frontière entre barbarie et civilisation devenait de plus en plus ﬂoue, et
engageait ses contemporains à tendre tous leurs eﬀorts vers le renouveau
de l’humanisme 110. Plus près de nous, le philosophe Edgar Morin a lui
aussi signalé l’ambivalence du progrès des sciences, qui a certes permis de
mieux connaître le monde, mais a aussi fourni les moyens de le détruire
en rendant possible la fabrication (et la prolifération) des armes nucléaires
et d’autres armes de destruction massive (armes biologiques et
chimiques) 111.
   107. Selon Morin, l’avenir est ainsi devenu imprévisible et inconnais-
sable, suspendu à l’aﬀrontement des forces de la vie et des forces de la
mort, bien que les êtres humains, étant doués de conscience, sachent
pertinemment que les civilisations, et d’ailleurs l’humanité tout entière,
sont mortelles 112. Morin soutient également que les tragédies que nous
avons vécues récemment devraient nous inciter au repentir pour tant
de barbarie et susciter le retour de l’humanisme ; pour lui, réﬂéchir à
la barbarie et apprendre à y résister sont les moyens de faire renaître
l’humanisme 113.
   108. Elie Wiesel, dans un recueil d’essais intitulé Silences et mémoires
d’hommes (1989), souligne que, pour combattre l’indiﬀérence à la violence
et au mal, il importe que chacun accomplisse son devoir de mémoire et


   107 I. Berlin, The Proper Study of Mankind, New York, Farrar & Straus & Giroux,

2000 (rééd.), p. 78, 135, 155, 217, 235-236, 242, 247, 311 et 334 ; I. Berlin, « Return of the
Volksgeist: Nationalism, Good and Bad », At Century’s End (ouvrage collectif publié sous
la dir. de N. P. Gardels), San Diego/Cal., Alti Publ., 1995, p. 94.
   108 E. Fromm, Las Cadenas de la Ilusión — Una Autobiografía Intelectual (1962), Barce-

lone, Paidós, 2008 (rééd.), p. 78 et 234-239.
   109 Voir E. Fromm, Anatomía de la Destructividad Humana (1974), Mexico/

Madrid/Buenos Aires, 2009 (rééd.), p. 16-468 ; voir également E. Fromm, El Amor
a la Vida (1983) [Uber die Liebe zum Leben], Barcelone, Paidós, 2016 (4e réimpr.),
p. 15-250.
   110 E. Fromm, Las Cadenas de la Ilusión…, op. cit. supra note 108, p. 240 et 250-251.
   111 E. Morin, Vers l’abîme ? Paris, L’Herne, 2012, p. 9, 24-25 et 40-41.
   112 Ibid., p. 27, 30, 59, 85, 89, 126 et 181.
   113 E. Morin, Breve historia de la Barbarie en Occidente, Barcelone, Paidós, 2009, p. 94 ;

voir également p. 60 et 92-93.

                                                                                         119

 armes nucléaires et désarmement (op. diss. cançado trindade) 949

prête attention au monde où il vit 114. Evoquant la Genèse, il juge utile de
rappeler ce qui suit :
            « Caïn et Abel — les premiers enfants sur terre — se découvrirent
         ennemis. Bien que frères, l’un devint l’assassin ou la victime de
         l’autre. L’enseignement que nous devrions en tirer ? Deux hommes
         peuvent être frères et néanmoins désireux de s’entretuer. Et aussi :
         quiconque tue, tue son frère. Seulement cela, on l’apprend plus
         tard. » 115
  109. Quant aux armes nucléaires, Wiesel critiquait sévèrement l’indiﬀé-
rence générale qui, déjà, se manifestait à leur égard : « le monde,
aujourd’hui, nous paraît étonnamment indiﬀérent vis-à-vis de la question
nucléaire » — trouvant incompréhensible pareille attitude 116. Il ajoutait ce
qui suit :
            « L’indiﬀérence … peut elle aussi devenir contagieuse… L’indiﬀé-
         rence permet également de mesurer la progression du mal qui mine la
         société… Là encore, la mémoire seule peut nous réveiller. Si nous
         nous souvenons de ce qui s’est passé il y a quarante ans, nous avons
         une possibilité d’empêcher de nouvelles catastrophes. Sinon, nous
         risquons d’être les victimes de notre propre indiﬀérence. Car si
         nous sommes indiﬀérents aux leçons de notre passé, nous le serons
         aux espoirs inhérents à notre avenir… Voici mon angoisse :
         si nous oublions, nous serons oubliés… Si nous restons indiﬀé-
         rents à notre sort, … il ne restera personne pour raconter notre
         histoire. » 117
   110. En fait, dès le début du XXe siècle, le philosophe Henri Bergson,
dans La conscience et la vie (1911), s’était intéressé à la recherche
du sens de la vie : pour lui, l’être conscient devait se souvenir du
passé (importance de la mémoire), être attentif au présent et savoir
anticiper l’avenir 118. Voici ce qu’il a écrit à ce sujet : « Retenir ce
qui n’est déjà plus, anticiper sur ce qui n’est pas encore, voilà donc
la première fonction de la conscience… [L]a conscience est un trait
d’union entre ce qui a été et ce qui sera, un pont jeté entre le passé et
l’avenir. » 119
   111. Certains théoriciens du droit international ont également éprouvé
le besoin de se détourner de la doctrine du volontarisme d’Etat et de



   114   E. Wiesel, Silences et mémoires d’hommes, Paris, Ed. du Seuil, 1989, p. 166, 173 et 175.
   115  Ibid., p. 167-168.
   116  Ibid., p. 174 ; voir également p. 170.
    117 Ibid., p. 175-176.
    118 H. Bergson, La conscience et la vie (1911), Paris, PUF, 2012 (rééd.), p. 10-11, 13

et 26.
    119 Ibid., p. 5-6.



                                                                                            120

 armes nucléaires et désarmement (op. diss. cançado trindade) 950

reconnaître la primauté de la conscience sur la « volonté ». Je ne m’attar-
derai pas ici sur ce point, dont j’ai déjà traité ailleurs 120. Je me bornerai à
rappeler quelques exemples. Le juriste Gustav Radbruch, vers la ﬁn de sa
vie, a magistralement dénoncé le positivisme juridique, toujours subor-
donné au pouvoir et à l’ordre établi, et a exposé en termes émouvants sa
conversion et sa profession de foi dans le jusnaturalisme 121. Son message
lucide ne s’est pas éteint avec lui 122, grâce au dévouement de ses étudiants
et disciples de l’école d’Heidelberg.
   112. D’autres auteurs se sont attachés à mettre en lumière les limites
du volontarisme étatique, notamment Alfred Verdross, dans sa doctrine
jusnaturaliste, selon laquelle une certaine idée du droit, une conception
objective du droit, a trouvé son expression dans des principes généraux
de droit qui préexistaient au droit international positif 123, ou encore
Roberto Ago, avec sa conception du droit spontané, selon laquelle le
droit émane spontanément de la conscience humaine, hors la « volonté »
des Etats considérés individuellement, pour former de nouvelles règles
juridiques internationales 124.
   113. Selon Albert de La Pradelle, l’idée que le droit se développe uni-
quement en fonction des droits et obligations que les Etats se recon-
naissent mutuellement présente un grave danger 125. Il considère que le
droit international est un « droit de la communauté humaine », dont les
sujets ne sont pas seulement les Etats, mais sont aussi les peuples et les
êtres humains ; pour lui, c’est du « droit de toute l’humanité » que pro-
cèdent les principes généraux de droit 126. Ce « droit de l’humanité » est
dynamique, et non statique, attentif qu’il est aux valeurs humaines,
comme le veulent les préceptes du jusnaturalisme 127.
   114. Des critiques lucides du positivisme juridique ont invoqué la
« conscience juridique » 128. Par exemple, dans sa monographie de 1964 en

    120 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, 2e éd. rév., Leyde/La Haye, Nijhoﬀ/La Haye, Académie de droit interna-
tional, 2013, p. 141-147 et 153-161.
    121 Voir G. Radbruch, Introducción a la Filosofía del Derecho, 3e éd., Mexico/

Buenos Aires, Fondo de Cultura Económica, 1965, p. 9-180.
    122 Voir, notamment, R. Alexy, The Argument from Injustice — A Reply to Legal Posi-

tivism, Oxford University Press, 2010, p. 3-130.
    123 A. Verdross, Derecho Internacional Público, 5e éd., Madrid, Aguilar, 1969 (réimpr.),

p. 15-19.
    124 R. Ago, « Nouvelles réﬂexions sur la codiﬁcation du droit international », Revue

générale de droit international public (1988), vol. 92, p. 540 ; voir également p. 541 au sujet
de « la nature non volontaire de l’origine du droit coutumier ».
    125 A. de La Pradelle, Droit international public (cours sténographié), Paris, Institut des

hautes études internationales/Centre européen de la dotation Carnegie, novembre 1932-
mai 1933, p. 33 ; voir également p. 36-37.
    126 Ibid., p. 49-59, 149, 222 et 264.
    127 Voir ibid., p. 412-413.
    128 Entre autres, Antonio Gómez Robledo, Meditación sobre la Justicia (1963), Mexico/

Buenos Aires, Fondo de Cultura Económica, 1963, p. 179 et 185 ; R. Quadri, « Cours
général de droit international public », Recueil des cours de l’Académie de droit international
de La Haye (RCADI) (1964), vol. 113, p. 326, 332, 336-337, 339 et 350-351.

                                                                                          121

 armes nucléaires et désarmement (op. diss. cançado trindade) 951

forme de plaidoyer contre les armes nucléaires, Stefan Glaser a soutenu
que les règles de droit international coutumier sont celles qui, « selon la
conscience universelle », devraient régler le comportement des membres
de la communauté internationale dans le but de servir l’intérêt commun et
de répondre aux exigences de la justice, à quoi il ajoutait ceci :
           « C’est sur cette conscience universelle que repose la principale
         caractéristique du droit international : la conviction que ses normes
         sont indispensables pour le bien commun explique leur reconnais-
         sance en tant que règles obligatoires. » 129
   115. Telle est la position que je défends moi-même ; je considère que,
en dernière analyse, c’est la conscience juridique universelle qui est la véri-
table source du droit international 130. Je pense qu’il est impossible de
résoudre les problèmes nouveaux qui se posent à la communauté interna-
tionale tout entière en ayant uniquement à l’esprit les susceptibilités des
Etats ; l’obligation de débarrasser le monde des armes nucléaires, par
exemple, procède d’un impératif de la recta ratio et non de la « volonté »
des Etats. Pour que l’espoir d’un succès à cet égard ne s’éteigne pas, il faut
garder constamment à l’esprit que c’est le sort de l’humanité qui est
en jeu.
   116. En tant que membre de la Cour, j’ai jugé utile, dans l’exposé de
mon opinion dissidente que j’ai joint à l’arrêt en l’aﬀaire relative à l’Ap-
plication de la convention pour la prévention et la répression du crime de
génocide (Croatie c. Serbie) (C.I.J. Recueil 2015 (I), p. 365-366), d’expli-
quer (aux paragraphes 488-489) que, de l’époque de l’Iliade d’Homère (ﬁn
du VIIIe ou début du VIIe siècle avant J.-C.) jusqu’à nos jours, les indivi-
dus, endoctrinés et conditionnés pour la guerre et la destruction, sont
devenus des objets de la lutte pour la domination. J’ai rappelé l’analyse
lucide consacrée à ce sujet par Simone Weil dans un essai pénétrant publié
en 1934 ; selon elle, la lutte pour le pouvoir, en ﬁn de compte, fait de tous
des victimes lorsque se produit la « substitution des moyens aux ﬁns », qui
fait des êtres humains de simples moyens pouvant être sacriﬁés ; les indi-
vidus deviennent incapables de penser, devant une « machine sociale »
devenue « une machine … à écraser les esprits, une machine à fabriquer
de l’inconscience » 131.
   117. La présence du mal a tout au long des siècles hanté et marqué
l’existence des hommes. Dans l’opinion dissidente que je viens de men-
tionner (Application de la convention pour la prévention et la répression du
crime de génocide (Croatie c. Serbie)), j’ai d’abord appelé l’attention sur

   129   S. Glaser, L’arme nucléaire à la lumière du droit international, Paris, Pedone, 1964,
p. 18.
   130 Voir A. A. Cançado Trindade, op. cit. supra note 120, chap. VI, p. 139-161.
   131 S. Weil, Reflexiones sobre las Causas de la Libertad y de la Opresión Social, Barce-
lone, Ed. Paidós/Universidad Autónoma de Barcelona, 1995, p. 81-82, 84 et 130-131 ;
S. Weil, Réflexions sur les causes de la liberté et de l’oppression sociale, Paris, Gallimard,
1955, p. 124-125 ; voir également p. 114-115 et 144

                                                                                         122

 armes nucléaires et désarmement (op. diss. cançado trindade) 952

« la présence perpétuelle du mal, qui semble propre à la condition
humaine, à toutes les époques » ; j’ai ensuite exprimé les réﬂexions sui-
vantes :
            « On peut donc comprendre que la pensée juridique, ainsi que
         d’autres domaines du savoir (histoire, psychologie, anthropologie,
         sociologie, philosophie et théologie), s’y soit intéressée et heurtée, à
         notre époque comme aux siècles passés. Il en va de même pour la
         littérature. Cette réﬂexion pérenne, égrenée au ﬁl des siècles, n’est
         toutefois pas parvenue à expliquer l’existence du mal.

            Malgré les eﬀorts déployés tout au long de l’histoire, l’humanité
         n’a pas été capable de se débarrasser de ce ﬂéau. Comme le passage
         du temps, la présence perpétuelle du mal reste l’un des mystères qui
         entoure les êtres humains, où qu’ils soient et tant qu’ils vivent. Quand
         des individus prétendent soumettre leurs semblables à leur « volonté »,
         en plaçant celle-ci au-dessus de leur conscience, le mal se manifeste
         inévitablement. Dans l’un des meilleurs ouvrages sur la question du
         mal, R. P. Sertillanges rappelle que toutes les civilisations sont mar-
         quées par la conscience du mal et l’angoisse que celle-ci génère. Cette
         menace sur l’avenir de l’espèce humaine justiﬁe l’omniprésence d’une
         telle préoccupation tout au long de l’histoire de la pensée humaine 132.
            Les religions ont été les premières à étudier la question du mal,
         sujet dont la philosophie, l’histoire, la psychologie, les sciences
         sociales et la littérature se sont ensuite emparées. Tout au long des
         siècles, l’homme, conscient du monde dans lequel il vit et sans per-
         dre foi en ses valeurs 133, a toujours ressenti le besoin d’analyser
         cette question et ses incidences sur les relations humaines. En
         dépit de cette quête pérenne de réponses à la question du mal —
         qui remonte au Livre de Job, voire à la Genèse elle-même 134 —,
         aucune explication satisfaisante pour tous n’a été trouvée,
         même par la théologie. » (C.I.J. Recueil 2015 (I), p. 361-362,
         par. 472-474.)
  118. La légende de Caïn et d’Abel (Genèse, chap. 4 : 8-10) en est venue
au ﬁl des siècles à symboliser l’indiﬀérence de chacun au sort des autres,

   132 R. P. Sertillanges, Le problème du mal — l’histoire, Paris, Aubier, 1948, p. 5-412.
   133 Ibid.
   134 Voir, notamment, M. Neusch, L’énigme du mal, Paris, Bayard, 2007, p. 7-193 ;

J. Maritain, Dio e la Permissione del Male, 6e éd., Brescia, Edit. Morcelliana, 2000, p. 9-100 ;
E. Fromm, Anatomía de la Destructividad Humana, Mexico/Madrid/Buenos Aires, Siglo
XXI Edit., 2009 (réimpr.), p. 11-468 ; P. Ricœur, Evil — A Challenge to Philosophy and
Theology, Londres, Continuum, 2007, p. 33-72 ; P. Ricœur, Le mal — Un défi à la philo-
sophie et à la théologie, Genève, Ed. Labor et Fides, 2004, p. 19-65 ; C. S. Nino, Juicio
al Mal Absoluto, Buenos Aires, Emecé Edit., 1997, p. 7-292 ; A. Morton, On Evil, New
York/Londres, Routledge, 2004, p. 1-148 ; T. Eagleton, On Evil, New Haven/Londres,
Yale University Press, 2010, p. 1-163 ; P. Dews, The Idea of Evil, Oxford, Wiley-Blackwell,
2013, p. 1-234.

                                                                                           123

 armes nucléaires et désarmement (op. diss. cançado trindade) 953

cause profonde de la fragmentation de la société humaine. La volonté de
puissance et la violence généralisée et incontrôlée qui en est l’instrument
sont à l’origine du mépris de la vie qui se manifeste de plus en plus. Cette
tendance a été exacerbée par l’inﬂuence d’idéologies manipulatrices qui
sont allées jusqu’à inciter à la négation de l’humanité de l’autre, réduit à
l’état de victime. L’étude du problème du mal garde toute sa pertinence
maintenant que l’humanité s’est dotée d’énormes moyens de pratiquer
l’extrême violence et de s’autodétruire 135. Le message profondément tra-
gique que nous a transmis la Genèse, dont l’actualité est manifeste à l’ère
nucléaire où nous vivons, me semble, hélas, voué à rester éternellement
vrai.


               IX. La place que fait aux peuples la Charte
                            des Nations Unies

   119. Il importe de ne pas perdre de vue que c’est au nom des « peuples
des Nations Unies » que la Charte a été adoptée le 26 juin 1945. Plusieurs
dispositions de la Charte montrent que ses auteurs se préoccupaient des
conditions d’existence de tous les peuples (préambule, art. 55, 73 a), 76,
80), et voulaient promouvoir et faire universellement respecter les droits
de l’homme (art. 55 c), 62 2), 68, 76 c)). La Charte invoque les « principes
de la justice et du droit international » (art. 1, par. 1) et fait référence
à « la justice et [au] respect des obligations nées des traités et autres
sources de droit international » (préambule). Il y est dit aussi que le
Statut de la Cour internationale de Justice, « organe judiciaire
principal des Nations Unies », « fait partie intégrante » de la Charte
(art. 92).
   120. Vers le milieu des années 1950, Max Huber, ancien juge à la CPJI,
a écrit que le droit international devait protéger également les valeurs
communes de l’humanité et être attentif au respect de la vie et de la dignité
humaine, selon les préceptes de la conception jusnaturaliste du jus
gentium ; selon lui, l’incorporation des droits de l’homme à ce droit de
l’humanité inaugurait une ère nouvelle du développement du droit inter-
national, réhabilitant en quelque sorte l’idée de la civitas maxima,


    135 Voir, entre autres, Le Mal (ouvrage collectif publié sous la dir. de C. Crignon),

Paris, Flammarion, 2000, p. 11-232 ; J. Waller, Becoming Evil, 2e éd., Oxford University
Press, 2007, p. 3-330 ; S. Baron-Cohen, The Science of Evil — On Empathy and the Origins
of Cruelty, New York, Basic Books, 2012, p. 1-243 ; L. Svendsen, A Philosophy of Evil,
Champaign/Londres, Dalkey Archive Press, 2011 (réimpr.), p. 9-282 ; M. Salvioli, Bene e
Male — Variazioni sul Tema, Bologne, Ed. Studio Domenicano (ESD), 2012, p. 11-185 ;
D. Livingstone Smith, Less than Human, New York, St. Martin’s Press, 2011, p. 1-316 ;
R. Safranski, El Mal, o el Drama de la Libertad, 4e éd., Barcelone, Tusquets Ed., 2014,
p. 15-281 ; S. Neiman, Evil in Modern Thought, 2e éd., Princeton/Oxford, Princeton Univer-
sity Press, 2015, p. 1-359 ; J.-C. Guillebaud, Le tourment de la guerre, Paris, Ed. de l’Ico-
noclaste, 2016, p. 9-390.

                                                                                        124

 armes nucléaires et désarmement (op. diss. cançado trindade) 954

notablement présente dès le début de l’histoire de la formation du
droit des nations. Il ajoutait que la place faite aux peuples par les auteurs
de la Charte et leur volonté de pourvoir sur la base de principes à la pro-
tection de la personne humaine montraient que ce texte fondamental
transcendait largement le positivisme du droit interne et des politiques des
Etats 136.
   121. La nouvelle vision du monde proposée par la Charte et exprimée
dans le droit des Nations Unies inﬂue, selon moi, sur le règlement judi-
ciaire des diﬀérends internationaux. Je considère en eﬀet que le fait que
les procédures contentieuses engagées devant elle opposent des Etats
ne signiﬁe aucunement que la Cour doive raisonner ses décisions dans
une perspective strictement interétatique ; son mode de raisonnement
doit dépendre de la nature et de l’objet de chaque diﬀérend, et de fait,
pour trancher un certain nombre de diﬀérends, elle a dû suivre un rai-
sonnement qui dépassait largement cette dimension interétatique 137.
Ce type de raisonnement, qui va au-delà de la dimension interétatique
d’une aﬀaire, est ﬁdèle à la Charte, qui a fait de la Cour interna-
tionale de Justice l’« organe judiciaire principal des Nations Unies »
(art. 92).

    136 Max Huber, La pensée et l’action de la Croix-Rouge, Genève, CICR, 1954, p. 26,

247, 270, 286 et 291.
    137 Voir, notamment, les aﬀaires suivantes : Affaire Nottebohm (Liechtenstein c. Guate-

mala) (1955, aﬀaire relative à la double nationalité) ; Procès de prisonniers de guerre pakis-
tanais (Pakistan c. Inde) (1973) ; Personnel diplomatique et consulaire des Etats-Unis à
Téhéran (Etats-Unis d’Amérique c. Iran) (1980) ; Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro) (1996 et 2007) ; Différend frontalier (Burkina Faso/République du Mali)
(1986). Voir également trois aﬀaires relatives à l’assistance consulaire : Convention de
Vienne sur les relations consulaires (Paraguay c. Etats-Unis d’Amérique) (1998) ; aﬀaire
LaGrand (Allemagne c. Etats-Unis d’Amérique) (2001) ; Avena et autres ressortissants mexi-
cains (Mexique c. Etats-Unis d’Amérique) (2004). Voir aussi : Activités armées sur le terri-
toire du Congo (République démocratique du Congo c. Ouganda) (2000) (l’une de plusieurs
aﬀaires concernant des violations graves des droits de l’homme et du droit interna-
tional humanitaire) ; Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
roun c. Nigéria) (1996) ; Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal) (2009 et 2012) (aﬀaire relative à l’exercice de la compétence
universelle en application de la convention contre la torture) ; Ahmadou Sadio Diallo
(République de Guinée c. République démocratique du Congo) (2010) (aﬀaire relative à la
détention et l’expulsion d’un étranger) ; Immunités juridictionnelles de l’Etat (Allemagne
c. Italie ; Grèce (intervenant)) (2010 et 2012) ; Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie) (2011) ; Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du
Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande) (mesures
conservatoires, 2011) ; Application de la convention pour la prévention et la répression du
crime de génocide (Croatie c. Serbie) (2015). Aux arrêts et ordonnances rendus dans ces
aﬀaires, on pourrait ajouter les deux avis consultatifs les plus récents émis par la
Cour : Conformité au droit international de la déclaration unilatérale d’indépendance
relative au Kosovo (2010) et Jugement no 2867 du Tribunal administratif de l’Organisation
internationale du Travail sur requête contre le Fonds international de développement
agricole (2012).

                                                                                            125

 armes nucléaires et désarmement (op. diss. cançado trindade) 955

   122. Au sujet d’une aﬀaire récente qui appelait ce mode de raisonne-
ment (Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Serbie)), j’ai jugé utile, dans le long
exposé de mon opinion dissidente que j’ai joint à l’arrêt sur les excep-
tions préliminaires rendu le 3 février 2015, d’exprimer les réﬂexions
suivantes :
        « La présente aﬀaire relative à l’Application de la convention sur le
     génocide montre une nouvelle fois, de manière encore plus convain-
     cante, qu’il faut impérativement dépasser la conception interétatique
     dogmatique et stricte, et s’en éloigner. En eﬀet, la convention de 1948
     sur le génocide — adoptée à la veille de la Déclaration universelle des
     droits de l’homme — est non pas axée sur l’Etat, mais sur la per-
     sonne. Elle ne peut pas être interprétée et appliquée correctement
     selon une conception stricte centrée sur l’Etat et donnant la priorité
     à la susceptibilité des Etats. C’est aux justiciables, aux vic-
     times — réelles et potentielles — qu’il convient de continuer d’accor-
     der la priorité pour rendre la justice en vertu de la convention sur le
     génocide. » (C.I.J. Recueil 2015 (I), p. 368, par. 496.)
   123. Dans un rapport publié au début des années 1990, le Secrétaire
général de l’Organisation des Nations Unies, appelant à « un eﬀort
concerté » devant aboutir au désarmement complet, avait judicieusement
observé que, « [d]ans le monde d’aujourd’hui, les nations ne [pouvaient]
plus se permettre de résoudre les problèmes par la force ». Il ajoutait
que « le désarmement [était] l’un des moyens les plus importants de
réduire la violence dans les relations entre Etats » 138. Par la suite, jusqu’à
la ﬁn des années 1990, les Nations Unies ont organisé une série de
conférences mondiales où s’est manifestée l’intention louable de
dépasser et transcender la dimension strictement interétatique et d’exami-
ner dans un esprit de solidarité les problèmes mettant en jeu l’avenir de
l’humanité.
   124. Ces conférences mondiales ont montré que la communauté inter-
nationale dans son ensemble, de plus en plus consciente de ces problèmes,
entendait que s’engage un dialogue permanent entre les Etats Membres
de l’ONU et les organisations de la société civile — dialogue dont j’ai
gardé le souvenir, ayant eu l’occasion d’y participer 139 —, en vue d’établir
le nouvel agenda mondial pour la recherche de solutions arrêtées en com-
mun aux problèmes intéressant l’humanité tout entière. Cette série mémo-


    138 B. Boutros-Ghali, « Nouvelles dimensions de la réglementation des armements et du

désarmement dans la période de l’après-guerre froide — Rapport du Secrétaire général »,
New York, Nations Unies, 1993, par. 46.
    139 Ce dialogue a eu lieu, par exemple, dans le cadre de la première conférence des

Nations Unies sur l’environnement et le développement (Rio de Janeiro, 1992), grâce à
l’organisation d’un forum des organisations non gouvernementales, ou encore lors de la
deuxième conférence des Nations Unies sur les droits de l’homme (Vienne, 1993), où ce
même forum a pris part aux travaux du comité de rédaction.

                                                                                    126

 armes nucléaires et désarmement (op. diss. cançado trindade) 956

rable de conférences, en mettant en avant la condition des couches les
plus vulnérables de la population et la nécessité de répondre aux besoins
essentiels des individus, a révélé l’inquiétude largement partagée que sus-
citaient la dégradation des conditions d’existence dans de nombreuses
régions du monde et ses conséquences désastreuses pour une part grandis-
sante de la population 140.
   125. Comme j’ai eu plusieurs fois l’occasion de le dire au cours des
vingt dernières années 141, ces conférences mondiales avaient en commun
un trait essentiel, à savoir qu’elles consacraient la légitimité des préoccu-
pations que la détérioration des conditions d’existence constatée partout
dans le monde inspirait à la communauté internationale tout entière. Ces
conférences, plaçant le bien-être des peuples et des individus et l’amélio-
ration de leurs conditions de vie au centre des préoccupations de la com-
munauté internationale, nous invitent à un retour aux origines historiques
du droit des gens 142.
   126. A l’aube du XXIe siècle, l’Assemblée générale des Nations Unies
a adopté la déclaration du millénaire (résolution A/RES/55/2 du 8 sep-
tembre 2000), dans laquelle les Etats se sont dits résolus à « éliminer les
dangers posés par les armes de destruction massive » (par. II 8)) et ont
décidé
      « de travailler à l’élimination des armes de destruction massive,
      notamment les armes nucléaires, et de n’écarter aucune solution pos-
      sible pour parvenir à cet objectif, notamment en ce qui concerne la
      convocation éventuelle d’une conférence internationale pour déﬁnir
      les moyens d’éliminer les dangers nucléaires » (par. II 9)).


   140 On a constaté que les appels en faveur d’une plus grande justice sociale entre les

Etats et à l’intérieur des nations se faisaient de plus en plus pressants.
   141 A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Conferência

Mundial de Direitos Humanos (1993-2013), Fortaleza/Brésil, IBDH/IIDH/SLADI, 2014,
p. 13-356 ; A. A. Cançado Trindade, « Sustainable Human Development and Conditions
of Life as a Matter of Legitimate International Concern : The Legacy of the UN World
Conferences », Japan and International Law — Past, Present and Future (International
Symposium to Mark the Centennial of the Japanese Association of International Law), La
Haye, Kluwer, 1999, p. 285-309 ; A. A. Cançado Trindade, « The Contribution of Recent
World Conferences of the United Nations to the Relations between Sustainable Develop-
ment and Economic, Social and Cultural Rights », Les hommes et l’environnement : Quels
droits pour le vingt et unième siècle ? — Etudes en hommage à Alexandre Kiss (ouvrage
collectif publié sous la dir. de M. Prieur et C. Lambrechts), Paris, Ed. Frison-Roche, 1998,
p. 119-146 ; A. A. Cançado Trindade, « Memória da Conferência Mundial de Direitos
Humanos (Vienne, 1993) », Boletim da Sociedade Brasileira de Direito Internacional
(1993-1994), vol. 87/90, p. 9-57.
   142 Les participants à ces conférences ont en eﬀet reconnu que l’idéal des droits de

l’homme imprégnait tous les domaines de l’activité humaine et avait contribué de façon
décisive à replacer les êtres humains au centre de l’appareil conceptuel du droit des nations
(droit des gens). Voir à ce sujet A. A. Cançado Trindade, Evolution du droit international
au droit des gens — L’accès des particuliers à la justice internationale : le regard d’un juge,
Paris, Pedone, 2008, p. 1-187.

                                                                                          127

 armes nucléaires et désarmement (op. diss. cançado trindade) 957

  127. Toujours dans la déclaration du millénaire, les Etats, considérant
que leurs responsabilités ne se limitaient pas à celles qu’ils devaient assu-
mer envers leurs sociétés respectives, ont aﬃrmé ce qui suit :
    « nous sommes collectivement tenus de défendre, au niveau mondial,
    les principes de la dignité humaine, de l’égalité et de l’équité… [N]ous
    avons donc des devoirs à l’égard de tous les citoyens du monde, en
    particulier les personnes les plus vulnérables, et tout spécialement les
    enfants, à qui l’avenir appartient.
       Nous réaﬃrmons notre attachement aux buts et principes énoncés
    dans la Charte des Nations Unies, qui ont une valeur éternelle et
    universelle. En fait, leur pertinence et leur importance en tant que
    source d’inspiration se sont accrues avec la multiplication des liens et
    le renforcement de l’interdépendance entre les nations et les peuples. »
    (A/RES/55/2, par. I 2-3).)


          X. Défaut de pertinence du prétendu « principe »
                        de l’OR MONÉTAIRE

   128. Les distorsions qui résultent de l’obsession du paradigme stricte-
ment interétatique sont faciles à déceler. On en trouve un exemple dans la
manière dont l’aﬀaire du Timor oriental a été traitée (1995) ; le peuple
timorais n’avait pas qualité pour demander à intervenir dans la procé-
dure, ni même pour s’exprimer en tant qu’amicus curiae, alors que le
point essentiel sur lequel devait se prononcer la Cour était sa souveraineté
sur son propre territoire. Pis encore, la Cour a considéré qu’il allait de soi
qu’elle s’empresse de protéger les intérêts d’un Etat tiers (qui n’avait
même pas accepté sa juridiction obligatoire), en vertu du prétendu prin-
cipe de l’Or monétaire, lequel, après plus de vingt ans, vient d’être à nou-
veau invoqué dans une aﬀaire qui porte sur rien moins que l’obligation
d’éliminer les armes nucléaires !
   129. Il importe que la Cour prête attention à la nature de chaque
aﬀaire, ce qui peut la porter, comme cela aurait dû être le cas en l’espèce,
à suivre un raisonnement qui s’écarte de la « perspective volontariste stric-
tement centrée sur les Etats » et de la « recherche continuelle du consente-
ment de l’Etat », et s’inspire des principes fondamentaux (prima principia),
dont le principe d’humanité. C’est ce que j’ai tenu à faire valoir dans le
long exposé de mon opinion dissidente sur l’arrêt du 3 février 2015 en
l’aﬀaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Croatie c. Serbie), où j’ai notamment
expliqué que ces principes confèrent à l’ordre juridique international « sa
dimension axiologique inévitable » et le sous-tendent « en exprimant l’idée
d’une justice objective propre au droit naturel » (C.I.J. Recueil 2015 (I),
p. 373, par. 517).
   130. J’avais déjà formulé ces observations au paragraphe 213 de l’opi-
nion dissidente, elle aussi fort longue, que j’avais jointe à l’arrêt du

                                                                          128

 armes nucléaires et désarmement (op. diss. cançado trindade) 958

1er avril 2011 en l’aﬀaire relative à l’Application de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie). Dans l’opinion susmentionnée (Conven-
tion contre le génocide), j’ai dit regretter que, dans une aﬀaire portant sur
un sujet aussi important, la Cour se soit laissée aller à invoquer le pré-
tendu principe de l’Or monétaire 143, qui, à mon avis, n’avait pas sa place
dans une telle aﬀaire et « ne relev[ait] pas des prima principia, n’étant rien
de plus qu’une concession faite au consentement de l’Etat [selon] une idée
dépassée de l’Etat volontariste » (C.I.J. Recueil 2015 (I), p. 374, par. 519).


   131. Je tiens à dire ici que j’éprouve la même déception, et pour les
mêmes raisons, devant l’arrêt rendu aujourd’hui par la Cour dans une
aﬀaire qui, ne l’oublions pas, portait sur des Obligations relatives à des
négociations concernant la cessation de la course aux armes nucléaires et le
désarmement nucléaire. Je souligne une fois de plus que le règlement d’une
aﬀaire telle que celle qui vient d’être jugée exige que soit dépassée la pers-
pective strictement interétatique. Le fait que les procédures contentieuses
engagées devant elle mettent en présence des Etats n’implique aucune-
ment que la Cour doive raisonner dans une optique étroitement inter-
étatique. Dans une aﬀaire qui portait sur les armes nucléaires et
l’obligation de procéder au désarmement nucléaire, il aurait fallu que la
Cour concentre son attention en particulier sur le sort des peuples, plutôt
que sur les susceptibilités des Etats. Il est impératif, en vertu du principe
d’humanité, de ne jamais perdre de vue que le monde est constitué de
peuples.


            XI. Le principe fondamental de l’égalité juridique
                                des États

   132. L’aﬀaire dont je traite ici met en relief l’importance capitale du
principe de l’égalité juridique des Etats. La prééminence des principes
fondamentaux ainsi que l’idée d’une justice objective, et ce qu’elle
implique pour les règles de droit, sont des notions anciennes, profondé-
ment ancrées dans la doctrine jusnaturaliste. Les règles de droit, si elles ne
servent pas la justice, cessent de s’imposer à la conscience. L’éthique et le
droit ne sauraient être dissociés ; sur la scène internationale, chaque acteur
est responsable devant tous les autres. Pour les pères fondateurs du droit
des nations (droit des gens), comme Vitoria ou Suárez, le principe d’éga-
lité devait jouer un rôle fondamental dans les relations entre individus
aussi bien qu’entre Etats. Les enseignements de ces maîtres ont bien
résisté à l’épreuve du temps et, après quatre siècles et demi, le principe



  143   Même si elle l’a ﬁnalement écarté (par. 116).

                                                                          129

 armes nucléaires et désarmement (op. diss. cançado trindade) 959

essentiel d’égalité et de non-discrimination fait maintenant partie des fon-
dements du droit des Nations Unies.
   133. Parmi les aﬀaires portées devant la Cour, celle considérée ici n’est
certainement pas la première à mettre en évidence l’importance du prin-
cipe de l’égalité juridique des Etats. Dans l’exposé de mon opinion
individuelle que j’ai cru utile de joindre à l’ordonnance en indication de
mesures conservatoires prise par la Cour le 3 mars 2014 en l’aﬀaire
relative à des Questions concernant la saisie et la détention de certains
documents et données (Timor-Leste c. Australie), j’ai fait observer
ce qui suit :
       « La présente aﬀaire témoigne de l’importance du principe de
    l’égalité juridique des Etats. La place prépondérante de ce principe
    fondamental du droit international remonte à la deuxième confé-
    rence de la paix de La Haye de 1907, et à la rédaction, en juin-juillet
    1920, du Statut de la Cour permanente de Justice internationale par
    le Comité consultatif de juristes, qui s’était alors notamment référé
    aux principes généraux de droit exprimant l’idée objective de justice.
    Consacré vingt-cinq ans plus tard dans la Charte des Nations Unies
    (au paragraphe 1 de l’article 2), le principe général de l’égalité juri-
    dique des Etats est aujourd’hui immanquablement et indissociable-
    ment lié à la quête de justice.

       Plus tard, au moment de la rédaction de la déclaration relative aux
    principes du droit international touchant les relations amicales et la
    coopération entre les Etats conformément à la Charte des Nations
    Unies (1964-1970), il est apparu nécessaire d’aﬃrmer l’idée que les
    Etats puissants ne sauraient imposer leur volonté, et que des inégali-
    tés de fait entre les Etats ne devaient pas aﬀecter la capacité des plus
    faibles de faire valoir leurs droits. Le principe de l’égalité juridique
    des Etats a donné corps à cette préoccupation et à l’idée de justice,
    laquelle procède de la conscience juridique universelle. » (C.I.J.
    Recueil 2014, p. 184, par. 44-45.)
  134. Dix ans plus tôt environ, dans un cours général de droit inter-
national public que j’avais donné à l’Académie de droit international
de La Haye (2005), j’avais également exprimé les réﬂexions
suivantes :
       « En plusieurs occasions, les principes de droit international se
    sont révélés être d’une importance capitale dans la quête de justice de
    l’humanité. En témoigne manifestement le rôle qu’a joué, entre
    autres, le principe de l’égalité juridique des Etats. Ce principe fonda-
    mental, qui trouve son origine dans la deuxième conférence de la
    paix de La Haye de 1907, et est consacré par la Charte des
    Nations Unies et énoncé également dans la déclaration de 1970 rela-
    tive aux principes du droit international touchant les relations ami-
    cales et la coopération entre Etats, signiﬁe concrètement que tous les

                                                                        130

 armes nucléaires et désarmement (op. diss. cançado trindade) 960

     Etats, puissants ou faibles, grands ou petits, sont égaux devant le
     droit international, ont droit à la même protection juridique et à
     l’égalité de traitement devant les organes judiciaires internationaux,
     et qu’ils sont égaux dans l’exercice de leurs droits internationaux et
     dans l’exécution de leurs obligations internationnales.
        Bien que plusieurs tentatives aient été faites pour le moderniser, le
     principe de l’égalité juridique des Etats est resté, depuis la deuxième
     conférence de la paix de La Haye de 1907, de ceux qui constituent le
     socle du droit international. Il a bien résisté à l’épreuve du temps et
     a eu un eﬀet salutaire en ce qu’il a incité les Etats à se conduire paci-
     ﬁquement dans leurs relations internationales, faisant nécessairement
     partie des fondements du droit international. Ce principe est un élé-
     ment très important du système juridique international, dont il est
     l’une des pierres angulaires depuis la fondation de l’Organisation des
     Nations Unies. En fait, la Charte des Nations Unies lui a conféré une
     dimension nouvelle, en ce qu’il est maintenant l’un des principes du
     droit des Nations Unies sur lesquels repose notamment le système de
     sécurité collective. » 144
   135. Dans la déclaration du millénaire, adoptée par l’Assemblée géné-
rale des Nations Unies le 8 septembre 2000 (résolution A/RES/55/2), les
Etats ont aﬃrmé leur volonté d’assurer l’« égalité souveraine de tous les
Etats », conformément « aux principes de la justice et du droit internatio-
nal » (par. I 4)). Cinq ans plus tard, l’Assemblée générale, par sa résolu-
tion A/RES/60/1 du 16 septembre 2005, a adopté le document ﬁnal
du Sommet mondial de 2005, dans lequel les Etats se sont notamment
déclarés résolus « à instaurer une paix juste et durable dans le monde
entier conformément aux buts et aux principes énoncés dans la Charte
[des Nations Unies] » et ont réaﬃrmé leur « volonté de … défendre
l’égalité souveraine … de tous les Etats » (par. I 5)). Soulignant en parti-
culier « l’importance vitale d’un système multilatéral eﬃcace fondé sur le
droit international » pour mieux aﬀronter les déﬁs mettant en danger la
paix et la sécurité internationales (par. 6-7), la communauté internatio-
nale a renouvelé sa profession de foi dans les principes généraux de droit
international.


                  XII. L’inconsistance de la stratégie
                            de « dissuasion »

   136. La stratégie dite de « dissuasion » que les Etats dotés d’armes
nucléaires invoquent pour tenter de défendre leurs positions en matière de
désarmement nucléaire fait abstraction du principe fondamental de l’éga-
lité juridique des Etats, consacré par la Charte des Nations Unies. Les

  144 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 120, p. 84-85 ; voir également p. 62-63, 65 et 73.

                                                                             131

 armes nucléaires et désarmement (op. diss. cançado trindade) 961

inégalités de fait entre Etats ne sauraient entamer leur égalité devant le
droit. Tous les Etats Membres de l’ONU sont égaux en droit. La stratégie
adoptée par quelques Etats invoquant les impératifs de leur défense ne
peut pas justiﬁer la remise en question du principe fondamental de l’éga-
lité juridique de tous les Etats énoncé, je le répète, dans la Charte ; encore
une fois, les inégalités de fait entre Etats ne sauraient justiﬁer des atteintes
à leur égalité juridique.
   137. Dans l’avis consultatif lourd d’ambiguïtés qu’elle a émis en 1996
sur la Licéité de la menace ou de l’emploi d’armes nucléaires, la Cour a
accordé un poids indu à « une adhésion encore forte à la pratique de la
dissuasion » (C.I.J. Recueil 1996 (I), p. 254, par. 67, et p. 255, par. 73) de
la part de quelques Etats dotés d’armes nucléaires, au point d’y voir un
obstacle à la formation et la consolidation d’une opinio juris et d’une règle
de droit international coutumier quant à l’illicéité des armes nucléaires,
conduisant à l’« interdiction spéciﬁque et expresse » de leur emploi (ibid.,
p. 255, par. 73). La Cour s’en est ainsi tenue à son optique positiviste
habituelle : pour elle, il faut que l’interdiction soit expressément stipulée
dans un instrument de droit positif, en dépit du fait que les armes en
cause sont capables d’eﬀacer toute trace de vie sur terre, anéantissant le
genre humain…
   138. Dans son avis consultatif, la Cour a accordé trop de poids à la
contestation par les Etats dotés d’armes nucléaires de l’existence d’une
opinio juris sur l’illicéité de ces armes, alors que l’écrasante majorité des
Etats Membres de l’ONU réprouve manifestement leur existence et est
favorable au désarmement nucléaire. L’avis consultatif de 1996 semble en
tout cas avoir été indûment inﬂuencé par l’impossible logique de la « dis-
suasion » 145. On ne peut pas imaginer — comme la Cour l’a pourtant fait
dans son avis consultatif de 1996 — qu’un Etat hypothétique puisse
recourir à l’arme nucléaire au nom de la « légitime défense », sachant le
prix inacceptable de pareille décision, qui inﬂigerait à l’humanité tout
entière une gigantesque dévastation et d’indicibles souﬀrances, dans une
« escalade vers l’apocalypse » 146.
   139. Inﬂiger de telles dévastations et souﬀrances serait une violation
ﬂagrante du droit international — droit international des droits de
l’homme, droit international humanitaire, droit des Nations Unies —
(voir ci-après, sect. XIII), ainsi que des normes de jus cogens 147. La stra-
tégie de dissuasion semble faire abstraction de tout cela. La Cour
internationale de Justice, pour être vraiment ﬁdèle à son nom, aurait dû,

   145 Pour des critiques de la doctrine de la dissuasion, voir, par exemple, A. Sayed,

Quand le droit est face à son néant — Le droit à l’épreuve de l’emploi de l’arme nucléaire,
Bruxelles, Bruylant, 1998, p. 79-80, 84, 88-89, 96 et 113.
   146 Ibid., p. 147 ; voir également les pages 129, 133, 151, 160, 174-175, 197 et 199-200.
   147 Pour un exposé de ces normes, voir A. A. Cançado Trindade, « Jus Cogens : The

Determination and the Gradual Expansion of Its Material Content in Contemporary
International Case-Law », XXXV Curso de Derecho Internacional Organizado por el Comité
Jurídico Interamericano — 2008, Washington, Secrétariat général de l’OEA, 2009, p. 3-29.


                                                                                       132

 armes nucléaires et désarmement (op. diss. cançado trindade) 962

chaque fois qu’il lui était donné de se prononcer sur les armes nucléaires
dans l’exercice de sa fonction judiciaire (que ce soit dans une aﬀaire
contentieuse ou dans une procédure consultative), accorder beaucoup
plus de poids à la raison d’humanité 148, et beaucoup moins à la raison
d’Etat dont procède la doctrine de la dissuasion. Il nous faut conserver le
souci de la personne humaine et des peuples, dans l’intérêt desquels ont
été créés les Etats, au lieu de nous préoccuper seulement de ce que nous
supposons être la raison d’Etat. Pour moi, il ne fait aucun doute que la
raison d’humanité doit l’emporter sur la Realpolitik.
   140. Dans son avis consultatif de 1996, la Cour a néanmoins eu raison
de reconnaître qu’il importe de procéder au désarmement nucléaire com-
plet, comme l’a aﬃrmé l’Assemblée générale des Nations Unies dans
toute une série de résolutions, et de reconnaître aussi la pertinence pour la
communauté internationale tout entière de l’obligation correspondante
énoncée à l’article VI du TNP (C.I.J. Recueil 1996 (I), p. 263, par. 99, et
p. 264, par. 102). La Cour a considéré cette obligation comme une obliga-
tion de résultat et non de simple comportement (ibid., p. 264, par. 99),
sans toutefois en tirer les conséquences. Si elle l’avait fait, elle serait par-
venue à la conclusion que le désarmement nucléaire ne pouvait pas être
entravé par le comportement de quelques Etats — ceux dotés d’armes
nucléaires — qui entretiennent et modernisent leurs arsenaux nucléaires
selon leur stratégie de dissuasion.
   141. La stratégie de dissuasion a quelque chose de suicidaire.
Aujourd’hui, alors que vingt années se sont écoulées depuis le prononcé
de l’avis consultatif de 1996, durant lesquelles a été réitérée l’obligation de
droit international conventionnel et coutumier de procéder au désarme-
ment nucléaire, il n’y a plus aucune marge d’ambiguïté. Il existe une
opinio juris communis sur l’illicéité des armes nucléaires et sur l’obligation
bien établie de procéder au désarmement nucléaire, obligation qui est de
résultat, et non de simple comportement. L’insistance dogmatique des
positivistes sur la nécessité d’une interdiction expresse des armes nucléaires
ne saurait éclipser cette opinio juris, alors que celle-ci, bien au contraire,
montre que l’argument du défaut d’interdiction expresse n’a réellement
aucun sens, en ce qu’il repose sur la doctrine destructrice et suicidaire
de la dissuasion.
   142. La stratégie de dissuasion est incompatible avec les conceptions
jusnaturalistes, qui ont toujours fait entrer en ligne de compte des
considérations éthiques (voir plus loin, sect. XV). Ainsi, il y a plus
d’un demi-siècle, l’Assemblée générale, dans sa résolution historique
A/RES/1653 (XVI) de 1961, aﬃrmait déjà que l’emploi d’armes nucléaires
était « contraire à l’esprit, à la lettre et aux buts de la Charte des
Nations Unies », constituait une « violation directe de la Charte » et était
contraire au droit international et « aux lois de l’humanité », et qu’il

   148 A. A. Cançado Trindade, « La Humanización del Derecho Internacional y los

Límites de la Razón de Estado », Revista da Faculdade de Direito da Universidade Federal
de Minas Gerais — Belo Horizonte/Brésil (2001), vol. 40, p. 11-23.

                                                                                   133

 armes nucléaires et désarmement (op. diss. cançado trindade) 963

constituait « un crime contre l’humanité et la civilisation » (par. 1). L’As-
semblée a par la suite réaﬃrmé les dispositions de sa résolution 1653
(XVI) (voir plus haut, sect. III), ne laissant ainsi aucune place à l’ambi-
guïté, à des hésitations ou à la moindre concession.
   143. Lors de la procédure orale qui s’est déroulée à la ﬁn de 1995 avant
que la Cour ne rende son avis consultatif sur la Licéité de la menace ou de
l’emploi d’armes nucléaires, la stratégie de dissuasion a fait l’objet de très
vives critiques insistant sur les souﬀrances humaines causées par l’explo-
sion d’un engin nucléaire, les radiations qu’elle dégage et la contamina-
tion de l’environnement qui en résulte 149. Des intervenants ont appelé
l’attention sur la « perversion de la logique » inhérente à la doctrine de la
dissuasion, qui voulait que la sécurité internationale repose sur la menace
d’armes immensément destructrices, et supposait que les Etats non dotés
d’armes nucléaires « admettent que, depuis une cinquantaine d’années, le
maintien de la paix n’[était] possible que grâce à l’accumulation sans pré-
cédent d’armements plus dangereux que jamais, qui [pouvait] conduire à
un génocide » 150.
   144. Toujours, lors des audiences qui ont précédé le prononcé de l’avis
consultatif susmentionné, la « dissuasion nucléaire » a été critiquée comme
étant le « maintien de l’équilibre de la terreur » 151 ; elle a été critiquée aussi
parce que ses tenants prétendent la fonder sur la « proposition extrême-
ment contestable » selon laquelle quelques Etats dotés d’armes nucléaires
seraient libres de « s’arroger » le droit de « déterminer ce que sont les exi-
gences de la paix et de la sécurité mondiales en fonction exclusivement »
de leurs propres intérêts stratégiques et autres 152. Il a été dit aussi que, de
par leur nature même, les armes nucléaires étaient contraires au droit
international, étant capables de destructions massives catastrophiques ; il
a été déclaré que la dissuasion nucléaire supposait à tort que les Etats et
les individus agissent rationnellement, ce qui laissait le monde « sous la
menace d’une épée de Damoclès nucléaire », situation qui stimulait « les
ambitions nucléaires des Etats, contribuant ainsi à aggraver l’instabilité
générale », et aussi le risque d’utilisation « intentionnelle ou accidentelle »
d’armes nucléaires 153.
   145. En insistant sur la stratégie de dissuasion, les Etats dotés d’armes
nucléaires semblent tenir pour quantité négligeable les séries susmention-
nées de résolutions de l’Assemblée générale (voir sect. III) condamnant
les armes nucléaires et appelant à leur élimination. Au ﬁl des années, la
stratégie de « dissuasion » en est venue à être vivement critiquée pour les
graves dangers qu’elle comporte et pour l’indiﬀérence dont elle témoigne
à l’objectif — soutenu par les Nations Unies — d’un monde exempt
    149 Voir, par exemple, le témoignage du maire d’Hiroshima et de celui de Nagasaki, à

la section XIII.
    150 CR 1995/35, p. 32 (exposé du Zimbabwe).
    151 CR 1995/27 p. 37 (témoignage du maire de Nagasaki).
    152 Ibid., p. 45, par. 14 (exposé de la Malaisie).
    153 Ibid., p. 55, par. 8 ; voir également les pages 60-61 et 63, par. 17-20 (exposé de la

Malaisie).

                                                                                        134

 armes nucléaires et désarmement (op. diss. cançado trindade) 964

d’armes nucléaires. Par exemple, tout récemment, les participants à la
série de conférences sur l’impact humanitaire des armes nucléaires
(2013-2014) se sont montrés très critiques à l’égard de la stratégie de la
dissuasion nucléaire. Entre autres, dans une déclaration communiquée à
la conférence tenue à Vienne en 2014, le Secrétaire général de l’ONU a
mis en garde contre les dangers de la dissuasion nucléaire, qui selon lui
compromettait la stabilité internationale (voir plus loin, sect. XIX).
   146. Il existe en eﬀet une opinio juris communis bien déﬁnie sur l’illi-
céité et l’interdiction des armes nucléaires. Etant donné que la menace ou
l’emploi de ces armes est une violation ﬂagrante du droit international, du
droit international humanitaire et du droit international des droits de
l’homme, ainsi que de la Charte des Nations Unies, tout argument invo-
quant la stratégie de dissuasion est infondé et indéfendable. A mon sens,
il est inadmissible que quelques Etats puissent continuer indéﬁniment, en
invoquant leurs « intérêts en matière de défense nationale », de s’arroger
la prérogative de déterminer seuls les conditions de la paix mondiale, et
imposer ces conditions à tous les autres Etats, qui constituent l’écrasante
majorité de la communauté internationale. La survie de l’humanité ne
saurait être suspendue à la « volonté » d’une poignée d’Etats privilégiés.
La conscience juridique universelle est d’un ordre bien supérieur à celui
de la « volonté » individuelle des Etats.


         XIII. L’illicéité des armes nucléaires et l’obligation
                de procéder au désarmement nucléaire

       1. La condamnation de toutes les armes de destruction massive
   147. Depuis l’avènement de l’ère nucléaire, il est devenu manifeste qu’il
était impossible de limiter à des objectifs militaires les eﬀets des armes
nucléaires (la chaleur et les radiations), eﬀets qui, de par leur nature,
s’exercent sans discrimination et sont disproportionnés en raison des
dévastations et des souﬀrances d’une indicible cruauté qu’ils inﬂigent.
L’opinio juris communis sur l’interdiction des armes nucléaires et de toutes
les armes de destruction massive s’est formée progressivement au cours
des dernières décennies 154. Alors que des armes moins destructrices que
les armes nucléaires (comme les armes biologiques et chimiques) sont déjà
expressément interdites, il serait insensé de prétendre que les armes qui
n’ont pas été interdites par le droit international conventionnel, dont les
armes nucléaires, ne sont pas de même illicites ; après tout, elles ont des
eﬀets dévastateurs bien plus considérables et durables, qui mettent en
péril l’existence de la communauté internationale tout entière.
   154 Voir, par exemple, G. E. do Nascimento e Silva, « A Proliferação Nuclear e

o Direito Internacional », Pensamiento Jurídico y Sociedad Internacional — Libro-Ho-
menaje al Prof. A. Truyol y Serra, vol. II, Madrid, Universidad Complutense, 1986,
p. 877-886 ; C. A. Dunshee de Abranches, Proscrição das Armas Nucleares, Rio de Janeiro,
Livr. Freitas Bastos, 1964, p. 114-179.

                                                                                   135

 armes nucléaires et désarmement (op. diss. cançado trindade) 965

   148. Il me paraît utile de rappeler que, dès 1969, l’Institut de droit
international a condamné toutes les armes de destruction massive. Lors
des débats consacrés à la question lors de sa session d’Edimbourg, les
participants ont insisté en particulier sur la nécessité de respecter le prin-
cipe de la distinction (entre objectifs militaires et objectifs non militaires)
et ont souligné les eﬀets terriﬁants de l’emploi d’armes nucléaires, évo-
quant les bombardements atomiques d’Hiroshima et de Nagasaki 155.
Dans la résolution qu’il a adoptée en septembre 1969 sur la question,
l’Institut a d’abord réaﬃrmé, dans le préambule, que le droit internatio-
nal interdisait le recours à la force, et rappelé ensuite que les Etats avaient
le devoir de protéger les civils dans tout conﬂit armé ; il a également rap-
pelé les principes généraux de droit international, les règles coutumières et
les conventions qui, entérinés par la jurisprudence et la pratique interna-
tionales, « limitent clairement la mesure dans laquelle les parties engagées
dans un conﬂit peuvent nuire à l’ennemi » ; et a mis en garde contre
« les conséquences que la conduite indiscriminée des hostilités, et particu-
lièrement 1’emploi des armes nucléaires, chimiques et bactériolo-
giques, peut entraîner pour les populations civiles et pour 1’humanité
tout entière » 156.
   149. Dans le dispositif de cette résolution, l’Institut a souligné l’impor-
tance du principe de distinction (entre objectifs militaires et objectifs non
militaires) en tant que « principe fondamental du droit international en
vigueur » et la nécessité pressante de protéger les populations civiles lors
des conﬂits armés 157 ; aux paragraphes 4 et 7, l’Institut a aﬃrmé ce qui
suit :
        « Il est interdit par le droit international en vigueur d’attaquer, au
     moyen d’armes, la population civile comme telle, ainsi que tous
     objets non militaires, notamment les habitations ou autres construc-
     tions qui abritent la population civile, à moins qu’ils ne soient
     employés à des ﬁns militaires.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Est interdit par le droit international en vigueur 1’emploi de toutes
     les armes qui, par leur nature, frappent sans distinction objectifs
     militaires et objets non militaires, forces armées et populations
     civiles. Est interdit notamment 1’emploi des armes dont 1’eﬀet des-
     tructeur est trop grand pour pouvoir être limité à des objectifs
     militaires déterminés ou dont 1’eﬀet est incontrôlable (armes « auto-
     génératrices »), ainsi que des armes aveugles. » 158
  150. L’Association de droit international, pour sa part, dans son rap-
port sur ses travaux les plus récents sur la question du désarmement

   155 Voir Annuaire de l’Institut de droit international — Session d’Edimbourg (1969)-II,

p. 49-50, 53, 55, 60, 62-63, 66, 88-90 et 99.
   156 Ibid., p. 375-376.
   157 Ibid., par. 1-3, 5-6 et 8, p. 376-377.
   158 Ibid., p. 376-377.



                                                                                     136

 armes nucléaires et désarmement (op. diss. cançado trindade) 966

nucléaire (2014), rappelant l’article VI du TNP, a émis l’avis que le désar-
mement nucléaire relevait non seulement d’une obligation convention-
nelle, mais aussi d’une obligation émergente de droit international
coutumier de nature à s’imposer erga omnes, et donc applicable à « la
communauté internationale tout entière », et pas seulement aux Etats
parties au TNP 159. Il est également fait référence dans ce rapport à
l’« opinion publique mondiale », qui s’inquiète « des conséquences catas-
trophiques qu’aurait pour l’humanité l’emploi ou l’explosion d’armes
nucléaires, dans quelque circonstance que ce soit », et il y est dit égale-
ment que, en conséquence, le système de « dissuasion » fondé sur la pos-
session d’armes nucléaires n’est pas viable 160.
   151. Selon ce rapport, la « dissuasion nucléaire », loin d’être un
« parapluie » protégeant le monde, constitue une menace pour la paix et la
sécurité internationales, et les Etats dotés d’armes nucléaires sont encore
loin de s’être conformés à l’article VI du TNP 161. Les dispositions de cet
article VI, toujours selon l’Association de droit international, ne s’ap-
pliquent pas seulement aux Etats parties à ce traité, mais « font partie du
droit international coutumier » ou, au moins, « des règles coutumières
émergentes » ; elles sont valables erga omnes parce qu’elles concernent « la
communauté internationale tout entière », et pas seulement un groupe
d’Etats ou un Etat particulier 162. Ainsi, comme nous venons de le voir,
d’éminents organismes spécialisés dans le droit international, tels que
l’Institut de droit international et l’Association de droit international,
considèrent également que le droit international en vigueur interdit toutes
les armes de destruction massive, à commencer par les armes nucléaires,
qui sont les plus destructrices.
   152. Aujourd’hui, il suﬃrait que des armes nucléaires soient employées
une seule fois, en quelque circonstance que ce soit, pour que la survie
même de l’humanité soit compromise 163. Un ordre juridique international
fondé avant tout sur la conscience juridique universelle implique nécessai-
rement l’illicéité et l’interdiction de toutes les armes de destruction mas-
sive 164. Telle est la position que j’ai constamment défendue, notamment
dans une conférence que j’ai donnée à l’université d’Hiroshima (Japon) le
20 décembre 2004 165. Je m’inscris en cela dans le courant de pensée jus-
   159 International Law Association Committee, Nuclear Weapons, Non-Proliferation and

Contemporary International Law (Second Report : Legal Aspects of Nuclear Disarmament),
ILA, Washington Conference, 2014, p. 2-4.
   160 Ibid., p. 5-6.
   161 Ibid., p. 8-9.
   162 Ibid., p. 18.
   163 Nagendra Singh, Nuclear Weapons and International Law, Londres, Stevens, 1959,

p. 242.
   164 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 120, chap. VI (« The Material Source of International Law:
Manifestations of the Universal Juridical Conscience »), p. 139-161.
   165 Le texte de mon exposé est reproduit dans l’ouvrage suivant : A. A. Cançado

Trindade, Le droit international pour la personne humaine, Paris, Pedone, 2012,
chap. I (L’« illicéité de toutes les armes de destruction massive au regard du droit inter-

                                                                                      137

 armes nucléaires et désarmement (op. diss. cançado trindade) 967

naturaliste, ﬁdèle aux enseignements des « pères fondateurs » du droit des
nations et s’intéressant non seulement aux Etats, mais aussi aux peuples,
aux individus et à l’humanité tout entière.

                    2. L’interdiction des armes nucléaires :
                 nécessité d’une optique centrée sur les peuples
   153. Je considère que seule une optique centrée sur les peuples permet
d’étudier comme il convient l’ère nucléaire depuis son avènement, marqué
par le largage en août 1945 de bombes atomiques sur Hiroshima et Naga-
saki. D’émouvants témoignages et les travaux d’historiens attestent les
eﬀets dévastateurs des armes nucléaires, qu’ont décrits les victimes et les
témoins des deux explosions 166. Cependant, malgré l’avènement drama-
tique de l’ère nucléaire, l’attention est longtemps restée essentiellement
ﬁxée sur les stratégies des Etats ; ce n’est que progressivement que s’est
dégagé un courant d’idées mettant l’accent sur les eﬀets dévastateurs que
l’emploi d’armes nucléaires peut avoir sur les peuples.
   154. Comme l’ont relevé des historiens, il a fallu attendre la première
conférence contre les bombes atomiques et les bombes à hydrogène (1955)
pour que « les victimes, après dix ans de silence, aient enﬁn l’occasion de
se faire entendre » 167. Au cours des dernières décennies, un eﬀort a été fait
pour prêter moins d’attention à la stratégie des Etats et davantage aux
nombreuses victimes des armes nucléaires et aux dommages particulière-
ment énormes qu’elles ont causés, et pour mettre l’accent avant tout sur
« les souﬀrances humaines et la dignité de la personne humaine » 168. Une
initiative importante a été prise récemment en ce sens, à savoir l’organisa-
tion d’une série de conférences sur l’impact humanitaire des armes
nucléaires (2013-2014), dont je passe les travaux en revue plus loin (voir
sect. XIX).
   155. Les victimes des eﬀets des armes nucléaires ont uni leurs voix,
qu’elles aient subi les eﬀets des armes nucléaires lors du bombardement
d’Hiroshima et de Nagasaki (1945) ou des essais nucléaires réalisés (pen-
dant la guerre froide) dans des régions telles que l’Asie centrale et les îles

national contemporain »), p. 61-90 ; A. A. Cançado Trindade, A Humanização do Direito
Internacional, 2e éd., Belo Horizonte/Brésil, Edit. Del Rey, 2015, chap. XVII (« The Ille-
gality under Contemporary International Law of All Weapons of Mass Destruction »),
p. 361-390.
   166 Michihiko Hachiya, Journal d’Hiroshima — 6 août-30 septembre 1945

(1955), Paris, Ed. Tallandier, 2015 (rééd.), p. 25-281 ; Toyofumi Ogura, Letters
from the End of the World — A Firsthand Account of the Bombing of Hiroshima
(1948), Tokyo/New York/Londres, Kodansha International, 2001 (rééd.), p. 15-173 ;
Naomi Shohno, The Legacy of Hiroshima — Its Past, Our Future, Tokyo, Kösei Publ.
Co., 1987 (rééd.), p. 13-140 ; Kenzaburo Oe, Notes de Hiroshima (1965), Paris, Gallimard,
1996 (rééd.), p. 17-230 ; J. Hersey, Hiroshima (1946), Londres, Penguin, 2015 (réimpr.),
p. 1-98.
   167 Kenzaburo Oe, Hiroshima Notes (1965), New York/Londres, Marion Boyars, 1997

(rééd.), p. 72 et 159.
   168 Ibid., p. 149 et 162.



                                                                                     138

 armes nucléaires et désarmement (op. diss. cançado trindade) 968

du Paciﬁque. Insistant sur les cruelles souﬀrances qui leur ont été inﬂigées
(entre autres du fait de la contamination radioactive de l’environnement
et des déplacements forcés de population qu’elle a nécessités) 169, souf-
frances qui se sont prolongées pendant plusieurs générations, ces victimes
ont appelé l’attention sur les conséquences humanitaires de l’explosion
d’engins nucléaires.
   156. Bien qu’elle ait été appelée à quatre reprises à traiter de la ques-
tion des armes nucléaires (voir ci-après), la Cour semble avoir persisté à
l’aborder dans une optique trop étroitement interétatique. Il est regret-
table que, si évident que puisse être l’immense danger que fait peser l’exis-
tence des armes nucléaires, elle ait continué de traiter de la question de
leur interdiction en droit international d’une manière à plusieurs égards
ambiguë. L’aﬀaire sur laquelle elle vient de se déclarer incompétente était
la troisième tentative faite par la voie d’une procédure contentieuse pour
obtenir qu’elle se prononce sur la question. A deux occasions précédentes
— les aﬀaires des Essais nucléaires (1974 et 1995) 170 —, la Cour s’est
montrée passablement évasive, évitant de se prononcer nettement sur le
fond d’une question où est en jeu la survie même de l’humanité.

   157. Je vais maintenant m’arrêter brièvement à un aspect que j’estime
historiquement important de l’une des deux aﬀaires parallèles de 1974,
qui opposaient à la France l’Australie et la Nouvelle-Zélande. Cette der-
nière soutenait notamment que les essais nucléaires réalisés par le Gou-
vernement français dans le Paciﬁque sud violaient non seulement son
droit à ce que son sol, son espace aérien et sa mer territoriale soient
exempts de matières radioactives, ainsi que le même droit de divers terri-
toires du Paciﬁque, mais également « le droit de tous les membres de la
communauté internationale, y compris la Nouvelle-Zélande, à ce
qu’aucun essai nucléaire donnant lieu à des retombées radioactives ne
soit réalisé » 171.
   158. L’Australie attendait pour sa part de la Cour qu’elle protège la
vie, la santé et le bien-être de sa population, de même que de la popula-
tion d’autres Etats, des eﬀets des essais nucléaires réalisés par un Etat
quelconque 172. Ainsi, voici plus de trente ans, les requêtes tant de la Nou-
velle-Zélande que de l’Australie dépassaient clairement — et à juste
titre — la dimension strictement interétatique, parce que la question en
cause intéressait la communauté internationale tout entière.


    169 Voir J. Borrie, « Humanitarian Reframing of Nuclear Weapons and the Logic

of a Ban », International Affairs, vol. 90, 2014, p. 633 ; voir également p. 637, 643-644
et 646.
    170 Voir C.I.J. Recueil 1974, p. 63-455. Voir également C.I.J. Recueil 1995, p. 288, et

l’exposé des opinions dissidentes de trois juges sur cette ordonnance (ibid., p. 317-421).
    171 Requête introductive d’instance déposée par la Nouvelle-Zélande le 9 mai 1973, p. 8

et 15-16 ; voir également les pages 4-16.
    172 Requête introductive d’instance déposée par l’Australie le 9 mai 1973, p. 13 et 15,

par. 40, 47 et 49 1).

                                                                                      139

 armes nucléaires et désarmement (op. diss. cançado trindade) 969

   159. Tout au long de la procédure (écrite et orale), l’Australie et la
Nouvelle-Zélande ont tenu à marquer qu’elles entendaient que la Cour
suive une démarche centrée sur les peuples. Par exemple, dans son
mémoire, la Nouvelle-Zélande invoquait l’obligation erga omnes de ne
pas réaliser d’essais nucléaires, soulignant qu’il s’agissait d’une obligation
« envers la communauté internationale tout entière » (par. 207-208), et
ajoutant que l’inobservation de cette obligation suscitait dans la région
où avaient lieu les essais « de très vives inquiétudes et de très vifs ressenti-
ments parmi les peuples » et les Etats (par. 212). Lors de l’audience du
10 juillet 1974, la Nouvelle-Zélande a de nouveau invoqué « les droits de
tous les membres de la communauté internationale » et l’obligation erga
omnes susmentionnée envers la communauté internationale tout entière 173.
L’Australie, par exemple, lors de l’audience du 8 juillet 1974, a fait réfé-
rence au traité sur l’interdiction partielle des essais nucléaires de 1963,
insisté sur les inquiétudes de « toute la communauté internationale » quant
à « l’avenir de l’humanité » et aﬃrmé la responsabilité imposée « à tous les
Etats » par « les principes de droit international » de « s’abstenir de procé-
der à des essais d’armes nucléaires dans l’atmosphère » 174.
   160. Le dénouement des deux aﬀaires des Essais nucléaires a toutefois
été plutôt décevant : alors que, par des ordonnances de juin 1973, la Cour
avait indiqué des mesures conservatoires (consistant pour le défendeur à
cesser ses essais nucléaires), elle a, dans ses arrêts de 1974 175, cédé au
volontarisme étatique et conclu que, puisque la France avait annoncé
qu’elle cessait volontairement ses essais nucléaires dans l’atmosphère, les
demandes de l’Australie et de la Nouvelle-Zélande étaient devenues « sans
objet », et qu’il n’y avait dès lors pas lieu à statuer 176. Les juges qui ont
joint à chacun de ces arrêts l’exposé de leur opinion dissidente ont très
justement fait observer que lesdits arrêts n’avaient nullement mis ﬁn au
diﬀérend juridique opposant les parties, étant donné que l’Australie et la
Nouvelle-Zélande s’étaient adressées à la Cour en attendant d’elle qu’elle
rende un arrêt déclaratoire indiquant que les essais nucléaires dans
l’atmosphère étaient contraires au droit international 177.

    173 C.I.J. Mémoires, Essais nucléaires (Nouvelle-Zélande c. France), vol. II (plaidoiries),

p. 256-257 et 264-266.
    174 C.I.J. Mémoires, Essais nucléaires (Australie c. France), vol. I (plaidoiries), p. 503.
    175 Pour une analyse critique mettant en parallèle les ordonnances de 1973 et les arrêts

de 1974, voir P. Lellouche, « The Nuclear Tests Cases : Judicial Silence versus Atomic
Blasts », Harvard International Law Journal (1975), vol. 16, p. 615-627 et 635 ; pour d’autres
critiques, voir ibid., p. 614-637.
    176 C.I.J. Recueil 1974, p. 272 et 478, respectivement.
    177 Ibid., opinion dissidente commune de MM. Onyeama, Dillard, Jiménez de Aréchaga

et sir Humphrey Waldock, p. 319-322, 367-369, 496, 500, 502-504, 514 et 520-521 ; voir
également ibid., opinion dissidente du juge De Castro, p. 386-390 ; et ibid., opinion dissi-
dente du juge Barwick, p. 392-394, 404-405, 436-437 et 525-528. Il a été dit aussi, dans une
opinion individuelle, que la Cour aurait dû s’arrêter à la question de l’existence de règles
de droit international coutumier interdisant aux Etats de causer, en procédant à des essais
nucléaires dans l’atmosphère, le dépôt de retombées radioactives sur le territoire d’autres
Etats ; C.I.J. Recueil 1974, opinion individuelle du juge Petrén, p. 303-306 et 488-489. Dans

                                                                                          140

 armes nucléaires et désarmement (op. diss. cançado trindade) 970

   161. La réticence qui a caractérisé la position de la Cour dans les deux
aﬀaires des Essais nucléaires était d’autant plus regrettable que les deman-
deurs, au sujet du « préjudice psychologique » causé aux peuples de la
région du Paciﬁque par « les craintes que leur inspiraient les eﬀets éven-
tuels des retombées radioactives [résultant d’essais nucléaires dans l’at-
mosphère] sur leur bien-être et celui de leurs descendants », avaient
invoqué la notion d’obligations erga omnes avancée par la Cour elle-
même quatre ans seulement auparavant, dans l’obiter dictum qu’elle avait
énoncé en l’aﬀaire de la Barcelona Traction, Light and Power Company,
Limited 178. La Cour, dans ses arrêts de 1974, avait ménagé la possibilité
que, dans certaines circonstances, l’une ou l’autre des aﬀaires soit rou-
verte, et c’est ce qui s’est eﬀectivement produit vingt ans plus tard lorsque
la Nouvelle-Zélande a déposé contre la France une nouvelle requête.
Cependant, par ordonnance du 22 septembre 1995, la Cour a conclu que
la demande de la Nouvelle-Zélande n’entrait pas dans les prévisions de
son arrêt de 1974, qui portait sur les essais nucléaires dans l’atmosphère,
et qu’elle devait être écartée parce qu’elle concernait les essais nucléaires
souterrains réalisés par la France depuis 1974 179.
   162. La Cour a ainsi manqué, en 1974 et en 1995, deux occasions his-
toriques de préciser sa position sur la question, celle des Essais nucléaires.
Elle vient d’en manquer une troisième en rendant sa décision d’au-
jourd’hui, grâce à laquelle elle n’a pas eu à se prononcer, comme l’en
avaient priée les Iles Marshall, sur des obligations relatives à des négocia-
tions concernant la cessation de la course aux armes nucléaires et le désar-
mement nucléaire. Elle a jugé que l’existence d’un diﬀérend n’avait pas été
établie et qu’elle n’avait pas compétence pour examiner la requête dépo-
sée par les Iles Marshall le 24 avril 2014.
   163. Au milieu des années 1990, à la demande de l’Assemblée générale
des Nations Unies et de l’Organisation mondiale de la santé (OMS), la
Cour a été appelée à exercer sa fonction consultative sur une question
directement liée à l’objet des aﬀaires jugées en 1974, en 1995 et aujourd’hui,
celle des armes nucléaires. Ces demandes d’avis consultatif portaient non
pas sur les essais nucléaires, mais sur la licéité en droit international de la
menace ou de l’emploi d’armes nucléaires.


cette aﬀaire, la question qui appelait une réponse était de savoir s’il existait ou non de telles
règles de droit international coutumier, question qui n’a malheureusement pas été vérita-
blement tranchée par la Cour.
   178 Comme l’ont rappelé les juges Onyeama, Dillard, Jiménez de Aréchaga et Waldock

dans leur opinion dissidente commune (C.I.J. Recueil 1974, p. 362, 368-369 et 520-521) ; ce
rappel ﬁgure aussi dans l’exposé de l’opinion dissidente du judge Barwick (ibid., p. 436-437).
   179 C.I.J. Recueil 1995, p. 288-308 ; comme les arrêts de 1974, cette ordonnance était

accompagnée de l’exposé des opinions dissidentes de plusieurs juges (voir ibid., p. 317-421).
De plus, une requête a été déposée auprès de la Commission européenne des droits de
l’homme contre la France au sujet des essais nucléaires réalisés par elle sur les atolls de
Mururoa et de Fangataufa, en Polynésie française ; voir Commission européenne des droits
de l’homme, aﬀaire N. Narvii Tauira et 18 autres c. France (requête no 28204/95), décision
du 4 décembre 1995, Décisions et rapports, vol. 83-A, 1995, p. 130.

                                                                                            141

 armes nucléaires et désarmement (op. diss. cançado trindade) 971

   164. Après avoir décidé qu’elle ne donnerait suite qu’à la demande de
l’Assemblée générale 180, la Cour a rendu le 8 juillet 1996 un avis consul-
tatif sur la Licéité de la menace ou de l’emploi d’armes nucléaires dans
lequel elle a aﬃrmé que ni le droit international coutumier, ni le droit
international conventionnel n’autorisait spéciﬁquement la menace ou
l’emploi d’armes nucléaires ; que ni l’un ni l’autre ne comportait d’inter-
diction complète et universelle de la menace ou de l’emploi de ces armes
en tant que telles ; qu’était illicite la menace ou l’emploi de la force au
moyen d’armes nucléaires qui serait contraire au paragraphe 4 de l’ar-
ticle 2 de la Charte des Nations Unies et qui ne satisferait pas à toutes les
prescriptions de son article 51 ; que la menace ou l’emploi d’armes
nucléaires devait aussi être compatible avec les exigences du droit interna-
tional applicable dans les conﬂits armés, celles du droit international
humanitaire ; et qu’il existait une obligation de poursuivre de bonne foi
des négociations conduisant au désarmement nucléaire dans tous ses
aspects 181.
   165. Dans la partie la plus controversée de son avis consultatif
(point 2 E du dispositif), la Cour a dit « que la menace ou l’emploi d’armes
nucléaires serait généralement contraire aux règles du droit international
applicable dans les conﬂits armés, et spécialement aux principes et règles
du droit humanitaire », mais elle a ajouté que, au vu de l’état actuel du
droit international, elle « ne p[ouvait] cependant conclure de façon déﬁni-
tive que la menace ou l’emploi d’armes nucléaires serait licite ou illicite
dans une circonstance extrême de légitime défense dans laquelle la survie
même d’un Etat serait en cause » 182. Elle s’est ainsi bornée à prendre acte
de l’existence d’une incertitude juridique.
   166. La Cour n’est pas allée plus loin, et son avis consultatif est plein
d’ambiguïtés et d’équivoques, avec en ﬁlagramme le spectre d’un
non liquet, alors qu’il porte sur une question qui concerne, plus que les
Etats pris individuellement, l’humanité tout entière. Cet avis fait abstrac-
tion du fait que le droit international humanitaire s’applique également
en cas de légitime défense, et commande de toujours respecter les prin-
cipes de distinction et de proportionnalité (dont font ﬁ les armes
nucléaires) 183, et de respecter aussi l’interdiction des armes qui causent
des maux superﬂus.
   180 La Cour a décidé de ne pas donner suite à la demande d’avis consultatif de l’OMS

parce qu’elle ne portait pas sur une question se posant dans le cadre de l’activité de cette
organisation ; elle l’a fait sans tenir compte de ce que, de par son mandat, cette institu-
tion spécialisée des Nations Unies pouvait s’intéresser aux eﬀets dévastateurs des armes
nucléaires sur la santé et l’environnement.
   181 C.I.J. Recueil 1996 (I), p. 266-267.
   182 Ibid., p. 266.
   183 L. Doswald-Beck, « International Humanitarian Law and the Advisory Opinion

of the International Court of Justice on the Legality of the Threat or Use of Nuclear
Weapons », International Review of the Red Cross, vol. 316, 1997, p. 35-55 ; H. Fujita,
« The Advisory Opinion of the International Court of Justice on the Legality of Nuclear
Weapons », ibid., p. 56-64. Les règles de droit international humanitaire valent aussi en
cas de légitime défense : voir M.-P. Lanfranchi et Th. Christakis, La licéité de l’emploi

                                                                                       142

 armes nucléaires et désarmement (op. diss. cançado trindade) 972

    167. Dans son avis consultatif, la Cour aurait pu et aurait dû accorder
plus de poids à l’argument avancé lors des audiences de novembre 1995
selon lequel il fallait, dans le domaine considéré, adopter une optique centrée
sur les peuples. Lors de ces audiences, il a été déclaré par exemple que
« l’expérience du peuple marshallais conﬁrm[ait] que l’inﬂiction de maux
superﬂus était une conséquence inévitable de l’explosion d’engins
nucléaires » 184, et que, par nature, les eﬀets délétères des armes nucléaires
étaient de grande ampleur, s’exerçaient sans discrimination et se répercu-
taient sur les générations futures 185. Il a été dit également que « les
témoignages sur les eﬀets épouvantables » de l’emploi de bombes atomiques
à Hiroshima et Nagasaki, ainsi que les témoignages sur le déroulement et les
suites des essais nucléaires réalisés dans la région des îles du Paciﬁque
dans les années 1950 et 1960, avaient attiré l’attention sur « les dangers
sans précédent auxquels l’humanité [était] exposée en cas d’utilisation
d’armes nucléaires » 186.
    168. Dans son avis consultatif, la Cour a certes reconnu que les armes
nucléaires causaient sans discrimination des souﬀrances de longue durée
et qu’elles avaient un énorme pouvoir destructeur (par. 35), et a reconnu
aussi que les principes de droit international humanitaire (comprenant
des principes de droit international coutumier) étaient réellement
« intransgressibles » (par. 79) ; cependant, ces considérations ne lui ont pas
paru suﬃsamment importantes pour la conduire à se prononcer égale-
ment contre l’emploi d’armes nucléaires en cas de légitime défense, s’épar-
gnant ainsi d’avoir à dire le droit applicable en toutes circonstances.
Pour moi, il est évident que les Etats sont tenus en toutes circons-
tances de respecter et de faire respecter le droit international humani-
taire et le droit international des droits de l’homme, dont des
principes fondamentaux de jus cogens, quant à l’interdiction des armes
nucléaires.
    169. Lorsque la Cour a rendu son avis consultatif en 1996, ce sont de nou-
veau les juges ayant émis une opinion dissidente, et non pas la majorité, d’ail-
leurs divisée, de ses membres, qui ont appelé l’attention sur ce point 187 et sur



d’armes nucléaires devant la Cour internationale de Justice, Aix-Marseille/Paris, Univer-
sité d’Aix-Marseille III/Economica, 1997, p. 111, 121 et 123 ; S. Mahmoudi, « The Inter-
national Court of Justice and Nuclear Weapons », Nordic Journal of International Law,
vol. 66, 1997, p. 77-100 ; E. David, « The Opinion of the International Court of Justice
on the Legality of the Use of Nuclear Weapons », International Review of the Red Cross,
vol. 316, 1997 p. 21-34.
    184 CR 1995/32, p. 22 (exposé des Iles Marshall).
    185 Ibid., p. 23.
    186 Ibid., p. 31 (exposé des Iles Salomon). Voir également p. 36 et 39-40, au sujet de la

place du droit international coutumier et des principes généraux de droit international dans
le domaine considéré.
    187 Voir Licéité de la menace ou de l’emploi d’armes nucléaires, avis consul-

tatif, C.I.J. Recueil 1996 (I), opinion dissidente du juge Koroma, p. 573-574 et
578.

                                                                                        143

 armes nucléaires et désarmement (op. diss. cançado trindade) 973

la pertinence de la clause de Martens dans le contexte de l’espèce 188 (voir plus
loin, sect. XIV). Dans son avis consultatif de 1996, la Cour a de plus minimisé
(par. 71) l’importance des résolutions par lesquelles l’Assemblée générale des
Nations Unies avait aﬃrmé que les armes nucléaires étaient illicites 189, et
condamné leur emploi comme constituant une violation de la Charte et un
crime contre l’humanité. Elle a en revanche pris note de la « politique de dis-
suasion », ce qui l’a amenée à constater que les membres de la communauté
internationale restaient « profondément divisés » sur la question du non-re-
cours aux armes nucléaires, et à dire que, dans ces conditions, elle ne pouvait
pas conclure à l’existence d’une opinio juris sur la question (par. 67).
   170. La Cour n’avait pas à invoquer la doctrine inconsistante de la
« dissuasion » (voir plus haut, sect. XII), qui n’a aucune valeur juridique
pour déterminer si s’est formée une obligation de droit international cou-
tumier d’interdire l’emploi d’armes nucléaires. La Cour n’a rien apporté
sur cette question. En accordant un poids indu à la « dissuasion » (par. 73),
elle a ﬁxé son attention sur une division, selon elle « profonde », entre un
groupe extrêmement restreint de puissances nucléaires et l’écrasante
majorité des pays du monde, pour ﬁnalement favoriser le premier groupe
en prononçant un inadmissible non liquet 190.
   171. Ainsi, la Cour a de nouveau, cette fois dans l’exercice de sa fonc-
tion consultative, manqué une occasion d’apporter sa contribution à la
consolidation de l’opinio juris communis condamnant les armes nucléaires.
Dans son avis consultatif, elle a pris en considération la survie d’un Etat
hypothétique (point 2 E du dispositif), plutôt que celle des peuples et des
individus du reste du monde et, en déﬁnitive, celle de l’humanité tout
entière. Il semble lui avoir échappé que la survie d’un Etat ne saurait
prendre le pas sur le droit à la survie de toute l’humanité.

    3. L’interdiction des armes nucléaires : le droit fondamental à la vie
   172. Un autre point encore mérite d’être considéré au sujet de l’avis
consultatif de 1996. Dans cet avis, la Cour a considéré à tort que le droit
international humanitaire, en tant que lex specialis (par. 25), primait sur le

   188 Op. cit. supra note 187, opinion dissidente du juge Shahabuddeen, p. 386-387, 406,

408, 410-411 et 425 ; et opinion dissidente du juge Weeramantry, p. 477-478, 481, 483,
486-487, 490-491, 494, 508 et 553-554.
   189 Notamment la résolution historique A/RES/1653 (XVI) du 24 novembre 1961.


    190 A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, op. cit. supra note 120, p. 415-418 ; L. Condorelli, « Nuclear Weapons : A
Weighty Matter for the International Court of Justice — Jura Novit Curia? », International
Review of the Red Cross, vol. 316, 1997, p. 9-20 ; M. Mohr, « Advisory Opinion of the
International Court of Justice on the Legality of the Use of Nuclear Weapons under Inter-
national Law — A Few Thoughts on Its Strengths and Weaknesses », International Review
of the Red Cross, vol. 316, 1997 p. 92-102. L’avis consultatif n’aboutit à aucune conclusion
et n’est pas un guide utile ; voir J.-P. Queneudec, « E.T. à la C.I.J. : méditations d’un extra-
terrestre sur deux avis consultatifs », Revue générale de droit international public, vol. 100,
1996, p. 907-914, particulièrement la page 912.

                                                                                           144

 armes nucléaires et désarmement (op. diss. cançado trindade) 974

droit international des droits de l’homme, oubliant que pareille interpréta-
tion de la maxime lex specialis derogat generalis n’était pas applicable à la
procédure considérée ; devant l’immense menace que font peser les armes
nucléaires sur la vie sur terre, le droit international humanitaire et le droit
international des droits de l’homme s’appliquent l’un et l’autre de façon
convergente 191, complémentarité qui répond à la nécessité de renforcer la
protection de la vie humaine. En toutes circonstances, ce sont les règles qui
oﬀrent la meilleure protection qui sont applicables, qu’elles relèvent du
droit international humanitaire, du droit international des droits de
l’homme ou d’une autre branche du droit de la protection internationale
de la personne humaine (comme le droit international des réfugiés). Ces
règles sont toutes d’égale importance. Malheureusement, dans son avis
consultatif de 1996, la Cour a indûment minimisé l’importance de la juris-
prudence internationale et du corps de doctrine sur la protection du droit
à la vie dans le cadre du droit international des droits de l’homme.
   173. Il convient de noter, à ce sujet, que les tribunaux internationaux
des droits de l’homme, tels que la Cour européenne des droits de l’homme
et la Cour interaméricaine des droits de l’homme, dans des aﬀaires dont
ils ont eu à connaître, ont statué en tenant compte des principes et des
règles pertinents de droit international des droits de l’homme et de droit
international humanitaire (conventionnels et coutumiers). La commission
africaine des droits de l’homme et des peuples, dans sa longue pratique, a
elle aussi reconnu que le droit international des droits de l’homme et le
droit international humanitaire sont proches l’un de l’autre ; elle a appelé
l’attention sur les principes (dont le principe d’humanité) sur lesquels
reposent ces deux branches du dispositif juridique de protection.
   174. On a ainsi assisté, sur plusieurs continents, à une évolution de la
jurisprudence et de la pratique dans le sens de la garantie la plus eﬃcace
des droits protégés, en toutes circonstances (y compris en temps de conﬂit
armé). Contrairement à ce qu’a dit la Cour dans son avis consultatif de
1996, il s’agit là non pas du développement d’une lex specialis, mais d’un
eﬀort concerté pour appliquer les règles pertinentes qui protègent le mieux
les êtres humains qu’elles relèvent du droit international des droits de
l’homme ou du droit international humanitaire. Il importe particulière-
ment de suivre cette démarche lorsque les êtres humains se trouvent dans
une situation d’extrême vulnérabilité, comme quand ils sont exposés aux
dangers que présente la menace ou l’emploi d’armes nucléaires. Il ressort
de la jurisprudence des tribunaux internationaux des droits de l’homme
tels que la Cour européenne et la Cour interaméricaine qu’ils ont concen-
tré leur attention sur l’impératif de protection des droits des plus vulné-
rables (victimes potentielles), dont leur droit fondamental à la vie 192.

  191 Voir A. A. Cançado Trindade, Derecho Internacional de los Derechos Humanos,

Derecho Internacional de los Refugiados y Derecho Internacional Humanitario — Aproxi-
maciones y Convergencias, Genève, CICR, 2000, p. 1-66.
  192 Voir A. A. Cançado Trindade, The Access of Individuals to International Justice,

Oxford University Press, 2012 (réimpr.), chap. II-III et VII, p. 17-62 et 125-131.

                                                                                 145

 armes nucléaires et désarmement (op. diss. cançado trindade) 975

   175. Dans les aﬀaires sur lesquelles la Cour s’est aujourd’hui déclarée
incompétente, les Iles Marshall avaient maintes fois appelé l’attention sur
les eﬀets dévastateurs que les explosions d’armes nucléaires avaient sur la
vie humaine. Par exemple, dans l’aﬀaire les opposant au Royaume-Uni,
elles insistaient sur l’étendue et la durée des eﬀets destructeurs des essais
d’armes nucléaires (mémoire des Iles Marshall, p. 12-14). Lors de l’au-
dience du 11 mars 2016, elles ont évoqué les « terribles préjudices subis
par les Marshallais » et les « terribles eﬀets de la contamination radio-
active sur la santé des habitants des Iles Marshall, y compris notamment
les malformations congénitales extrêmes et les cancers » 193.

   176. Dans l’aﬀaire les opposant à l’Inde, les Iles Marshall ont rappelé
dans leur mémoire qu’elles avaient subi les graves « conséquences sani-
taires et environnementales des essais nucléaires ». Lors de l’audience du
7 mars 2016, elles ont déclaré ceci :
           « Dans l’histoire des Iles Marshall, les armes nucléaires ont joué un
        rôle unique et dévastateur. Alors que le pays avait été désigné terri-
        toire sous tutelle par les Nations Unies, les Etats-Unis d’Amérique y
        ont fait délibérément exploser pas moins de soixante-sept armes ato-
        miques et thermonucléaires à titre d’« essais »… Les Iles Marshall ont
        protesté contre cette pratique devant l’ONU et demandé qu’il y soit
        mis ﬁn, mais il n’a pas été tenu compte de cet appel et les explosions
        se sont poursuivies. Plusieurs îles de [notre] pays ont ainsi été réduites
        en poussière, d’autres devant, d’après les estimations, demeurer inha-
        bitables pendant des milliers d’années. De très nombreux Marshal-
        lais ont trouvé la mort, subi des malformations congénitales jusque-là
        inconnues ou dû lutter contre des cancers dus à la contamination.
        Les Iles Marshall sont ainsi hélas les témoins directs de la mons-
        trueuse et aveugle capacité meurtrière des armes nucléaires, ainsi que
        des eﬀets intergénérationnels qu’elles continuent d’entraîner même
        soixante ans plus tard.
           L’un des « essais » qui ont été menés, baptisé « Bravo », a été
        mille fois plus puissant que les bombes qui ont été lâchées sur Hiro-
        shima et Nagasaki. » 194
   177. Dans l’aﬀaire qui les opposait au Pakistan, les Iles Marshall ont
de même rappelé qu’elles avaient subi les graves « conséquences sanitaires
et environnementales des essais nucléaires » (mémoire, ibid., p. 5-6). Dans
leurs plaidoiries du 8 mars 2016, elles ont rappelé que, lorsqu’elles rele-
vaient du régime de tutelle des Nations Unies, elles avaient subi les eﬀets
de soixante-sept « essais » d’armes nucléaires et thermonucléaires ; elles
ont rappelé également qu’il est dit dans la Charte des Nations Unies que
les « nations, grandes et petites » jouissent de « l’égalité de droits » (préam-


  193   CR 2016/5, p. 3, par. 10.
  194   CR 2016/1, p. 10, par. 4-5.

                                                                              146

 armes nucléaires et désarmement (op. diss. cançado trindade) 976

bule), et que l’Organisation des Nations Unies est « fondée sur le principe
de l’égalité souveraine de tous ses Membres » 195 (art. 2).
   178. Vingt ans plus tôt, lors des audiences qui, vers la ﬁn de 1995, ont
précédé le prononcé par la Cour de son avis consultatif de 1996 sur la
Licéité de la menace ou de l’emploi d’armes nucléaires, les eﬀets dévasta-
teurs de l’explosion d’armes nucléaires sur la vie humaine avaient déjà été
exposés. Il n’est pas dans mon propos de passer en revue ici tous les expo-
sés qui ont alors été consacrés à ce sujet ; je me bornerai à rappeler les
déclarations les plus émouvantes, celles des maires d’Hiroshima et de
Nagasaki, venus témoigner devant la Cour en qualité de membres de
la délégation japonaise. M. Takashi Hiraoka, maire d’Hiroshima, a
introduit comme suit la déclaration qu’il a faite devant la Cour le
7 novembre 1995 :
           « Je m’exprime aujourd’hui devant vous en tant que représentant
        des citoyens de la ville d’Hiroshima, qui souhaitent l’élimination des
        armes nucléaires. Je représente plus particulièrement les centaines de
        milliers de victimes dont la vie a été abrégée, ainsi que les survivants
        qui souﬀrent encore, après cinquante ans, des eﬀets de leur exposi-
        tion aux radiations. Je suis venu témoigner en leur nom de la cruauté
        inhumaine des armes nucléaires.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           La mise au point de la bombe atomique a été rendue possible par
        la collaboration de politiciens, de militaires et de scientiﬁques. L’ère
        nucléaire a commencé au moment où les bombes ont été larguées sur
        des êtres humains.
           L’énorme pouvoir de destruction de ces bombes a réduit en cendres
        de très nombreux civils parfaitement innocents. Pris dans un champ
        mortel de radiations, des femmes, des vieillards et des nouveau-nés
        ont été massacrés. » 196
  179. Après avoir souligné que les bombes avaient semé la mort « sans
aucune discrimination », il a dit que « des milliers de survivants devaient
encore, chaque jour, endurer les souﬀrances causées par des maladies
consécutives à leur exposition aux radiations » ajoutant qu’il restait
impossible « de déterminer le nombre exact des victimes » 197. Il a expliqué
que l’exposition des habitants d’Hiroshima à de fortes doses de radiations
était « sans précédent dans l’histoire de l’humanité », et qu’il en était
résulté des leucémies et diﬀérents types de cancer (du sein, des poumons,
de l’estomac, de la thyroïde, notamment) inﬂigeant des souﬀrances « pen-
dant des années ou des dizaines d’années », à quoi s’ajoutait l’angoisse
suscitée par l’eﬀet mortel diﬀéré de l’irradiation, qui avait hanté ses conci-
toyens « année après année, décennie après décennie » 198.

  195 CR 2016/2, p. 6-7, par. 5-7.
  196 CR 1995/27, p. 22-23.
  197 Ibid., p. 24-25.
  198 Ibid., p. 25-27.



                                                                                147

 armes nucléaires et désarmement (op. diss. cançado trindade) 977

   180. Le maire d’Hiroshima a souligné que, même après cinquante ans,
on ne connaissait pas encore « tous les eﬀets que peuvent avoir les rayon-
nements ionisants sur le corps humain ». Il a dit encore que « les médecins
[savaient] que l’irradiation détrui[sait] certaines cellules, ce qui [pouvait]
déclencher de nombreuses pathologies » 199. Il a expliqué également que
les victimes survivantes avaient continué de souﬀrir « psychologiquement,
physiquement et socialement des eﬀets secondaires de l’explosion de la
bombe atomique » 200. Il a en outre déclaré ce qui suit :
          « L’horreur qu’inspirent les armes nucléaires … tient … à leur
        immense pouvoir de destruction, mais aussi aux radiations qu’elles
        dégagent, dont les eﬀets se prolongent pendant des générations…
        Peut-on imaginer pire cruauté ? Les armes nucléaires sont plus
        cruelles et plus inhumaines que toutes les armes déjà interdites par le
        droit international. » 201
   181. Après avoir mis en relief l’importance de la résolution A/RES/
1653 (XVI), adoptée en 1961 par l’Assemblée générale des Nations Unies,
le maire d’Hiroshima a fait observer que « les stocks existants suﬃraient à
anéantir plusieurs fois tout le genre humain ». Il a ajouté que « la posses-
sion de ces armes repos[ait] sur l’hypothèse qu’elles [pouvaient] être utili-
sées » 202. En conclusion, il a vivement critiqué la stratégie de « dissuasion »,
dans les termes suivants :
           « Tant que les armes nucléaires existeront, l’humanité restera
        exposée au risque bien réel et constant de s’autodétruire. La doctrine
        de la dissuasion, qui prétend qu’une guerre nucléaire peut être
        contrôlée et gagnée, est le signe de l’incapacité de l’intelligence
        humaine d’appréhender l’ampleur de la tragédie et de la dévastation
        de l’écosystème mondial qui seraient la conséquence d’une telle
        guerre.
           [S]eul un traité imposant expressément l’obligation d’éliminer
        les armes nucléaires peut garantir un avenir au genre humain… » 203
   182. Dans l’exposé qu’il a fait devant la Cour, le 7 novembre 1995 éga-
lement, M. Iccho Itoh, maire de Nagasaki, a dit lui aussi que « les armes
nucléaires, frappant sans discrimination, inﬂige[ai]ent aux civils d’im-
menses dommages » ; il a rappelé que, cinquante ans plus tôt, à Hiroshima
et Nagasaki, il « avait suﬃ » qu’un seul avion largue une seule bombe
pour que périssent 140 000 et 74 000 personnes, respectivement. Il a de
plus rappelé que les dommages causés aux personnes ne s’arrêtaient pas
là, « et que, parmi ceux qui [avaient] eu la chance de survivre, il s’en trou-


  199 CR 1995/27, p. 25.
  200 Ibid., par. 27-28.
  201 Ibid., p. 30.
  202 Ibid., p. 30-31.
  203 Ibid., p. 31.



                                                                             148

 armes nucléaires et désarmement (op. diss. cançado trindade) 978

v[ait] encore qui souﬀr[ai]ent des eﬀets diﬀérés propres aux armes
nucléaires ». Ainsi, a-t-il ajouté, « ces armes, qui frappent sans discrimina-
tion, inﬂigent aux civils d’incommensurables dommages » 204.
   183. Il a ajouté également ceci : « ce qui diﬀérencie si fondamentale-
ment les armes nucléaires des armes classiques, c’est qu’elles émettent en
explosant des radiations radioactives », et que l’exposition à de fortes
doses de ces radiations « accroît l’incidence de certaines maladies » et la
mortalité (des suites de leucémies ou de cancers). Les descendants des sur-
vivants des bombardements atomiques sont condamnés à vivre dans l’an-
xiété, « étant, ainsi que plusieurs générations de leurs descendants, soumis
à une surveillance médicale visant à déterminer plus précisément l’impact
génétique de l’irradiation » ; il a poursuivi en ces termes : « les armes
nucléaires sont des instruments inhumains de mort et de destruction, dont
l’emploi est contraire au droit international » 205. En conclusion, le maire
de Nagasaki a vivement critiqué la « dissuasion nucléaire », dont il a dit
qu’elle se ramenait au « maintien d’un équilibre de la terreur » (CR 1995/27,
p. 37), « faisant planer une menace permanente sur la paix » dans « un
climat psychologique vicié par la déﬁance mutuelle et les manœuvres d’in-
timidation » ; il a rappelé que les survivants du bombardement atomique
de Nagasaki, après cinquante ans, « continu[ai]ent de vivre dans la crainte
d’en subir les eﬀets diﬀérés » 206.
   184. Ces témoignages, qui remontent à la procédure orale qui a pré-
cédé en 1995 le prononcé de l’avis consultatif de 1996, tout comme
ceux que la Cour a entendus dans les trois aﬀaires contentieuses dont elle
vient de se dessaisir, montrent très clairement que l’emploi (y compris les
« essais ») d’armes nucléaires ressortit à la privation arbitraire de la
vie et constitue une violation ﬂagrante du droit fondamental à la vie. La
menace ou l’emploi de ces armes est une violation patente du droit inter-
national des droits de l’homme, du droit international humanitaire et du
droit des Nations Unies, ainsi que du droit international des réfugiés.
Ces violations sont d’autant plus graves que les dommages causés par les
radiations que dégagent les armes nucléaires ne peuvent être circonscrits
ni dans l’espace, ni dans le temps, et se répercutent sur plusieurs
générations.
   185. Comme il ressort des exposés que la Cour a entendus vers la ﬁn de
1995, l’emploi d’armes nucléaires constitue une violation du droit à la
vie (et du droit à la santé), dont sont victimes « non seulement la popula-
tion actuelle, mais aussi les enfants à naître et les générations sui-
vantes » 207. N’est-ce pas là la quintessence de la cruauté ? Il apparaît que
l’emploi d’armes nucléaires revient à condamner des innocents à l’enfer
sur terre, avant même leur naissance. On est en droit de se demander si le
monde n’a pas maintenant dépassé ce qu’annonçait le mythe du péché

  204 CR 1995/27, p. 33.
  205 Ibid., p. 36-37.
  206 Ibid., p. 39.
  207 CR 1995/35, p. 28 (exposé du Zimbabwe).



                                                                          149

 armes nucléaires et désarmement (op. diss. cançado trindade) 979

originel. A cet extrême de la cruauté, il faut opposer la conscience des
droits inhérents de la personne humaine, toujours au cœur des tentatives
visant le désarmement nucléaire complet.

                    4. Les interdits absolus de jus cogens
                   et l’humanisation du droit international
   186. L’interdiction absolue de la privation arbitraire de la vie (voir
plus haut), qui est l’un des principes fondamentaux de jus cogens, trouve
son origine dans le droit international des droits de l’homme, a une inci-
dence sur le droit international humanitaire et le droit international des
réfugiés, et ﬁgure en bonne place dans le droit des Nations Unies. L’inter-
diction absolue d’inﬂiger des traitements cruels, inhumains ou dégradants
relève aussi du jus cogens, est également issue du droit international des
droits de l’homme et a comme la première citée une incidence sur le droit
international humanitaire et le droit international des réfugiés. Enﬁn, l’in-
terdiction absolue de causer des maux superﬂus constitue elle aussi un
principe de jus cogens, qui trouve son origine dans le droit international
humanitaire et a une incidence sur le droit international des droits de
l’homme et le droit international des réfugiés.
   187. Ces interdits de jus cogens, outre qu’ils sont un élément de la
convergence des trois branches susmentionnées du droit international,
font maintenant partie du droit international pénal, ainsi que du corpus
juris gentium condamnant toutes les armes de destruction massive. Les
interdits absolus de jus cogens comprennent aujourd’hui celui de la
menace ou de l’emploi d’armes nucléaires, eu égard à toutes les souf-
frances que ces armes peuvent inﬂiger aux populations : leur emploi, je le
rappelle encore une fois, entraîne des souﬀrances qui ne peuvent être cir-
conscrites ni dans l’espace, ni dans le temps, et se prolongent pendant
plusieurs générations.
   188. Depuis des années, je m’attache à mettre en évidence, parmi les
éléments doctrinaux et jurisprudentiels qui contribuent à la formation du
jus cogens, ceux qui sont le signe de l’émergence d’un nouveau juris gen-
tium, le droit international pour l’humanité. J’ai défendu l’idée que le
jus cogens, par déﬁnition, déborde les limites du droit conventionnel,
englobant le droit de la responsabilité internationale de l’Etat, ainsi que le
corpus juris du droit international contemporain, et, en déﬁnitive, tous les
actes juridiques 208.
   189. Lors d’une série de conférences que j’ai données voici près de
dix ans à Rio de Janeiro dans le cadre d’un cours de droit international
placé sous les auspices de l’OEA, il m’a paru utile de dire ce qui suit :
       « Je vois dans l’intégration au droit international contemporain,
     nouveau jus gentium de notre temps, du concept de jus cogens et de

  208 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 120, chap. XII, p. 291-326.

                                                                             150

 armes nucléaires et désarmement (op. diss. cançado trindade) 980

     celui qui en découle, d’obligations (et de droits) erga omnes le signe
     d’une ouverture nécessaire et rassurante du droit international,
     depuis quelques dizaines d’années, à certaines valeurs supérieures et
     fondamentales. L’évolution importante que constituent la reconnais-
     sance et l’aﬃrmation de normes de jus cogens et d’obligations erga
     omnes de protéger doit être encouragée, et il faut en tirer toutes les
     conséquences pratiques, pour le bien de l’humanité tout entière.
     L’idéal universaliste des pères fondateurs du droit des gens retrou-
     vera ainsi la place éminente qu’il mérite. Des innovations concep-
     tuelles de ce genre s’imposent à nous aujourd’hui, et l’évolution
     future du droit international dépendra largement de la suite qui leur
     sera donnée.
        Selon moi, cette évolution procède non pas de l’inscrutable
     « volonté » des Etats, mais de la conscience humaine. Le développe-
     ment du droit international général, ou coutumier, dépend non pas
     tant de la pratique des Etats (qui n’est pas dénuée d’ambiguïtés et de
     contradictions) que de l’opinio juris communis des sujets de droit
     international (les Etats, les organisations internationales, les indivi-
     dus et l’humanité tout entière). La conscience prime la volonté…
        La nécessaire humanisation du droit international qui est en train
     de se produire est une réaction à la situation que je viens d’évoquer.
     Elle tient compte de la dimension universelle et de l’unité du genre
     humain qui, voici quatre siècles et demi, ont inspiré la formation du
     droit des gens. L’humanisation du droit international, en ce qu’elle
     réhabilite l’idéal universaliste qui a fondé la doctrine la plus lucide
     du droit international, contribue à la formation du nouveau jus gen-
     tium du XXIe siècle, inspiré par les principes généraux de droit. Cette
     tendance est confortée par les avancées conceptuelles qu’elle permet,
     notamment, en premier lieu, la reconnaissance des principes de jus
     cogens et des obligations erga omnes de protéger qui en découlent et,
     en second lieu, la formation d’autres concepts qui dénotent de même
     une vision universaliste du droit des nations.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        L’émergence et la consolidation du jus cogens en droit inter-
     national répondent à la nécessité d’impartir un minimum de vertica-
     lité à l’ordre juridique international, en tant qu’il repose sur des bases
     où les considérations juridiques et éthiques se rejoignent. L’évolu-
     tion du concept de jus cogens fait que, aujourd’hui, il est reconnu
     non seulement en droit des traités et en droit de la responsabilité
     internationale de l’Etat, mais également en droit international géné-
     ral, et fait partie des fondements mêmes de l’ordre juridique
     international. » 209

   209 A. A. Cançado Trindade, « Jus Cogens: The Determination and the Gradual Expan-

sion of Its Material Content in Contemporary International Case Law », XXXV Curso
de Derecho Internacional Organizado por el Comité Jurídico Interamericano — 2008,
Washington, D.C., Secrétariat général de l’OEA, 2009, p. 3-29.

                                                                                 151

 armes nucléaires et désarmement (op. diss. cançado trindade) 981

                      5. Les failles du positivisme juridique :
                      réfutation du pseudo-principe du Lotus
   190. J’en viens maintenant à un point qui intéresse l’humanité tout
entière, à savoir que, aujourd’hui, il n’est plus possible d’appréhender
convenablement la question des armes nucléaires en l’abordant selon la
conception strictement interétatique du droit international, maintenant
complètement dépassée. Après tout, point d’humanité, point d’Etat ; on
ne saurait se préoccuper exclusivement des Etats en faisant comme si l’hu-
manité n’existait pas. Dans son avis consultatif de 1996, la Cour a pris
note des traités interdisant entre autres les armes biologiques et les armes
chimiques 210 et les armes qui produisent des eﬀets traumatiques excessifs
ou frappant sans discrimination (C.I.J. Recueil 1996 (I), p. 256,
par. 76) 211.
   191. Le fait que, aujourd’hui encore, il n’existe pas de traité général
semblable interdisant spéciﬁquement l’emploi d’armes nucléaires ne signi-
ﬁe nullement que le recours à ces armes soit autorisé (dans certaines cir-
constances ou même en situation de légitime défense) 212. De mon point de
vue, lorsqu’il s’agit d’une question qui met en jeu la survie même de l’hu-
manité, on ne saurait prétendre que ce qui n’est pas expressément interdit
est automatiquement autorisé (position classique des positivistes). Adop-
ter pareille position ne serait qu’un retour à la tradition maintenant
dépassée du laisser-faire, laisser-passer propre à un ordre juridique inter-
national fragmenté par l’eﬀet du subjectivisme volontariste des Etats,
lequel, comme le montre l’histoire du droit international, a invariable-
ment favorisé les plus puissants. Ubi societas, ibi jus…
   192. Les tenants du positivisme juridique, ainsi que les prétendus « réa-
listes » adeptes de la Realpolitik, ont toujours été plus sensibles au jeu des
pouvoirs en place qu’attentifs aux valeurs fondamentales. La dimension
temporelle leur échappe et ils sont incapables de se placer dans une pers-
pective universaliste. Ils ont une vision statique de l’espace comme du
temps. Aujourd’hui, au milieu de la deuxième décennie du XXIe siècle,
alors que l’ordre international évolue dans le sens de l’aﬃrmation de
valeurs communes supérieures et de la prise en compte des exigences d’un
ordre public international reposant sur des considérations fondamentales
d’humanité, il est temps de renverser cette fausse logique et de proclamer
que ce qui n’est pas autorisé est interdit 213.
   210 Le protocole de Genève de 1925, ainsi que les conventions de 1972 et 1993 interdi-

sant, respectivement, les armes biologiques et les armes chimiques.
   211 Convention de 1980 sur l’interdiction ou la limitation de l’emploi de certaines armes

classiques qui peuvent être considérées comme produisant des eﬀets traumatiques excessifs
ou comme frappant sans discrimination.
   212 La conception privatiste issue du droit romain, insistant sur l’autonomie de la

volonté des sujets de droit, a eu une inﬂuence néfaste sur la formation du droit interna-
tional classique ; en eﬀet, en droit public, la conscience doit primer la « volonté », et cela
vaut aussi pour la détermination de la compétence d’une juridiction.
   213 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

Rio de Janeiro, Ed. Renovar, 2002, p. 1099.

                                                                                         152

 armes nucléaires et désarmement (op. diss. cançado trindade) 982

   193. Même à l’époque de l’aﬀaire du Lotus (1927), la conclusion de la
CPJI selon laquelle, en droit international, ce qui n’était pas expressément
interdit était ipso facto autorisé a été sévèrement critiquée non seulement
dans une éloquente opinion dissidente jointe à l’arrêt 214, mais aussi par
d’éminents juristes d’alors 215. Pareille position ne pouvait séduire qu’à
une époque de « sécurité politique » mondiale, bien diﬀérente de notre ère
nucléaire, caractérisée par la menace récurrente de l’emploi d’armes
nucléaires et autres armes de destruction massive, la vulnérabilité crois-
sante des Etats et de la population mondiale, et des relations internatio-
nales de plus en plus complexes. De nos jours, devant des menaces aussi
terriﬁantes, il faut, je le répète, renverser la logique retenue en l’aﬀaire du
Lotus, et poser que tout ce qui n’est pas expressément autorisé ne peut
qu’être interdit 216. Le droit international contemporain interdit toutes les
armes de destruction massive, y compris les armes nucléaires.

   194. L’aﬀaire Shimoda et consorts (tribunal de district de Tokyo, déci-
sion du 7 décembre 1963), qui s’est conclue par le rejet des demandes en
réparation de cinq victimes des bombardements atomiques d’Hiroshima
et de Nagasaki, illustre tristement la véracité de la maxime summum jus,
summa injuria, lorsqu’un tribunal fonde son raisonnement sur la soumis-
sion prétendument absolue de la personne humaine à un ordre juridique
international dégénéré bâti exclusivement en fonction des exigences des
rapports interétatiques. Je me permets de rappeler ici ce que j’ai écrit en
1981 au sujet de cette aﬀaire
        « Dans cette aﬀaire, toute l’argumentation illustre les insuﬃsances
     d’un ordre juridique international conçu et érigé sur la base d’un sys-
     tème exclusivement interétatique, qui réduit les êtres humains à l’im-
     puissance lorsqu’ils ne peuvent pas se prévaloir de dispositions
     conventionnelles leur donnant qualité pour ester au niveau interna-
     tional. Dans une aﬀaire qui pourtant concernait une question se rap-
     portant directement aux droits fondamentaux de la personne
     humaine, le tribunal a suivi le raisonnement classique imposé par
     l’appareil conceptuel de ce qu’il est convenu d’appeler le droit de la
     protection diplomatique, ce qui montre une fois de plus que la vieille
     ﬁction de Vattel hante toujours les juridictions appelées à se pronon-
     cer sur des questions de droit international. » 217
    214 Voir aﬀaire du Lotus (France c. Turquie), arrêt no 9, C.P.J.I. série A no 10, opinion

dissidente du juge Loder, p. 34 ; selon le juge Loder, la conception retenue par la CPJI était
contraire à l’« esprit du droit international ».
    215 Voir J. L. Brierly, The Basis of Obligation in International Law and Other Papers,

Oxford, Clarendon Press, 1958, p. 144 ; H. Lauterpacht, The Function of Law in the Inter-
national Community, Oxford, Clarendon Press, 1933, p. 409-412 et 94-96. Voir également
les critiques publiées plus tard, notamment G. Herczegh, « Sociology of International Rela-
tions and International Law », Questions of International Law (dir. publ., G. Haraszti),
Budapest, Progresprint, 1971, p. 69-71 et 77.
    216 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

op. cit. supra note 213, p. 1099.
    217 A. A. Cançado Trindade, « The Voluntarist Conception of International Law :



                                                                                         153

 armes nucléaires et désarmement (op. diss. cançado trindade) 983

   195. Il existe aujourd’hui une opinio juris communis sur l’illicéité de
toutes les armes de destruction massive, y compris les armes nucléaires,
ainsi que sur l’existence d’une obligation de droit international de procéder
au désarmement nucléaire. Il n’y a aucune « lacune » du droit international
en ce qui concerne les armes nucléaires : étant donné qu’elles frappent
sans discrimination et inﬂigent durablement des souﬀrances inimaginables,
elles sont tout aussi illicites que les autres armes de destruction massive
(armes biologiques et armes chimiques). Les thèses positivistes qui contes-
taient l’existence de cette interdiction en droit international général sont
depuis longtemps dépassées. La question ne peut pas non plus être consi-
dérée dans une optique strictement interétatique, ne tenant pas compte
de la qualité de sujets de droit international reconnue aux peuples et aux
individus.
   196. En droit international contemporain, toutes les armes de destruc-
tion massive sont illicites. La menace ou l’emploi de ces armes est
condamné en toutes circonstances par la conscience juridique univer-
selle qui, selon moi, constitue la véritable source première du droit
international, comme d’ailleurs de toutes les normes juridiques. C’est
là une idée qui fait partie de la conception de la formation du droit
international que je défends depuis de nombreuses années ; elle trans-
cende les limites du positivisme juridique et tend vers l’adéquation du
droit international aux besoins et aspirations de la communauté interna-
tionale tout entière et, en dernière analyse, de l’humanité dans son
ensemble.


              XIV. L’invocation de la « clause de Martens »
                comme expression de la raison d’humanité

   197. Quand bien même le droit des nations comporterait une « lacune »
quant aux armes nucléaires, ce qui n’est pas le cas, il serait possible de la
combler en invoquant les principes généraux de droit. Dans son avis
consultatif de 1996, la Cour a choisi de concentrer son attention sur
l’exercice par un Etat hypothétique de son droit de légitime défense, au
lieu de raisonner en ayant à l’esprit la clause de Martens, qui a précisé-
ment été conçue pour permettre de suppléer aux lacunes 218 en se fondant


A Re-Assessment », Revue de droit international, de sciences diplomatiques et politiques,
Genève, vol. 59, 1981, p. 214 ; voir également p. 212-213. Au sujet de la nécessité d’adopter
une perspective universaliste, voir aussi K. Tanaka, « The Character of World Law in the
International Court of Justice » [traduit du japonais par S. Murase], Japanese Annual of
International Law, vol. 15, 1971, p. 1-22.
   218 J. Salmon, « Le problème des lacunes à la lumière de l’avis « Licéité de la menace

ou de l’emploi d’armes nucléaires » rendu le 8 juillet 1996 par la Cour internationale
de Justice », Mélanges en l’honneur de N. Valticos — Droit et justice (ouvrage collectif
publié sous la dir. de R.-J. Dupuy), Paris, Pedone, 1999, p. 197-214, particulièrement les
pages 208-209 ; R. Ticehurst, « The Martens Clause and the Laws of Armed Conﬂict »,

                                                                                        154

 armes nucléaires et désarmement (op. diss. cançado trindade) 984

sur les principes du droit des nations, les « lois de l’humanité » et les « exi-
gences de la conscience publique » (pour reprendre le langage prémoni-
toire de Fyodor Fyodorovich von Martens 219, adopté lors de la conférence
de la paix de La Haye de 1899).
   198. De 1899 à nos jours, l’invocation répétée de la clause de Martens
a conﬁrmé sa validité en tant qu’expression des exigences de la conscience
humaine. L’invocation de cette clause qui remonte à plus de cent ans tend
à étendre la protection juridique des êtres humains à toutes les situations,
même celles qui n’entrent pas dans le champ d’application des règles
conventionnelles. Sa réaﬃrmation dans les instruments internationaux
adoptés au ﬁl des ans montre non seulement que le droit international
conventionnel et le droit international coutumier jouent des rôles complé-
mentaires dans la protection des êtres humains, mais aussi qu’elle est
l’émanation de la conscience juridique universelle, source première du
droit des nations en ce qu’elle est l’expression de la raison d’humanité et
impose des limites à la raison d’Etat 220.
   199. Il est indéniable que les armes nucléaires, de par leur nature
même, frappent sans discrimination, sont incontrôlables, causent des
dommages considérables qui ne peuvent être circonscrits ni dans l’espace,
ni dans le temps, et sont interdites par le droit international humanitaire
(articles 35, 48 et 51 du protocole additionnel I de 1977 aux conventions
de Genève de 1949 relatives au droit international humanitaire et que, en
tant qu’armes de destruction massive, elles ont un caractère inhumain 221.
Adoptées au début de l’ère nucléaire, les quatre conventions de Genève de
1949 ont déﬁni les infractions graves du droit international (article 50 de
la convention I, article 51 de la convention II, article 130 de la conven-
tion III et article 147 de la convention IV). Les victimes de ces infractions
graves, si celles-ci résultaient de l’emploi d’armes nucléaires, seraient non
seulement les Etats, mais aussi tous les autres sujets de droit internatio-
nal, à savoir les individus, les groupes d’individus, les peuples et l’huma-
nité tout entière.
   200. L’absence de règles conventionnelles interdisant expressément
l’emploi d’armes nucléaires en toutes circonstances ne signiﬁe nullement
qu’il soit autorisé dans telle ou telle situation particulière. Lors de la pro-
cédure orale qui, vers la ﬁn de 1995, a précédé le prononcé par la Cour de
son avis consultatif de 1996 sur la Licéité de la menace ou de l’emploi

International Review of the Red Cross, vol. 317, 1997, p. 125-134, particulièrement les
pages 133-134 ; A. Azar, Les opinions des juges dans l’avis consultatif sur la licéité de la
menace ou de l’emploi d’armes nucléaires, Bruxelles, Bruylant, 1998, p. 61.
   219 Cette clause avait initialement été conçue pour étendre la protection juridique des

civils et des combattants à toutes les situations, y compris celles n’entrant pas dans le
champ d’application des règles conventionnelles.
   220 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

vol. II, Porto Alegre/Brésil, S.A. Fabris Ed., 1999, p. 497-509.
   221 Voir Commentary on the Additional Protocols of 8 June 1977 to the Geneva Conven-

tions of 12 August 1949 (ouvrage collectif publié sous la dir. de Y. Sandoz, C. Swinarski et
B. Zimmermann), Genève, CICR/Nijhoﬀ, 1987, p. 389-420 et 597-600.

                                                                                       155

 armes nucléaires et désarmement (op. diss. cançado trindade) 985

d’armes nucléaires, certains des Etats qui se sont exprimés ont appelé l’at-
tention sur la pertinence de la clause de Martens dans le domaine consi-
déré 222. Il a été souligné que l’argument selon lequel les instruments
internationaux n’interdisaient pas expressément et spéciﬁquement l’em-
ploi d’armes nucléaires semblait faire abstraction de la clause de
Martens 223.
   201. Pour réfuter cet argument — illustration parfaite de la vaine
recherche de règles expresses qui caractérise le positivisme juridique —, il
a été observé aussi que les « lois de l’humanité » et les « exigences de la
conscience publique » invoquées dans la clause de Martens valaient non
seulement pour le droit des conﬂits armés, mais aussi pour « le droit inter-
national dans son ensemble » ; ces lois et ces exigences ont un caractère
essentiellement dynamique en ce qu’elles évoluent à mesure qu’appa-
raissent des comportements jugés inhumains par la communauté interna-
tionale 224, tels que la menace ou l’emploi d’armes nucléaires. Il a été
déclaré aussi que, à la lumière de la clause de Martens, « la menace ou
l’emploi d’armes nucléaires [était] contraire au droit international coutu-
mier aussi bien qu’aux exigences de la conscience publique » 225.
   202. La clause de Martens sauvegarde l’intégrité du droit (menacée si
une juridiction choisit indûment l’échappatoire d’un non liquet) en per-
mettant d’invoquer les principes du droit des nations, les « lois de l’huma-
nité » et les « exigences de la conscience publique ». L’absence de règles
conventionnelles n’est donc pas déterminante, et on ne saurait s’y arrêter
en faisant abstraction du droit international coutumier. L’absence de
règles conventionnelles les interdisant expressément ne signiﬁe aucune-
ment que les armes nucléaires soient licites ou légitimes 226. De nos jours,
l’évolution du droit international 227 tend selon moi vers l’édiﬁcation d’un
« droit international pour l’humanité » 228 faisant de l’interdiction de
toutes les armes de destruction massive une règle de droit international
général.

  222 Voir CR 1995/31, p. 45-46 (exposé du Samoa) ; CR 1995/25, p. 55 (exposé du

Mexique) ; CR 1995/27, p. 60 (exposé de la Malaisie).
   223  Voir CR 1995/26, p. 32 (exposé de l’Iran).
   224  CR 1995/22, p. 39 (exposé de l’Australie).
   225  CR 1995/35, p. 33 (exposé du Zimbabwe).
    226 Stefan Glaser, L’arme nucléaire à la lumière du droit international, Paris, Pedone,

1964, p. 15, 21, 24-27, 32, 36-37, 41, 43-44 et 62-63 ; voir également les pages 18 et 53.
    227 Si, à d’autres époques, la Cour s’était de même bornée à constater une « incertitude

juridique » (laquelle n’existe d’ailleurs pas dans le contexte de l’aﬀaire considérée ici), elle
n’aurait très probablement pas émis ses célèbres avis consultatifs sur la Réparation des
dommages subis au service des Nations Unies (1949), les Réserves à la convention pour la
prévention et la répression du crime de génocide (1951) et les Conséquences juridiques pour les
Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobs-
tant la résolution 276 (1970) du Conseil de sécurité (1971), qui ont beaucoup contribué à
l’évolution du droit.
    228 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, op. cit. supra note 120, p. 1-726.

                                                                                           156

 armes nucléaires et désarmement (op. diss. cançado trindade) 986

   203. Si, dans l’élaboration de son avis consultatif de 1996, la Cour
avait vraiment voulu recourir à la clause de Martens après en avoir exa-
miné en profondeur les ressources, elle ne se serait pas lancée dans une
entreprise stérile, empreinte d’un positivisme éculé, consistant à chercher
vainement des règles conventionnelles, recherche au terme de laquelle elle
a constaté à regret que, selon son analyse, il n’en existait pas qui vise spé-
ciﬁquement les armes nucléaires. L’existence des arsenaux actuels d’armes
nucléaires et autres armes de destruction massive doit être qualiﬁée de ce
qu’elle est véritablement : un déﬁ patent et la suprêmes insulte à la raison
humaine, et un aﬀront à la conscience juridique de l’humanité.
   204. Cette évolution du droit international, dont la clause de Martens
est une importante manifestation, lui a progressivement conféré une
dimension universelle plutôt que simplement internationale, procédant
des valeurs fondamentales et de la recherche d’une justice objective 229,
thème récurrent de la pensée jusnaturaliste. Comme je l’ai déjà dit, la
conscience humaine prime la « volonté » des Etats pris individuellement.
A mon avis, cette évolution a notablement contribué à la formation au
cours des dernières décennies d’une opinio juris communis condamnant les
armes nucléaires.
   205. Il est manifeste que cette opinio juris communis est maintenant
bien établie : l’écrasante majorité des Etats Membres de l’ONU que sont
les Etats non dotés d’armes nucléaires soutiennent depuis des années les
résolutions par lesquelles l’Assemblée générale des Nations Unies a réaf-
ﬁrmé qu’elle condamnait l’emploi d’armes nucléaires comme étant illicites
en droit international général. A quoi on peut ajouter d’autres manifesta-
tions de changement dont je traite plus loin (voir sect. XVII-XIX), dont
les travaux des conférences d’examen du TNP, la création dans certaines
régions de zones exemptes d’armes nucléaires et l’organisation de confé-
rences sur l’impact humanitaire des armes nucléaires.


           XV. Le désarmement nucléaire, le jusnaturalisme,
              la conception humaniste et l’universalité
                       du droit international

  206. L’existence des armes nucléaires — entretenue par la doctrine
remontant à la guerre froide de la « dissuasion », qui est fondée sur la
menace d’une « destruction mutuelle assurée » — est au cœur de la tragé-
die mondiale de l’ère nucléaire. Chacun, partout dans le monde, est hanté
par la menace de mort que fait peser la folie autodestructrice des êtres
humains. Ceux-ci, aujourd’hui plus que jamais, ont besoin d’être protégés

   229 A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos y la

Humanización del Derecho Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, p. 166-167 ; voir
également C. Husson-Rochcongar, Droit international des droits de l’homme et valeurs —
Le recours aux valeurs dans la jurisprudence des organes spécialisés, Bruxelles, Bruylant,
2012, p. 309-311, 451-452, 578-580, 744-745 et 771-772.

                                                                                     157

 armes nucléaires et désarmement (op. diss. cançado trindade) 987

d’eux-mêmes 230, triste constatation qui nous amène à étendre notre
réﬂexion à d’autres domaines de la connaissance humaine que le droit. Le
droit, en eﬀet, ne saurait à lui seul apporter les réponses qu’appelle ce déﬁ
planétaire.
    207. La manière dont est traitée actuellement la question du désarme-
ment nucléaire sous l’angle juridique fait apparaître les insuﬃsances et les
anomalies inexplicables, voire les absurdités, que comporte l’univers
conceptuel du droit international. Par exemple, s’il y a lieu de se féliciter
de l’existence de conventions (adoptées en 1972 et 1993) interdisant les
armes biologiques et les armes chimiques, il n’en existe toujours pas qui
interdise les armes nucléaires, alors qu’elles ont un pouvoir destructeur
bien supérieur. Cette interdiction se fait toujours attendre alors que les
armes nucléaires sont manifestement contraires au droit international, au
droit international humanitaire, au droit international des droits de
l’homme et au droit des Nations Unies.
    208. Pareille situation a-t-elle un sens ? L’éthique est-elle étrangère au
droit international ? La réponse à ces deux questions est pour moi un
« non » catégorique. De même que droit et éthique vont de pair (selon la
pensée jusnaturaliste), la science ne saurait être dissociée de l’éthique. Or,
la fabrication d’armes nucléaires illustre le divorce entre le progrès scien-
tiﬁque et technique et les valeurs de l’éthique. S’il n’en allait pas ainsi,
jamais n’auraient été inventées et fabriquées des armes capables d’anéan-
tir des millions de civils innocents, voire l’humanité tout entière.
    209. Les principes de la recta ratio qui guident la lex praeceptiva éma-
nent de la conscience humaine, aﬃrmant le rapport obligé entre droit et
éthique. Les débats sur les armes nucléaires doivent être guidés par des
considérations morales. Les armes nucléaires, capables d’anéantir l’huma-
nité, portent en elles le mal. Elles ne peuvent être employées qu’au mépris
du sort des civils et des principes de nécessité, de distinction entre objec-
tifs civils et militaires et de proportionnalité. Ces armes font ﬁ du principe
d’humanité et du droit fondamental à la vie. Elles sont irrévocablement
illicites et illégitimes, rejetées par la recta ratio dont a procédé l’évolution
d’un jus gentium à vocation universelle reposant sur des valeurs morales.

   210. Par exemple, dès 1984, le Comité des droits de l’homme (créé en
application du Pacte relatif aux droits civils et politiques), dans son obser-
vation générale no 14 sur le droit à la vie, constatait d’abord que la guerre
et la violence collective continuaient d’être « un ﬂéau pour l’humanité »
privant de leur vie des milliers d’êtres humains innocents chaque année
(par. 2). Il notait que, pendant plusieurs sessions de l’Assemblée générale

    230 Alors que j’étais membre de la Cour interaméricaine des droits de l’homme, j’ai

consacré une partie de mon opinion dissidente sur l’arrêt rendu par cette Cour le 1er juillet
2006 en l’aﬀaire des Massacres d’Ituango c. Colombie, portée devant elle par la commission
interaméricaine des droits de l’homme contre la Colombie, à l’exposé de mes réﬂexions sur
« les diﬀérentes manifestations de la cruauté humaine dans l’exécution de la politique de
l’Etat » (sect. II, par. 9-13).

                                                                                        158

 armes nucléaires et désarmement (op. diss. cançado trindade) 988

des Nations Unies, des représentants de pays de toutes les régions du
monde avaient exprimé leur inquiétude croissante devant la mise au point
et la prolifération d’« armes de destruction massive de plus en plus terri-
ﬁantes » (observation générale no 14, par. 3). Après avoir dit qu’il parta-
geait cette inquiétude, le Comité poursuivait en ces termes :
        « Il est évident que la conception, la mise à l’essai, la fabrication, la
     possession et le déploiement d’armes nucléaires constituent l’une des
     plus graves menaces contre le droit à la vie qui pèsent aujourd’hui
     sur l’humanité. Cette menace est aggravée par le risque d’une utilisa-
     tion eﬀective de ces armes non seulement en cas de guerre, mais
     aussi par suite d’une erreur ou d’une défaillance humaine ou méca-
     nique.
        Qui plus est, l’existence même et la gravité de cette menace
     engendrent un climat de suspicion et de crainte entre les Etats qui, en
     soi, s’oppose à la promotion du respect universel et eﬀectif des droits
     de l’homme et des libertés fondamentales, conformément à la Charte
     des Nations Unies et aux pactes internationaux relatifs aux droits de
     l’homme.
        La fabrication, la mise à l’essai, la possession, le déploiement et
     l’utilisation d’armes nucléaires devraient être interdits et qualiﬁés de
     crimes contre l’humanité.
        En conséquence, dans l’intérêt de l’humanité, le Comité adresse un
     appel à tous les Etats … aﬁn qu’ils prennent des mesures d’urgence …
     pour délivrer le monde de cette menace. » (Par. 4-7.) 231
   211. Il est incompréhensible que, aujourd’hui encore, le droit interna-
tional conventionnel ne comporte aucun instrument imposant l’interdic-
tion totale des armes nucléaires. Contrairement à ce que pensent les
tenants du positivisme juridique, le droit n’est pas une discipline auto-
nome et a besoin des apports d’autres branches de la connaissance
humaine pour faire de la justice une réalité. Règles et valeurs vont de pair,
et les premières ne sauraient faire abstraction des secondes. Je me permets
d’ajouter que, à la diﬀérence du positivisme juridique, le jusnaturalisme,
en ce qu’il prend en considération les valeurs morales, tend à l’universa-
lisme et considère que l’humanité a le droit d’être protégée 232.
   231 Nations Unies, Récapitulation des observations générales ou recommandations géné-

rales adoptées par les organes créés en vertu d’instruments internationaux relatifs aux droits
de l’homme, observation générale no 14 du Comité des droits de l’homme, 1984, doc. HRI/
GEN/1/Rev.3, 15 août 1997, p. 21. Soulignant que le droit à la vie est un droit fonda-
mental qui ne peut souﬀrir aucune dérogation, même en cas de danger public exceptionnel,
le Comité des droits de l’homme a invoqué également, à propos de la prolifération des
armes de destruction massive, « le devoir suprême de prévenir les guerres ». Voir également
Rapport du Comité des droits de l’homme, Assemblée générale, documents officiels, quaran-
tième session, 1985, supplément no 40 (A/40/40), p. 175.
   232 A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, op. cit. supra note 120, p. 1-726. La notion de recta ratio et l’universalisme,
qui inspirent la conception jusnaturaliste des « pères fondateurs » du droit international
(F. de Vitoria, F. Suárez, H. Grotius, notamment), remontent à l’Antiquité et à l’origine

                                                                                         159

 armes nucléaires et désarmement (op. diss. cançado trindade) 989

   212. Dans l’optique du nouveau jus gentium, l’humanité est un sujet de
droit 233. Cette réalité ne pouvant pas être perçue si on considère exclusi-
vement les Etats, le droit international contemporain en est venu à adop-
ter une conception qui embrasse, par-delà les Etats, l’humanité tout
entière. Les jusnaturalistes ont toujours porté attention à la justice, qui
implique le dépassement du droit positif. C’est devant la Cour internatio-
nale de Justice, et non une cour internationale de droit positif, qu’a été
portée l’aﬀaire dont je traite ici, celle des Obligations relatives à des négo-
ciations concernant la cessation de la course aux armes nucléaires et le
désarmement nucléaire. La tragédie actuelle des armes nucléaires ne sau-
rait être abordée uniquement sous l’angle beaucoup trop étroit du positi-
visme juridique.
   213. Les armes nucléaires et les autres armes de destruction massive
ont été introduites au mépris de toute morale et de toutes les règles de
droit des nations (droit des gens) ; l’existence de ces armes est une viola-
tion ﬂagrante des principes fondamentaux de droit international, du droit
international humanitaire, du droit international des droits de l’homme et
du droit des Nations Unies. Ces armes sont la manifestation contempo-
raine du mal, dont la Genèse annonçait le perpétuel retour (voir plus
haut, sect. VIII). Les jusnaturalistes, toujours attentifs aux considérations
éthiques, ont répertorié et dénoncé les eﬀets pernicieux de la doctrine de
la « dissuasion », dont le principe consiste à inspirer et exploiter la ter-
reur 234 (voir plus haut, sect. XII). La victime de tout cela, c’est l’huma-
nité.
   214. De fait, l’humanité est depuis longtemps la victime potentielle de
l’emploi d’armes nucléaires. Il ne faut pas attendre que l’extinction de
toute vie sur terre vienne le conﬁrmer. Depuis des dizaines d’années,
l’existence même des arsenaux nucléaires cause à l’humanité un dommage
psychologique. Et certains peuples et certaines populations ont déjà été
effectivement victimes des vastes eﬀets délétères des essais nucléaires. La

même du jus gentium : c’est à Cicéron que l’on doit la déﬁnition de la recta ratio, et à saint
Thomas d’Aquin l’idée que la syndérèse, partie la plus élevée de l’âme, porte la raison humaine
à suivre des principes dans la recherche du bien commun ; op. cit. supra note 120, p. 10-14.
    233 Ibid., chap. XI, p. 275-288 ; A. A. Cançado Trindade, « Quelques réﬂexions sur

l’humanité comme sujet du droit international », Unité et diversité du droit international —
Ecrits en l’honneur du professeur Pierre-Marie Dupuy (ouvrage collectif publié sous la dir. de
D. Alland, V. Chetail, O. de Frouville et J. E. Viñuales), Leyde, Nijhoﬀ, 2014, p. 157-173.
    234 Voir à ce sujet C. A. J. Coady, « Natural Law and Weapons of Mass Destruc-

tion », Ethics and Weapons of Mass Destruction — Religious and Secular Perspectives
(ouvrage collectif publié sous la dir. de S. H. Hashmi et S. P. Lee), Cambridge Univer-
sity Press, 2004, p. 122 ; voir également p. 113 ; voir aussi J. Finnis, J. M. Boyle Jr. et
G. Grisez, Nuclear Deterrence, Morality and Realism, Oxford, Clarendon Press, 1987,
p. 77-103, 207-237, 275-319 et 367-390. Les experts contemporains en sont enﬁn venus à
critiquer très vivement la « stratégie viciée » de la « dissuasion » : voir, par exemple, At the
Nuclear Precipice — Catastrophe or Transformation? (ouvrage collectif publié sous la dir.
de R. Falk et D. Krieger), Londres, Palgrave/MacMillan, 2008, p. 162, 209, 218 et 229 ;
A. C. Alves Pereira, Os Impérios Nucleares e Seus Reféns : Relações Internacionais Contem-
porâneas, Rio de Janeiro, Ed. Graal, 1984, p. 87-88 ; voir également p. 154, 209 et 217.

                                                                                           160

 armes nucléaires et désarmement (op. diss. cançado trindade) 990

jurisprudence des tribunaux qui ont eu à connaître d’aﬀaires portant sur
le respect du droit international des droits de l’homme montre que l’exis-
tence de victimes potentielles aussi bien que de victimes actuelles est main-
tenant reconnue 235. Vouloir dissiper ce danger en s’en tenant à une
perspective strictement interétatique procède d’un aveuglement à la vraie
question. Les Etats se sont créés et existent pour les êtres humains, et on
ne saurait prétendre l’inverse.
    215. Le TNP a une vocation universelle et fait fond sur la coopération
de tous les Etats, comme il ressort des trois grands principes sur lesquels
il repose. Dès son adoption en 1968, le traité a été considéré comme ayant
été conçu et conclu pour donner eﬀet à ces trois principes fondamentaux :
la non-prolifération des armes nucléaires (préambule et art. I-III), l’utili-
sation paciﬁque de l’énergie nucléaire (préambule et art. IV-V) et le désar-
mement nucléaire (préambule et art. VI) 236. Les antécédents du TNP
remontent aux travaux entrepris par l’Assemblée générale des
Nations Unies en 1953 237. Les trois principes fondamentaux du TNP ont
d’abord été vus comme l’expression d’un « compromis historique » entre
les Etats parties dotés de l’arme nucléaire et ceux qui ne la possédaient
pas. Cependant, peu après l’adoption du traité, une divergence persistante
s’est manifestée entre les Etats parties dotés d’armes nucléaires et les
autres, dont certains considéraient que le « compromis historique » était
en fait « asymétrique » 238 ; les Etats parties non dotés d’armes nucléaires
ont commencé à se plaindre de l’extrême lenteur des travaux censés
conduire au désarmement nucléaire qui, je le rappelle, constitue l’un des
trois grands principes du TNP (art. VI) 239.
    216. Pour que le TNP fonctionne et ne devienne pas lettre morte, il
faut que chaque Etat remplisse ses obligations, et cela vaut pour les Etats
dotés d’armes nucléaires. Atteindre les trois objectifs interdépendants du

    235 Pour une étude déjà ancienne de cette question, voir A. A. Cançado Trindade,

« Co-existence and Co-ordination of Mechanisms of International Protection of Human
Rights (At Global and Regional Levels) », RCADI, vol. 202, 1987, chap. XI, p. 271-283. Au
sujet du développement plus récent de la notion de victime potentielle, voir A. A. Cançado
Trindade, The Access of Individuals to International Justice, Oxford University Press, 2012
(réimpr.), chap. VII, p. 125-131.
    236 Les articles VIII-XI sont d’ordre procédural.
    237 Il y a lieu de mentionner en particulier le discours prononcé en 1953 devant l’Assem-

blée générale par le président Eisenhower, qui a présenté un plan intitulé « l’atome pour la
paix » ; voir, entre autres, I. Chernus, Eisenhower’s Atoms for Peace, Austin, Texas A & M
University Press, 2002, p. 3-154.
    238 J. Burroughs, The Legal Framework for Non-Use and Elimination of Nuclear

Weapons, New York, Greenpeace International, 2006, p. 13.
    239 H. Williams, P. Lewis et S. Aghlani, The Humanitarian Impacts of Nuclear

Weapons Initiative : The “Big Tent” in Disarmament, Londres, Chatam House, 2015,
p. 7 ; D. H. Joyner, « The Legal Meaning and Implications of Article VI of the Non-
Proliferation Treaty », Nuclear Weapons and International Law (ouvrage collectif publié
sous la dir. de G. Nystuen, S. Casey-Maslen and A. G. Bersagel), Cambridge University
Press, 2014, p. 397, 404 et 417 ; voir également p. 398-399 et 408 ; voir aussi D. H. Joyner,
Interpreting the Nuclear Non-Proliferation Treaty, Oxford University Press, 2013
(réimpr.), p. 2, 104 et 126 ; voir également p. 20, 26-29, 31, 97 et 124.

                                                                                        161

 armes nucléaires et désarmement (op. diss. cançado trindade) 991

traité (non-prolifération des armes nucléaires, utilisation paciﬁque de
l’énergie nucléaire et désarmement nucléaire) constitue pour chaque Etat
un devoir envers l’humanité. A l’ère nucléaire, il s’agit là d’un devoir uni-
versel dicté par le droit international tant conventionnel que coutumier. Il
existe une opinio juris communis à cet eﬀet, qui s’est formée progressive-
ment au cours des dernières décennies et a trouvé son expression dans la
création, sur plusieurs continents, de zones exemptes d’armes nucléaires
et, tout récemment, dans une série de conférences sur l’impact humani-
taire des armes nucléaires (voir plus loin, sect. XVIII et XIX).


      XVI. Le principe d’humanité et la conception universaliste
              du droit : le JUS NECESSARIUM transcende
                   les limites du JUS VOLUNTARIUM

   217. A mon avis, il n’y a aucune raison de s’accrocher à une concep-
tion interétatique dépassée et réductrice du droit international, d’autant
qu’on assiste actuellement au renouveau d’une conception du droit des
nations (droit des gens) englobant l’humanité tout entière, inspirée du
modèle proposé par les « pères fondateurs » du droit international 240 (aux
XVIe et XVIIe siècles). Lorsqu’une aﬀaire concerne non seulement les
parties elles-mêmes, mais tous les Etats, tous les peuples et l’humanité
entière, il est insensé de s’en tenir à une conception interétatique réduc-
trice du règlement judiciaire des diﬀérends internationaux.
   218. Le règlement des diﬀérends ne saurait se ramener à un processus
artiﬁciel, voire fossilisé, axé strictement sur les rapports entre Etats et
supposé impliquer ou nécessiter que soit adopté un mode de raisonne-
ment lui aussi inadéquat en ce qu’il écarte arbitrairement tout ce qui
déborde la perspective étroitement interétatique. Le droit des nations ne
peut pas être interprété et appliqué mécaniquement selon un paradigme
exclusivement interétatique. D’abord, on ne saurait faire abstraction des
ﬁns d’humanité de l’existence des Etats. Lorsqu’il s’agit des armes
nucléaires, les victimes potentielles sont les êtres humains et les peuples, de
quelque Etat qu’ils relèvent, et il faut se souvenir que c’est pour eux que
les Etats existent.
   219. Comme j’ai eu l’occasion de le faire observer devant une autre
juridiction internationale que cette Cour, le droit des nations (droit des
gens), dès son origine au XVIe siècle, a été considéré comme ayant pour
sujets non seulement les Etats (alors naissants), mais aussi les peuples, les
êtres humains (individus et groupes d’individus) et l’humanité tout
entière 241. La conception strictement étatique, qui est apparue beaucoup

   240 A. A. Cançado Trindade, Evolution du droit international au droit des gens — L´accès

des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone, 2008, p. 1-187.
   241 Cour interaméricaine des droits de l’homme, aﬀaire de la Communauté Moiwana

c. Suriname (arrêt du 15 juin 2005), opinion individuelle du juge Cançado Trindade,
par. 6-7.

                                                                                             162

 armes nucléaires et désarmement (op. diss. cançado trindade) 992

plus tard, sous l’inﬂuence du réductionnisme de Vattel (au milieu du
XVIIIe siècle), est devenue en vogue à la ﬁn du XIXe siècle et au début du
XXe, avec les conséquences désastreuses que l’on sait — une succession
d’atrocités, tout au long du XXe siècle, dont ont été victimes les êtres
humains et les peuples de plusieurs régions du monde 242. Depuis l’avène-
ment de l’ère nucléaire il y a soixante-dix ans, c’est l’humanité tout entière
qui est menacée.
   220. En tant que juge à la Cour internationale de Justice, j’ai eu égale-
ment l’occasion de souligner la nécessité de dépasser la perspective inter-
étatique. Par exemple, dans l’exposé de mon opinion dissidente que j’ai
joint à l’arrêt du 3 février 2015 en l’aﬀaire de l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Croatie
c. Serbie), j’ai fait observer notamment que la convention de 1948 contre
le génocide était non pas centrée sur les Etats, mais orientée vers des
groupes de personnes, vers les victimes qu’elle a pour objet de protéger
(C.I.J. Recueil 2015 (I), p. 226 et 376, par. 59 et 529). La conception
humaniste de l’ordre juridique internationale se veut axée sur les peuples,
et tient compte des ﬁns d’humanité de l’existence des Etats.
   221. J’ai souligné également que le principe d’humanité s’inscrivait dans
le droit ﬁl de la pensée jusnaturaliste (ibid., p. 229, par. 69).

           « Les qualités d’humanité ont pris une importance encore plus
        grande lorsqu’il s’est agi du traitement à accorder aux personnes vulné-
        rables, ou même sans défense, comme celles qui sont privées de liberté
        pour quelque raison que ce soit. Le jus gentium, lorsqu’il a commencé
        à correspondre au droit des nations, en est venu à être considéré par
        ses « pères fondateurs » (F. de Vitoria, A. Gentili, F. Suárez, H. Gro-
        tius, S. Pufendorf, C. Wolﬀ) comme régissant une communauté inter-
        nationale constituée par les humains organisés socialement en Etats
        (qui émergeaient alors) et coïncidant avec l’humanité tout entière,
        devenant ainsi le droit nécessaire de la societas gentium.
           Le jus gentium ainsi conçu était inspiré par le principe d’humanité
        lato sensu. La conscience humaine prime sur la volonté des Etats pris
        individuellement. La personne humaine doit être respectée dans l’in-
        térêt du bien public. Cette conception humaniste de l’ordre juridique
        international s’inscrivait alors — comme elle le fait aujourd’hui —
        dans une perspective axée sur la personne et privilégiant les fins d’hu-
        manité de l’Etat. Le précieux legs du droit naturel, qui évoque un
        droit fondé sur la raison humaine juste (recta ratio), ne s’est jamais
        évanoui… » (Ibid., p. 231, par. 73–74.)
Le précieux legs de la pensée jusnaturaliste demeure, malgré l’indiﬀérence
et le pragmatisme des tenants des droits-étatistes, qui se veulent des stra-
tèges (si nombreux aujourd’hui dans notre profession) ; le principe d’hu-
manité s’est aﬃrmé et est resté présent dans la réﬂexion sur le droit
  242   Op. cit. supra note 241, par. 6-7.

                                                                            163

 armes nucléaires et désarmement (op. diss. cançado trindade) 993

international en tant qu’expression de la raison d’humanité qui impose des
limites à la raison d’Etat (C.I.J. Recueil 2015 (I), p. 231, par. 74).
   222. Telle a toujours été ma position en tant que membre de cette Cour
et, auparavant, de la Cour interaméricaine des droits de l’homme. Dans
l’opinion individuelle que j’ai jointe à l’avis consultatif rendu par la Cour le
1er février 2012 sur le Jugement no 2867 du Tribunal administratif de l’Orga-
nisation internationale du Travail sur requête contre le Fonds international de
développement agricole, j’ai consacré toute une section (la section XI) à ce
que je vois comme l’obsolescence de la conception interétatique des aﬀaires
portées devant la Cour (C.I.J. Recueil 2012 (I), p. 79-81, par. 76-81). J’ai
fait de même (aux paragraphes 21 et 23) dans mon opinion individuelle que
j’ai jointe à l’ordonnance du 6 février 2013 sur la requête à ﬁn d’interven-
tion de la Nouvelle-Zélande en l’aﬀaire de la Chasse à la baleine dans
l’Antarctique (Australie c. Japon) (C.I.J. Recueil 2013), ainsi qu’aux para-
graphes 16-21 (p. 49-51) et 28-41 (p. 54-58) de mon opinion individuelle
jointe à l’arrêt sur les exceptions préliminaires en l’aﬀaire des Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des Caraïbes
(Nicaragua c. Colombie) (C.I.J. Recueil 2016 (I)).
   223. Auparavant, alors que j’étais juge à la Cour interaméricaine des
droits de l’homme, j’ai adopté la même position : par exemple, dans mes
opinions concordantes sur l’avis consultatif no 16, relatif au Droit à l’in-
formation sur l’assistance consulaire dans le cadre des garanties d’une pro-
cédure régulière (1er octobre 1999) et l’avis consultatif no 18 du
17 septembre 2003 (Condition juridique et les droits des migrants sans
papiers), j’ai jugé utile, dépassant la dimension strictement interétatique,
de relever que l’inobservation des dispositions de l’alinéa b) du para-
graphe 1 de l’article 36 de la convention de Vienne sur les relations consu-
laires de 1963 portait préjudice non seulement à l’Etat partie concerné,
mais également aux êtres humains qui en étaient victimes. J’ai ajouté que
la Cour interaméricaine, faisant œuvre de pionnier par sa jurisprudence
d’inspiration jusnaturaliste, est attentive à l’évolution des concepts de jus
cogens et d’obligations erga omnes de protéger 243.
   224. La recta ratio prime de beaucoup la « volonté » des Etats. La
conscience humaine — la recta ratio chère aux jusnaturalistes — prime
incontestablement la « volonté » et les stratégies des Etats pris individuel-
lement. Cette primauté justiﬁe l’adoption d’une conception universaliste
du droit des gens (la lex praeceptiva pour le totus orbis), applicable à tous
les sujets de droit (Etats, peuples et individus), qui insiste sur l’unité du
genre humain. Le positivisme juridique, qui privilégie le pouvoir et la
« volonté » de l’Etat, n’a jamais réussi à se placer dans cette perspective
universaliste, pourtant essentielle et nécessaire lorsqu’il s’agit de régler des
questions intéressant l’humanité tout entière, comme celle de la nécessité
de procéder au désarmement nucléaire. La conscience juridique univer-
selle l’emporte sur la « volonté » des Etats.

  243 Voir A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,

Rio de Janeiro, Ed. Renovar, 2015, p. 463-468.

                                                                                    164

 armes nucléaires et désarmement (op. diss. cançado trindade) 994

   225. Les « pères fondateurs » du droit des nations (dont F. de Vitoria,
F. Suárez et H. Grotius) voyaient l’humanité comme un tout. Ils ont
conçu un jus gentium universel pour le totus orbis, garantissant l’unité de
la societas gentium ; fondé sur une lex praeceptiva, le jus gentium procédé
de la recta ratio et constitue un véritable jus necessarium dépassant large-
ment les limites du jus voluntarium. En dernière analyse, le droit émane de
la conscience collective de ce qui est juridiquement nécessaire (opinio juris
communis necessitatis) 244. L’œuvre des « pères fondateurs » du jus gentium
s’inspirait largement de la philosophie scolastique du droit naturel (en
particulier de la conception stoïcienne et thomiste de la recta ratio et de la
justice), qui considérait l’être humain comme ayant une dignité inhérente.

   226. De plus, considérant l’unité du genre humain, ils ont conçu un
droit des nations véritablement universel, applicable à tous — aux Etats
comme aux peuples et aux individus — où que ce soit (totus orbis). Des
auteurs comme F. de Vitoria et D. de Soto ont contribué à l’émergence
du jus humanae societatis, imprégnés qu’ils étaient de la pensée humaniste
de leurs prédécesseurs. Après quatre siècles et demi, leurs enseignements
sont toujours d’actualité, conservant toute leur pertinence et leur utilité
lorsqu’il s’agit, par exemple, de trouver une solution au dangereux pro-
blème des arsenaux nucléaires. Ces penseurs, dont la vision s’étendait
bien au-delà de la « volonté » des Etats, ont eu la sagesse de fonder leur
doctrine sur la conscience humaine (recta ratio et justice).
   227. La question de l’obligation de droit international conventionnel et
coutumier de procéder au désarmement nucléaire m’a amené à réﬂéchir à
ce qui fonde la validité des règles de droit international, et à conclure que
ce fondement est nécessairement métajuridique. Le droit international ne
peut en eﬀet rester simplement indiﬀérent aux valeurs fondamentales, aux
principes généraux de droit et aux considérations morales ; il doit en pre-
mier lieu déﬁnir ce qui est nécessaire — en l’occurrence débarrasser le
monde des armes nucléaires — pour garantir la survie de l’humanité. Il
s’agit là d’une idée du droit qui a précédé l’essor du positivisme juridique
et s’inscrit dans le droit ﬁl de la pensée jusnaturaliste.
   228. L’opinio juris communis necessitatis veut qu’il existe une obligation
de droit international de garantir la survie de l’humanité. Devant cette
nécessité, le droit conventionnel et le droit coutumier se rejoignent. Tout
comme les règles de droit international coutumier peuvent trouver place
dans une convention, les clauses d’un traité peuvent ﬁnir par être intégrées
au corpus du droit international général. La formation d’obligations de droit
coutumier peut précéder ou suivre l’introduction d’obligations convention-
nelles. Ces deux types d’obligations évoluent pari passu. Cela étant, la
recherche d’une règle de droit interdisant expressément les armes nucléaires,
y compris celle entreprise par la Cour pour étayer son avis consultatif de
1996, ne peut qu’apparaître comme procédant d’un acharnement positiviste.

  244 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 120, p. 137-138.

                                                                             165

 armes nucléaires et désarmement (op. diss. cançado trindade) 995

   229. La conscience humaine perçoit clairement que les armes nucléaires
sont illicites et interdites. L’existence de ces armes est une violation
ﬂagrante du jus cogens. Or, le jus cogens s’est imposé à la conscience uni-
verselle bien avant de trouver sa place dans les deux conventions de
Vienne sur le droit des traités (celles de 1969 et de 1986). Comme j’ai eu
l’occasion de le dire voici trente ans lors de la conférence des Nations Unies
de 1986 sur le droit des traités entre Etats et organisations internationales
ou entre organisations internationales, le jus cogens est « incompatible
avec la conception volontariste du droit international, parce que cette
conception est impuissante à expliquer la formation des règles de droit
international général » 245.


                   XVII. Les conférences d’examen du TNP

   230. Dans les aﬀaires sur lesquelles la Cour vient de se déclarer incom-
pétente, les Iles Marshall 246 et le Royaume-Uni 247 ont tous deux fait réfé-
rence aux conférences d’examen du TNP dans leurs écritures. L’Inde s’y
est également référée 248, en particulier pour consigner dans ses écritures
un rappel de sa position sur la question, exposée dans une déclaration du
9 mai 2000.
   231. Lors de la procédure orale, les Iles Marshall ont également
fait mention des conférences d’examen dans deux des trois aﬀaires,
celles les opposant respectivement à l’Inde 249 et au Royaume-Uni 250 ;
les deux défendeurs qui ont pris part à la procédure orale, l’Inde 251
et le Royaume-Uni 252, ont également fait référence à ces conférences.
Celles-ci font partie du contexte factuel des trois aﬀaires et méritent
qu’on s’y arrête.


   Je vais donc les passer brièvement en revue.


   245 Conférence des Nations Unies sur le droit des traités entre Etats et organisations

internationales ou entre organisations internationales, actes officiels, vol. I (déclaration de
A. A. Cançado Trindade, représentant du Brésil, 12 mars 1986), p. 187-188, par. 18.
    246 Requête des Iles Marshall, p. 41, par. 66 ; mémoire des Iles Marshall, p. 29, 59-60,

61, 63, 68-69, par. 50, 123-128, 130, 136, 150, 153, 154, 161-162 et 168 ; exposé conte-
nant les observations des Iles Marshall sur les exceptions préliminaires soulevées par le
Royaume-Uni, p. 15 et 47, par. 32 et 126.
    247 Exceptions préliminaires du Royaume-Uni, p. 1-2, 10 et 23, par. 2-3, 21 et 50.
    248 Contre-mémoire de l’Inde, p. 15, par. 23 (note 49), et annexe 23.
    249 CR 2016/1, p. 21, par. 9, et p. 50, par. 17 (Iles Marshall) ; CR 2016/6, p. 32, par. 10

(Iles Marshall).
    250 CR 2016/5, p. 47, par. 8 (Iles Marshall).
    251 CR 2016/4, p. 14, par. 3 (Inde).
    252 CR 2016/7, p. 14-16 et 18-19, par. 20, 22, 24, 32 et 37 (Royaume-Uni).




                                                                                          166

 armes nucléaires et désarmement (op. diss. cançado trindade) 996

   232. La série des conférences d’examen du TNP, qui ont lieu tous les
cinq ans, a débuté en 1975. Les trois conférences qui ont suivi se sont
tenues en 1980, 1985 et 1990 253. La cinquième conférence s’est réunie en
1995, année où les Iles Marshall sont devenues parties au TNP (le 30 jan-
vier). Dans l’une de ses décisions, la conférence de 1995 a souligné que le
traité avait un rôle essentiel à jouer pour empêcher la prolifération des
armes nucléaires, et relevé que cette prolifération aggravait sensiblement
le risque d’une guerre nucléaire 254. A la même conférence, les Etats dotés
d’armes nucléaires ont fermement réaﬃrmé l’engagement qu’ils avaient
pris aux termes de l’article VI du TNP de poursuivre de bonne foi des
négociations sur des mesures eﬃcaces relatives au désarmement
nucléaire.
   233. Toujours lors de la conférence de 1995, les Etats parties ont décidé
de proroger le traité pour une durée indéﬁnie et adopté les « principes et
objectifs de la non-prolifération et du désarmement nucléaires ». Toute-
fois, dans son rapport, la grande commission I, chargée d’examiner la
mise en œuvre des dispositions du traité, a constaté avec regret que, pen-
dant la période considérée, les dispositions de l’article VI et des huitième
à douzième alinéas du préambule n’avaient pas été parfaitement appli-
quées 255, et que le nombre des armes nucléaires avait augmenté depuis
l’entrée en vigueur du TNP ; elle a également exprimé son regret
de constater qu’il « rest[ait] beaucoup à faire » dans les domaines relevant
de la compétence de la conférence du désarmement, et s’est prononcée
pour un engagement, de la part des Etats dotés de l’arme nucléaire,
à « ne pas utiliser celle-ci en premier et … ne pas y recourir, avec eﬀet
immédiat » 256.
   234. Entre les cinquième et sixième conférences d’examen, en 1998,
l’Inde et le Pakistan ont procédé à des essais nucléaires. Le Mouvement
des pays non alignés a lancé plusieurs appels pour que soient prises « d’ur-
gence » des mesures de désarmement nucléaire 257. Dans ce sens, la confé-
rence d’examen de 2000 a convenu de « treize mesures concrètes » visant
l’exécution des engagements pris par les Etats parties aux termes de l’ar-
ticle VI du traité 258. Dans l’énoncé de ces mesures, la conférence souli-
gnait l’importance et l’urgence de poursuivre le processus de ratiﬁcation
du traité d’interdiction complète des essais nucléaires, aﬁn que cet instru-
ment puisse entrer en vigueur dans les meilleurs délais, et préconisait l’im-

   253 Pour une analyse critique de ces premières conférences d’examen, voir H. Müller,

D. Fischer et W. Kötter, Nuclear Non-Proliferation and Global Order, Stockholm-Solna/
Oxford, SIPRI/Oxford University Press, 1994, p. 31-108.
   254 Document ﬁnal, première partie, annexe, décision 2 (NPT/CONF.1995/32 (Part I)),

p. 9.
   255 Ibid., deuxième partie (NPT/CONF.1995/32 (Part III)), p. 247, par. 3-3ter. ; voir

également p. 247 et 249, par. 4 et 9.
   256 Ibid., p. 260-261, par. 36-39.
   257 NPT/CONF.2000/4, par. 12-13.
   258 Document ﬁnal, volume I, première partie (NPT/CONF.2000/28 (Parts I et II)),

p. 14-15, par. 1, p. 13-15.

                                                                                   167

 armes nucléaires et désarmement (op. diss. cançado trindade) 997

position d’un moratoire des explosions expérimentales d’armes nucléaires
en attendant son entrée en vigueur. Elle faisait également état de la néces-
sité de mener des négociations sur la conclusion d’un traité interdisant la
production de matières ﬁssiles destinées à la fabrication d’armes nucléaires,
et demandait aux Etats dotés d’armes nucléaires de s’engager à parvenir à
l’élimination complète de l’ensemble de leurs armes nucléaires 259.
   235. La conférence d’examen de 2005 n’a pris aucune décision impor-
tante ; les participants se sont montrés déçus de l’absence persistante de
progrès dans la mise en œuvre de l’article VI du TNP, alors que « treize
mesures concrètes » avaient été convenues à la conférence de 2000. Des
préoccupations ont été exprimées quant au risque que ces atermoiements
favorisent la mise au point de nouveaux systèmes d’armes nucléaires et
l’adoption de doctrines stratégiques abaissant le seuil de recours aux
armes nucléaires ; des participants ont dit regretter que les Etats devant
ratiﬁer le traité d’interdiction complète des essais nucléaires pour per-
mettre son entrée en vigueur ne l’aient toujours pas fait 260.
   236. Entre la conférence de 2005 et celle de 2010, des voix se sont éle-
vées pour avertir que le TNP était « menacé » et « en diﬃculté », du fait
que le désarmement était « au point mort » et avait besoin d’être « relancé »
pour empêcher la dissémination des armes de destruction massive. Ces
préoccupations étaient suscitées plus précisément par l’impasse dans
laquelle se trouvaient toujours, à Genève, les travaux de la conférence du
désarmement, qui s’était révélée « incapable, depuis près de dix ans,
d’adopter un programme de travail » sur l’examen des questions de fond
devant faire l’objet de négociations 261.
   237. Le 24 octobre 2008, le Secrétaire général de l’ONU a présenté
une « proposition en cinq points sur le désarmement nucléaire » 262, intro-
duite par un appel à tous les Etats parties au TNP, en particulier ceux
dotés de l’arme nucléaire, à remplir les obligations leur incombant aux
termes du traité, en ouvrant « des négociations sur des mesures eﬃcaces
menant au désarmement nucléaire » (par. 1) 263. Venait ensuite un appel

    259 Les « treize mesures concrètes » comprenaient aussi la réaﬃrmation du principe de

l’irréversibilité du désarmement nucléaire et des mesures de contrôle et de réduction des
armements nucléaires. De plus, parmi ces treize mesures concrètes, ﬁguraient la réaﬃr-
mation de l’objectif du désarmement général et complet sous un contrôle international
eﬃcace, l’établissement par tous les Etats parties au TNP de rapports réguliers sur la mise
en œuvre de l’article VI et le développement des capacités de vériﬁcation.
    260 Document ﬁnal, première partie (NPT/CONF.2005/57 (Part I)) ; voir également

le compte-rendu des travaux de la conférence d’examen de 2005 dans l’Annuaire des
Nations Unies sur le désarmement (2005), chap. I, p. 24.
    261 Hans Blix, Why Disarmament Matters, Cambridge, Massachusetts/Londres, Boston

Review/MIT, 2008, p. 6 et 63.
    262 « Les Nations Unies et la sécurité dans un monde exempt d’armes nucléaires »,

discours prononcé par M. Ban Ki-moon, Secrétaire général de l’ONU, lors d’une
conférence organisée par l’East-West Institute, Centre d’actualités des Nations Unies,
24 octobre 2008, p. 1-3.
    263 Le Secrétaire général ajoutait que cet objectif pouvait être poursuivi en convenant

d’un « cadre englobant des instruments séparés qui se renforce[raient] mutuellement »

                                                                                      168

 armes nucléaires et désarmement (op. diss. cançado trindade) 998

adressé aux membres permanents du Conseil de sécurité pour qu’ils
ouvrent un débat sur les aspects sécuritaires du processus de désarmement
nucléaire et garantissent aux Etats non dotés d’armes nucléaires qu’ils
n’utiliseraient pas de telles armes (« proposition en cinq points sur le
désarmement nucléaire », par. 5). Le Secrétaire général poursuivait en sou-
lignant que « de nouveaux eﬀorts [devaient] être déployés pour faire entrer
en vigueur le traité sur l’interdiction complète et générale des essais
d’armes nucléaires » et engageait les Etats dotés de telles armes à ratiﬁer
tous les protocoles aux traités portant création de zones exemptes d’armes
nucléaires (ibid., par. 6). Il insistait aussi sur « le besoin d’une plus grande
transparence » quant à la composition des arsenaux nucléaires et aux
mesures déjà prises dans le sens du désarmement nucléaire (ibid., par. 7).
Il appelait également à l’élimination de tous les types d’armes de destruc-
tion massive (ibid., par. 8).
   238. Dans les trois années qui ont suivi, le Secrétaire général a repris
deux fois sa proposition en cinq points 264. Devant le Conseil de sécurité,
le 24 septembre 2009, il a souligné qu’il fallait que le traité d’interdiction
complète des essais nucléaires « entre en vigueur à bref délai ». Il a fait
observer que « le désarmement et la non-prolifération [devaient] aller de
pair », a engagé « une communauté internationale divisée » à agir enﬁn
pour que se concrétise l’objectif d’un « monde exempt d’armes nucléaires »
et a exprimé l’espoir que la conférence d’examen de 2010 produirait des
résultats tangibles 265.
   239. Les conférences d’examen de 2000 et 2010 ont l’une et l’autre
interprété le désarmement nucléaire visé à l’article VI du TNP comme
relevant d’une « obligation positive », suivant en cela le dictum prononcé
par la Cour dans son avis consultatif de 1996, dont il ressort que l’obliga-
tion de négocier de bonne foi en vue du désarmement est une obligation
de résultat 266. A la conférence de 2010, les Etats parties se sont déclarés
vivement préoccupés par la persistance du risque que l’arme nucléaire soit
un jour employée et par les conséquences humanitaires catastrophiques
qui en résulteraient.
   240. Les Etats parties au TNP, gardant à l’esprit leur décision de 1995
sur les « principes et objectifs de la non-prolifération et du désarmement
nucléaires » et leur approbation en 2000 des « treize mesures concrètes »,

ou par la négociation d’« une convention relative aux armes nucléaires, appuyée par un
solide système de vériﬁcation, comme proposé depuis longtemps aux Nations Unies »,
par. 2.
   264 Le 24 septembre 2009, lors d’une réunion au sommet du Conseil de sécurité consacré

à la non-prolifération des armes nucléaires et, le 24 octobre 2011, lors d’une conférence
organisée par l’East-West Institute.
   265 « Exposé liminaire du Secrétaire général Ban Ki-moon lors de la réunion au sommet

du Conseil de sécurité sur la non-prolifération et le désarmement nucléaires », Centre d’ac-
tualités des Nations Unies, 24 septembre 2009, p. 1-2.
   266 D. H. Joyner, « The Legal Meaning and Implications of Article VI of the Non-

Proliferation Treaty », Nuclear Weapons and International Law (ouvrage collectif publié
sous la dir. de G. Nystuen, S. Casey-Maslen et A. G. Bersagel), Cambridge University
Press, 2014, p. 413 et 417.

                                                                                       169

 armes nucléaires et désarmement (op. diss. cançado trindade) 999

ont également souligné l’importance cruciale de l’adhésion universelle au
traité 267 et ont pris note de la « proposition de désarmement nucléaire en
cinq points » du Secrétaire général de l’ONU en 2008. La conférence
d’examen de 2010 a été la première de la série à reconnaître « les consé-
quences humanitaires catastrophiques qu’entraînerait … [l’emploi d’armes
nucléaires] » 268.
   241. Dans le document ﬁnal, les Etats parties se sont félicités de la
création de plusieurs zones exemptes d’armes nucléaires 269 ; dans leurs
conclusions, ils ont aﬃrmé qu’il était « de l’intérêt légitime » des Etats non
dotés d’armes nucléaires de « recevoir des Etats qui en ont des garanties
inconditionnelles de sécurité juridiquement contraignantes » ; ils ont réaf-
ﬁrmé que l’élimination totale des armes nucléaires était « la seule garantie
absolue contre l’emploi ou la menace de ces armes » 270. Toujours dans le
document ﬁnal, la conférence s’est dite « profondément inquiète » des
« conséquences humanitaires catastrophiques qu’aurait … l’[emploi
d’armes nucléaires] » 271 et a réaﬃrmé « la nécessité que tous les Etats res-
pectent en tout temps le droit international applicable, y compris le droit
international humanitaire ». Ce message essentiel de la conférence d’exa-
men de 2010 a inspiré l’initiative prise trois ans plus tard d’organiser une
série de conférences sur l’impact humanitaire des armes nucléaires (voir
plus loin).
   242. La « reconnaissance historique » des « conséquences humanitaires
catastrophiques » qu’aurait toute utilisation d’armes nucléaires a été
saluée par le Comité international de la Croix-Rouge (CICR) lors de la
conférence d’examen de 2015 272 ; il a fait observer que la série de confé-
rences sur l’impact humanitaire des armes nucléaires (tenues en 2013
et 2014 à Oslo, Nayarit et Vienne) avait permis à la communauté interna-
tionale de « se rendre beaucoup mieux compte des eﬀets que l’explosion
d’engins nucléaires pouvait avoir sur les peuples du monde entier ». Il a
ensuite constaté que, quarante-cinq ans après l’entrée en vigueur du TNP,
les progrès concrets accomplis sur la voie de l’élimination des armes
nucléaires restaient « nuls ou au mieux très modestes ». Le CICR a ajouté
que les armes nucléaires étant les seules armes de destruction massive à
n’avoir pas encore été interdites par un traité, « un impératif humanitaire
command[ait] de combler cette lacune », vu que « les risques de déclenche-
ment intentionnel ou accidentel d’une explosion nucléaire [étaient] trop
réels et trop graves » pour que l’inaction continue d’être tolérée 273.


   267   Document ﬁnal, vol. I, première partie (NPT/CONF.2010/50), p. 13-15 et 21-22.
   268 Ibid., p. 13, par. 80.
   269 Ibid., p. 15-16, par. 99.
   270 Ibid., p. 22, point i).
   271 Ibid., p. 20, point v).
   272 CICR, « Eliminer les armes nucléaires », déclaration faite le 1er mai 2015 lors de la

conférence des Etats parties au TNP, p. 1.
   273 Ibid., p. 2-3.



                                                                                       170

 armes nucléaires et désarmement (op. diss. cançado trindade) 1000

   243. Les participants à la conférence de 2015 se sont montrés déçus de
l’extrême lenteur avec laquelle progressaient les travaux sur le désarme-
ment nucléaire et ont constaté avec inquiétude que la modernisation des
arsenaux nucléaires se poursuivait et que les stratégies nucléaires dange-
reuses avaient été réaﬃrmées, apparemment au mépris de l’impact huma-
nitaire catastrophique de l’emploi d’armes nucléaires. La grande
commission I de la conférence, chargée d’examiner l’application de l’ar-
ticle VI du TNP, a souligné l’importance du « but ultime » que constitue
l’élimination des armes nucléaires, objectif qu’il fallait atteindre pour réa-
liser le « désarmement général et complet sous un contrôle international
eﬃcace » 274.
   244. La conférence de 2015 a aussi réaﬃrmé « que l’élimination totale
des armes nucléaires [était] la seule garantie absolue contre l’emploi ou la
menace de ces armes, y compris contre le risque d’une explosion non
autorisée, involontaire ou accidentelle » 275. Elle s’est déclarée « vivement
préoccupée » de constater que, pendant la période 2010-2015, la confé-
rence du désarmement n’avait pas entamé de négociations sur un instru-
ment relatif aux armes nucléaires 276, et a aﬃrmé que « la conférence du
désarmement [devait] de toute urgence mettre en place des arrangements »
en vue de l’adoption d’« un instrument international juridiquement
contraignant » aﬁn de « protéger » les Etats non dotés d’armes nucléaires
contre l’emploi ou la menace de l’emploi de telles armes par tous les Etats
en possédant » 277.
   245. Après avoir relevé avec satisfaction « l’intensiﬁcation des échanges
constructifs avec la société civile » pendant le cycle d’examen, la confé-
rence a déclaré ce qui suit :
        « [L]es préoccupations relatives aux conséquences humanitaires
     catastrophiques qu’entraînerait l’explosion d’une arme nucléaire
     devraient pousser tous les Etats à œuvrer de toute urgence à l’avène-
     ment d’un monde exempt d’armes nucléaires, et devraient sous-
     tendre leurs eﬀorts en ce sens. [La conférence] aﬃrme que, en
     attendant la réalisation de cet objectif, il est dans l’intérêt de la survie
     même de l’humanité que les armes nucléaires ne soient plus jamais
     utilisées. » 278


      XVIII. La création de zones exemptes d’armes nucléaires

  246. L’opinio juris communis sur l’illicéité des armes nucléaires s’est
exprimée non seulement dans les débats des conférences d’examen du

  274 Document de travail soumis par le président de la grande commission I (NPT/

CONF.2015/MC.I/WP.1), 18 mai 2015, p. 3, par. 17.
  275 Ibid., p. 5, par. 27.
  276 Ibid., p. 6, par. 35.
  277 Ibid., p. 7, par. 43.
  278 Ibid., par. 45-46 1).



                                                                             171

 armes nucléaires et désarmement (op. diss. cançado trindade) 1001

TNP, mais aussi par la création, au cours des cinquante dernières années,
de plusieurs zones exemptes d’armes nucléaires, motivée par la volonté de
répondre aux besoins et aspirations de l’humanité en débarrassant le
monde de ces armes. La création de ces zones est en fait l’expression de la
réprobation grandissante que manifeste l’humanité à l’égard des armes
nucléaires. Il est question de ces zones dans les pièces de procédure écrite
déposées par les Iles Marshall 279 et le Royaume-Uni 280 en l’aﬀaire les
opposant sur laquelle la Cour vient de rendre son arrêt.
  247. Je suis originaire de l’Amérique latine qui, avec les Caraïbes, est la
première région du monde à avoir interdit les armes nucléaires et s’être
proclamée zone exempte d’armes nucléaires. L’Amérique latine et les
Caraïbes ont joué le rôle de pionniers en prenant une initiative 281 qui a
abouti à l’adoption du traité visant l’interdiction des armes nucléaires en
Amérique latine et dans les Caraïbes (1967), et de ses deux protocoles
additionnels. La portée de ce traité s’étend au-delà de la région, par l’eﬀet
de ses deux protocoles 282, et le régime juridique qu’il a établi prévoit des
obligations qui ont un large champ d’application :

        « Le régime consacré dans le traité n’est pas simplement celui de
     non-prolifération : c’est un régime d’absence totale d’armes nucléaires,
     ce qui veut dire que ces armes seront interdites à perpétuité dans les
     territoires auxquels s’applique le traité, quel que soit l’Etat sous le
     contrôle duquel pourraient se trouver ces terribles instruments de
     destruction massive. » 283
  248. Lorsque cette première zone exempte d’armes nucléaires a été
créée par le traité de Tlatelolco de 1967, on a fait observer qu’il s’agissait
là d’une réponse aux inquiétudes éprouvées par l’humanité, devant la
menace des armes nucléaires, quant à son avenir et à « la survie de la race
humaine » 284. Cette initiative 285 a été suivie de quatre autres, qui ont
abouti à la création de zones exemptes d’armes nucléaires dans le Paci-
ﬁque sud, par le traité de Rarotonga de 1985, en Asie du Sud-Est, par le


   279 Requête des Iles Marshall, p. 43, par. 73 ; mémoire des Iles Marshall, p. 40, 53 et 56,

par. 84, 117 et 122.
   280 Exceptions préliminaires du Royaume-Uni, p. 2, par. 4.
   281 Au sujet des initiatives prises en ce sens aux Nations Unies, d’abord par le Brésil

(en 1962), puis par le Mexique (qui à partir de 1963 a pris la direction du processus),
voir Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, op. cit. infra
note 286, p. 20, 116 et 139.
   282 Le premier protocole concerne les Etats internationalement responsables de terri-

toires compris dans les limites de la zone d’application du traité, et le second concerne les
Etats dotés d’armes nucléaires.
   283 A. García Robles, « Mesures de désarmement dans des zones particulières : le traité

visant l’interdiction des armes nucléaires en Amérique latine », RCADI, vol. 133, 1971,
p. 103 ; voir également p. 71.
   284 Ibid., p. 99 ; voir également p. 102.
   285 Prise à la suite de la crise des missiles cubains de 1962.



                                                                                         172

 armes nucléaires et désarmement (op. diss. cançado trindade) 1002

traité de Bangkok de 1995, en Afrique, par le traité de Pelindaba
de 1996 286, et en Asie centrale, par le traité de Semipalatinsk de 2006. Des
considérations élémentaires d’humanité ont certainement inspiré la créa-
tion de ces zones.

   249. Comme le traité de Tlatelolco, les traités de Rarotonga, Bangkok,
Pelindaba et Semipalatinsk ont été conçus dans l’intention d’étendre le
champ d’application des obligations qui y sont stipulées, intention qui
s’est concrétisée par l’adoption de protocoles additionnels les rendant
applicables non seulement aux Etats des régions considérées, mais aussi
aux Etats dotés d’armes nucléaires 287 et aux Etats internationalement res-
ponsables de jure ou de facto de territoires compris dans les limites des-
dites zones. L’AIEA participe régulièrement à la vériﬁcation du respect
des obligations prévues par les traités et les protocoles 288. Les cinq traités
susmentionnés diﬀèrent par la nature et l’étendue des obligations qu’ils
imposent et les méthodes de vériﬁcation qu’ils prévoient 289, mais ils ont
tous le même but, qui est de préserver l’humanité de la menace ou de
l’emploi d’armes nucléaires.
   250. La création de la deuxième zone exempte d’armes nucléaires par
le traité de Rarotonga de 1985, assorti de trois protocoles, répondait aux
aspirations de longue date des habitants de la région 290, qui étaient de
moins en moins enclins à tolérer les incursions d’Etats dotés d’armes
nucléaires 291. La conclusion du traité de Rarotonga a incité les Etats
d’une autre région, l’Asie du Sud-Est, à créer une zone exempte d’armes
nucléaires, ce qu’ils ont fait en concluant le traité de Bangkok en 1995,
montrant ainsi que « les initiatives régionales continuaient de contribuer »
à la réalisation de l’objectif du désarmement et de la protection de l’hu-
manité du danger des armes nucléaires 292.
   251. Le traité de Bangkok (assorti d’un protocole) a été conclu à l’ini-
tiative de l’Association des nations de l’Asie du Sud-Est (ASEAN) pour
isoler la région des politiques et rivalités des puissances nucléaires. Ce

    286 Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, New York/

Genève, ONU-OPANAL/UNIDIR, 1997, p. 9, 25, 39 et 153.
    287 Les signataires de ces protocoles se sont engagés non seulement à ne pas employer

d’armes nucléaires dans la région considérée, mais aussi à ne pas menacer de les utiliser ;
voir M. Roscini, op. cit. infra note 295, p. 617-618.
    288 La vériﬁcation de l’application du traité de Tlatelolco relève également d’un orga-

nisme créé par lui, l’Organisation pour l’interdiction des armes nucléaires en Amérique
latine et dans les Caraïbes (OPANAL).
    289 Voir M. Roscini, Le Zone Denuclearizzate, Turin, Giappichelli Ed., 2003, p. 1-410 ;

J. Goldblat, « Zones exemptes d’armes nucléaires : une vue d’ensemble », Le droit interna-
tional des armes nucléaires (journée d’études, ouvrage collectif publié sous la dir. de S. Sur),
Paris, Pedone, 1998, p. 35-55.
    290 Le traité a été conclu à l’initiative de l’Australie.
    291 M. Hamel-Green, « The South Paciﬁc — The Treaty of Rarotonga », Nuclear

Weapons-Free Zones (ouvrage collectif publié sous la dir. de R. Thakur), Londres/
New York, MacMillan/St. Martin’s Press, 1998, p. 59 ; voir également la page 62.
    292 Ibid., p. 71 et 77.



                                                                                           173

 armes nucléaires et désarmement (op. diss. cançado trindade) 1003

traité, troisième du genre, est le premier à couvrir non seulement le terri-
toire terrestre des dix Etats signataires, mais également leur mer territo-
riale, leur zone économique exclusive et leur plateau continental 293. La
conclusion du traité de Pelindaba de 1996, quatrième de la série, avait lui
aussi pour origine la réaction des Etats d’un continent à des essais
nucléaires (ceux eﬀectués par la France en 1961 au Sahara), et répondait
à l’aspiration, profondément ancrée dans la pensée politique africaine, à
empêcher l’implantation d’armes nucléaires dans la région 294. Ce traité
(avec ses trois protocoles) semble avoir atteint son objectif, empêcher
l’implantation d’armes nucléaires en Afrique.
   252. Comme les quatre traités du même genre qui l’ont précédé, le
traité de Semipalatinsk de 2006 renferme des dispositions fondamentales
qui interdisent aux Etats parties de fabriquer, acquérir, posséder ou
déployer des engins nucléaires explosifs ou d’en disposer 295. Les cinq trai-
tés, même s’ils ont des lacunes (concernant par exemple le transport en
transit d’armes nucléaires) 296, ont en commun qu’ils témoignent de l’uti-
lité concrète d’arrangements qui vont plus loin que des accords sur le
principe de la non-prolifération des armes nucléaires 297.
   253. Chacun des cinq traités reﬂète les caractéristiques de la région sur
laquelle il porte, mais tous servent la même cause. La création de zones
exemptes d’armes nucléaires répond aux besoins et aux aspirations des
peuples, qui vivent dans la crainte d’être victimes de l’emploi de telles
armes 298. Ces traités sont utiles également en ce qu’ils incitent les Etats à
renoncer ou mettre un frein à leurs ambitions nucléaires, pour le bien de
l’humanité tout entière.
   254. Les cinq zones exemptes d’armes nucléaires, fermement établies
dans des régions très peuplées, couvrent la quasi-totalité des terres émer-

   293 L’étendue de la portée territoriale du traité a dissuadé les Etats dotés d’armes

nucléaires de l’accepter tel quel ; voir A. Acharya et S. Ogunbanwo, « The Nuclear-
Weapon-Free Zones in South-East Asia and Africa », Armaments, Disarmament and Inter-
national Security — SIPRI Yearbook, 1998, p. 444 et 448.
   294 Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, op. cit. supra

note 286, p. 60-61 ; voir également J. O. Ihonvbere, « Africa — The Treaty of Pelindaba »,
Nuclear Weapons-Free Zones, op. cit. supra note 291, p. 98-99 et 109. Pour une étude
générale de la question, voir O. Adeniji, The Treaty of Pelindaba on the African Nuclear-
Weapon-Free Zone, Genève, UNIDIR, 2002, p. 1-169.
   295 M. Roscini, « Something Old, Something New : The 2006 Semipalatinsk Treaty on a

Nuclear-Weapon-Free Zone in Central Asia », Chinese Journal of International Law, vol. 7,
2008, p. 597.
   296 Au sujet des lacunes de ces traités, voir, par exemple, J. Goldblat, « The Nuclear

Non-Proliferation Régime : Assessment and Prospects », RCADI, vol. 256, 1995,
p. 137-138 ; M. Roscini, op. cit. supra note 295, p. 603-604.
   297 J. Enkhsaikhan, « Nuclear-Weapon-Free Zones : Prospects and Problems », Disar-

mament — Periodic Review by the United Nations, vol. 20, 1997, note 1, p. 74.
   298 Voir, notamment, H. Fujita, « The Changing Role of International Law in the

Nuclear Age : from Freedom of the High Seas to Nuclear-Free Zones », Humanitarian Law
of Armed Conflict : Challenges Ahead — Essays in Honour of F. Kalshoven (ouvrage collectif
publié sous la dir. de A. J. M. Delissen et G. J. Tanja), Dordrecht, Nijhoﬀ, 1991, p. 350 ; voir
également p. 327-349.

                                                                                           174

 armes nucléaires et désarmement (op. diss. cançado trindade) 1004

gées de l’hémisphère Sud (mais la majeure partie des zones maritimes en
reste exclue) 299. L’adoption du traité de Tlatelolco de 1967, du traité de
Rarotonga de 1985, du traité de Bangkok de 1995, du traité de Pelindaba
de 1996 et du traité de Semipalatinsk de 2006 a mis en évidence les insuf-
ﬁsances et le caractère artiﬁciel du prétendu « réalisme politique » 300, qui
fait le jeu des plus puissants en défendant la doctrine suicidaire de la dis-
suasion nucléaire.
   255. Dans son important rapport ﬁnal de 1999, la commission du
désarmement des Nations Unies soulignait l’utilité des zones exemptes
d’armes nucléaires et leur contribution à la réalisation de l’objectif du
désarmement nucléaire 301, les traités par lesquels ces zones ont été créées
étant « un moyen d’exprimer et de promouvoir des valeurs communes » et
« d’importants instruments » qui venaient « compléter » le TNP et le
« régime international d’interdiction des explosions … d’armes
nucléaires » 302. Appelant l’attention sur le rôle central joué par les
Nations Unies dans le domaine du désarmement 303, la Commission pour-
suivait en ces termes :
        « Les zones exemptes d’armes nucléaires ne sont plus exception-
     nelles dans l’environnement stratégique mondial. A ce jour, 107 Etats
     ont signé des traités portant création de telles zones ou en sont deve-
     nus parties. Si l’on ajoute l’Antarctique, qui est démilitarisé en vertu
     du Traité sur l’Antarctique, les zones exemptes d’armes nucléaires
     représentent maintenant plus de 50 % des terres émergées du globe.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        En créant une zone exempte d’armes nucléaires, les Etats qui en
     font partie réaﬃrment ainsi l’engagement auquel ils ont souscrit
     d’honorer les obligations juridiques découlant d’autres instruments
     internationaux auxquels ils sont parties dans le domaine de la
     non-prolifération nucléaire et du désarmement. » 304
  256. Dans le même rapport, la Commission rappelait que les Etats
dotés d’armes nucléaires devaient remplir pleinement les obligations qu’ils
avaient assumées en ratiﬁant les protocoles aux traités portant création
zones exemptes d’armes nucléaires, notamment leur obligation de ne pas


   299 J. Prawitz, « Nuclear-Weapon-Free Zones : Their Added Value in a Strengthened

International Safeguards System », Tightening the Reins — Towards a Strengthened Inter-
national Nuclear Safeguards System (ouvrage collectif publié sous la dir. de E. Häckel et
G. Stein), Berlin/Heidelberg, Springer-Verlag, 2000, p. 166.
   300 Voir Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, op. cit.

supra note 286, p. 27, 33-38 et 134.
   301 Nations Unies, Rapport de la commission du désarmement — Assemblée générale,

document oﬃciel (cinquante-quatrième session, supplément no 42), document A/54/42,
daté du 6 mai 1999, annexe I, p. 6-7, par. 1, 6 et 9.
   302 Ibid., p. 7, par. 10-11 et 13.
   303 Ibid., annexe II, p. 11, troisième alinéa du préambule.
   304 Ibid., annexe I, p. 7, par. 5 ; et p. 9, par. 28.



                                                                                    175

 armes nucléaires et désarmement (op. diss. cançado trindade) 1005

employer ou menacer d’employer l’arme nucléaire 305. Elle engageait les
Etats faisant partie d’une zone exempte d’armes nucléaires à « échanger
des données d’expérience » avec les Etats d’autres régions aﬁn de les aider
à « créer des zones similaires » 306. Dans sa conclusion, la Commission
engageait la communauté internationale « à promouvoir la création de
zones exemptes d’armes nucléaires sur l’ensemble du globe » en vue de
réaliser « le désarmement général et complet sous un contrôle internatio-
nal strict et eﬃcace, de manière que les générations futures puissent vivre
dans un climat plus stable et plus paciﬁque » 307.
   257. En dehors de la création des cinq zones précitées, il y a lieu
de mentionner la conclusion du traité sur l’Antarctique (1959), ainsi
que du traité sur l’espace (1967) et du traité interdisant de placer des
armes nucléaires et d’autres armes de destruction massive sur le fond
des mers et des océans ainsi que dans leur sous-sol (1971), qui ont « dénu-
cléarisé » l’espace extra-atmosphérique et les fonds marins et leur sous-
sol au-delà des limites des eaux territoriales, interdisant d’y placer des
armes nucléaires ou d’autres armes de destruction massive ; à ces traités,
on peut ajouter l’accord régissant les activités des Etats sur la lune et
les autres corps célestes (1979), qui en prévoit la dénucléarisation
complète 308.
   258. L’existence des cinq zones exemptes d’armes nucléaires, envers
lesquelles les Etats possédant de telles armes ont une responsabilité
particulière, est le signe que la raison, la recta ratio, tient indéniablement
une place de plus en plus grande dans la formation du droit internatio-
nal contemporain. Il est de plus manifeste qu’il existe un mouvement
en faveur de l’extension de ces zones. Des propositions de création
d’autres zones dénucléarisées 309 et des projets de dénucléarisation unilaté-
rale (à l’exemple de ce qu’a fait la Mongolie) 310 sont à l’étude. Cette ten-
dance est aussi le signe de la réprobation grandissante que les armes
nucléaires inspirent à la communauté internationale dans son ensemble,
qui, sachant leur énorme capacité de destruction, y voit un aﬀront à la
recta ratio.


   305  Op. cit. supra note 301, p. 9, par. 36.
   306  Ibid., p. 10, par. 41.
   307  Ibid., par. 45.
    308 Voir G. Venturini, « Control and Veriﬁcation of Multilateral Treaties on

Disarmament and Non-Proliferation of Weapons of Mass Destruction », Univer-
sity of California Davis Journal of International Law and Policy, vol. 17, 2011,
p. 359-360.
    309 Il est question de créer de telles zones en Europe orientale, au Moyen-Orient,

en Asie centrale, en Asie du Nord-Est, en Asie du Sud ainsi que dans tout l’hémisphère
Sud.
    310 Voir A. Acharya et S. Ogunbanwo, op. cit. supra note 293, p. 443 ; J. Enkhsaikhan,

op. cit. supra note 297, p. 79-80. La Mongolie, après avoir déclaré son territoire zone
exempte d’armes nucléaires en 1992, a adopté en 2000 une loi déﬁnissant son statut d’Etat
exempt d’armes nucléaires. L’Assemblée générale des Nations Unies a salué cette mesure
dans sa résolution 55/33S du 20 novembre 2000.

                                                                                     176

 armes nucléaires et désarmement (op. diss. cançado trindade) 1006

               XIX. Les conférences sur l’impact humanitaire
                     des armes nucléaires (2013-2014)

   259. Dans les trois aﬀaires sur lesquelles la Cour vient de se déclarer
incompétente, il a été fait plusieurs fois référence à la série récente de
conférences consacrées à l’impact humanitaire des armes nucléaires
(2013-2014), en particulier à la déclaration de la délégation des
Iles Marshall à la deuxième de ces conférences, dans laquelle elles aﬃr-
maient qu’il était « grand temps » que les Etats dotés d’armes nucléaires
remplissent leur obligation de négocier en vue de parvenir au désarme-
ment nucléaire complet (voir plus loin). En l’aﬀaire les opposant à l’Inde,
les Iles Marshall ont invoqué tant dans leur mémoire que dans leurs plai-
doiries cette déclaration faite en 2014 lors de la conférence de Nayarit.

   260. Les conférences sur l’impact humanitaire des armes nucléaires,
dont la première a eu lieu en 2013, n’étaient pas censées se substituer aux
négociations bilatérales et multilatérales sur le désarmement ; elles ont été
organisées dans le but d’ouvrir un débat et d’approfondir les connais-
sances sur les eﬀets de l’emploi d’armes nucléaires sur les êtres humains,
les sociétés et l’environnement. C’est dans cet esprit qu’ont été convo-
quées les trois conférences qui ont eu lieu jusqu’à présent, celle d’Oslo
(mars 2013), celle de Nayarit (février 2014) et celle de Vienne
(décembre 2014).
   261. Cette série de conférences a appelé l’attention sur l’impact huma-
nitaire des armes nucléaires en redonnant aux êtres humains et aux
peuples la place centrale qui leur revient. Elles ont mis l’accent sur la
dimension humaine de la question des armes nucléaires et cherché à y
éveiller la conscience de l’ensemble de la communauté internationale et à
renforcer l’indispensable coordination de la défense de la cause humani-
taire qui inspire la volonté d’éliminer les armes nucléaires. Je vais mainte-
nant passer en revue les travaux et les résultats de chacune des trois
conférences.

                             1. La première conférence
   262. La première conférence sur l’impact humanitaire des armes
nucléaires a eu lieu à Oslo les 4 et 5 mars 2013 ; y étaient représentés
127 Etats, des institutions des Nations Unies, le CICR, la Croix-Rouge,
le Croissant-Rouge, diverses organisations internationales et des organi-
sations de la société civile. Il est à noter que deux seulement des Etats
dotés de l’arme nucléaire, l’Inde et le Pakistan, étaient présents à la confé-
rence (et que seule l’Inde a fait une déclaration) 311. Ni les Iles Marshall,
ni les cinq membres permanents du Conseil de sécurité n’y ont participé.


   311   Voir https://www.regjeringen.no/globalassets/upload/ud/vedlegg/hum/hum_india.
pdf.

                                                                                  177

 armes nucléaires et désarmement (op. diss. cançado trindade) 1007

  263. La conférence d’Oslo s’est intéressée à trois questions principales :
a) l’impact humanitaire immédiat de l’explosion d’un engin nucléaire ;
b) les conséquences plus larges qu’une telle explosion aurait sur l’activité
économique, le développement et l’environnement ; c) le degré de prépa-
ration des Etats, des organisations internationales, de la société civile et
du public aux suites humanitaires prévisibles de l’explosion d’un engin
nucléaire. Des experts de diverses disciplines ont fait des exposés.

   264. La conférence a notamment appelé l’attention sur l’impact huma-
nitaire des essais nucléaires réalisés durant la guerre froide, en particulier
les 456 explosions expérimentales qui ont eu lieu en l’espace de quarante
ans (de 1949 à 1989) sur le site de Semipalatinsk, dans l’est du Kazakhstan.
Le représentant du Programme des Nations Unies pour le développement
a indiqué que, selon les autorités kazakhes, jusqu’à un million et demi de
personnes avaient été exposées aux retombées de ces explosions ; le site
d’essais de Semipalatinsk est désaﬀecté depuis 1991. D’autres aspects de
la question ont été examinés, toujours du point de vue humanitaire 312. Il
a été fait mention de résolutions de l’Assemblée générale, notamment la
résolution A/RES/63/279 du 24 avril 2009, relative aux aspects humani-
taires du relèvement de la région de Semipalatinsk. La conférence a consi-
déré qu’il « importait d’autant plus d’examiner la question des armes
nucléaires sous l’angle humanitaire que l’expérience de l’emploi et des
essais d’armes nucléaires avait révélé l’ampleur des eﬀets dévastateurs
non seulement immédiats, mais aussi à long terme, de ces armes » 313.
   265. Je résume ci-après les principales conclusions de la conférence
d’Oslo, présentées par le ministre norvégien des aﬀaires étrangères dans
sa déclaration de clôture 314. Premièrement, il est improbable qu’un Etat,
quel qu’il soit, ou un organisme international (un organisme de secours
des Nations Unies ou le CICR, par exemple) ait les moyens de gérer
convenablement l’urgence humanitaire qui suivrait immédiatement l’ex-
plosion d’une arme nucléaire, en fournissant une assistance suﬃsante aux
victimes. Cette constatation a amené le représentant du CICR à lancer un
appel à l’élimination des armes nucléaires, seule mesure préventive eﬃ-
cace, et plusieurs Etats ont souligné que l’élimination de ces armes était le
seul moyen d’en empêcher l’emploi ; certains Etats ont demandé leur
interdiction.
   266. Deuxièmement, l’expérience de l’emploi et des essais d’armes
nucléaires a montré l’ampleur des eﬀets dévastateurs qui en résultaient
immédiatement et à long terme. Même si les pièces de l’échiquier interna-
tional dont elles font partie ont été déplacées, ces armes conservent leur

  312 Au sujet des travaux de la conférence d’Oslo, voir, par exemple, Viewing Nuclear

Weapons through a Humanitarian Lens (publié sous la dir. de J. Borrie et T. Caughley),
Genève/New York, ONU/UNIDIR, 2013, p. 81-82, 87, 90-91, 93-96, 99, 105-108 et 115-116.
  313 Ministère norvégien des aﬀaires étrangères, Chair´s Summary — Humanitarian

Impact of Nuclear Weapons, Oslo, 5 mars 2013, p. 2.
  314 Voir https://www.regjeringen.no/en/aktuelt/nuclear_summary/id716343/.



                                                                                 178

 armes nucléaires et désarmement (op. diss. cançado trindade) 1008

énorme potentiel de destruction. Enﬁn, troisièmement, l’explosion d’une
arme nucléaire, quelle qu’en soit la cause, entraînerait par-delà les fron-
tières de graves conséquences pour les Etats et les peuples, à l’échelle
régionale, voire mondiale.

                            2. La deuxième conférence
   267. La deuxième conférence sur l’impact humanitaire des armes
nucléaires, à laquelle 146 Etats étaient représentés, a eu lieu à Nayarit
(Mexique) les 13 et 14 février 2014. Les Iles Marshall, l’Inde et le Pakistan
y ont participé, mais non le Royaume-Uni. En dehors des Etats, ont éga-
lement pris part à la conférence des représentants du CICR, de la
Croix-Rouge, du Croissant-Rouge, de diverses organisations internatio-
nales et d’organisations de la société civile. Le représentant des
Iles Marshall a déclaré que les Etats dotés d’armes nucléaires manquaient
à l’obligation que leur imposaient l’article VI du TNP et le droit interna-
tional coutumier d’engager et de mener à terme des négociations multila-
térales sur le désarmement ; je cite :
     « les Iles Marshall sont convaincues que les négociations multilaté-
     rales visant à créer un monde à jamais dépourvu d’armes nucléaires
     auraient dû être engagées depuis longtemps. Nous estimons en eﬀet
     que les Etats possédant un arsenal nucléaire ne respectent pas leurs
     obligations à cet égard. L’obligation d’œuvrer au désarmement
     nucléaire qui incombe à chaque Etat en vertu de l’article VI du traité
     de non-prolifération nucléaire et du droit international coutumier
     impose l’ouverture immédiate et l’aboutissement de telles négocia-
     tions. Celles-ci permettraient également d’atteindre l’objectif de
     désarmement nucléaire établi depuis longtemps et réaﬃrmé sans
     relâche par les Nations Unies, et d’honorer nos responsabilités envers
     les générations présentes et futures, tout en rendant hommage aux
     générations passées. » 315
   268. Auparavant, lors de la réunion de haut niveau de l’Assemblée
générale des Nations Unies tenue le 26 septembre 2013, le ministre
marshallais des aﬀaires étrangères avait déclaré que son pays avait « une
raison unique et impérieuse » d’exhorter au désarmement nucléaire ; je le
cite :
       « Les Iles Marshall, alors qu’elles relevaient du régime de tutelle
     des Nations Unies, ont connu 67 explosions expérimentales d’engins
     nucléaires de forte puissance. A l’époque de ces essais et depuis, elles
     n’ont pas cessé d’appeler l’attention des Etats Membres de l’ONU

   315 Déclaration des Iles Marshall, deuxième conférence sur l’impact humanitaire des

armes nucléaires tenue à Nayarit (Mexique) les 13 et 14 février 2014 (voir http://www.
reachingcriticalwill.org/images/documents/Disarmament-fora/nayarit-2014/statements/
MarshallIslands.pdf). Le texte de cette déclaration est également reproduit à l’annexe 72
du mémoire des Iles Marshall en l’aﬀaire les opposant au Royaume-Uni.

                                                                                    179

 armes nucléaires et désarmement (op. diss. cançado trindade) 1009

        sur leurs eﬀets dévastateurs ; les habitants de mon pays, ayant servi
        malgré eux de cobayes pour des expériences scientiﬁques, ont vu
        leur santé se détériorer, développant des troubles qui persistent de
        génération en génération, ont été forcés de s’exiler, ont été réinstallés
        sur des sites dangereux, puis de nouveau déplacés. Aujourd’hui
        encore, des incertitudes scientiﬁques persistent sur les conséquences
        de ces essais, et nos exilés continuent d’éprouver des diﬃcultés
        d’adaptation.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           Nous (les Marshallais) avons peut-être plus que quiconque une
        expérience qui atteste de la nécessité d’exclure l’emploi d’armes
        nucléaires, une expérience qui commande de redoubler d’eﬀorts pour
        parvenir au désarmement nucléaire. » (P. 1-2.) 316
   269. Ce qu’a dit leur représentant à la conférence de Nayarit était l’une
de plusieurs déclarations dans lesquelles les Iles Marshall avaient exprimé
leurs griefs, déclarations sur lesquelles elles se sont notamment fondées,
dans les trois aﬀaires ici considérées, pour montrer qu’un diﬀérend les
opposait aux Etats défendeurs, y compris le Royaume-Uni, qui n’était
pas représenté à la conférence 317. Les participants à la conférence de
Nayarit ont également entendu les témoignages poignants de cinq Hiba-
kusha, survivants des bombardements atomiques d’Hiroshima et de
Nagasaki, qui ont décrit la gigantesque dévastation qui s’est abattue sur
ces deux villes et leurs habitants (dont certains ont été brûlés vifs, carbo-
nisés ou vaporisés, tandis que les survivants allaient subir pendant les
soixante-dix années suivantes les eﬀets mortels diﬀérés de l’exposition aux
radiations).
   270. Ces témoins ont souligné que l’élimination des armes nucléaires
était un « impératif moral », la présence de ces armes étant incompatible
avec la survie de l’humanité. Un groupe de délégations représentant au
moins vingt Etats a demandé expressément que les armes nucléaires soient
enﬁn interdites, pour que cette épée de Damoclès cesse d’être suspendue
au-dessus de la tête de chaque être humain. Il a été dit que, « en soi »,
l’existence des armes nucléaires ne pouvait qu’être considérée comme

  316 Voir http://www.un.org/en/ga/68/meetings/nucleardisarmament/pdf/MH_en.pdf. Le

ministre marshallais des aﬀaires étrangères a ajouté ceci :
           « Aux Nations Unies, notre but commun devrait être non seulement de faire cesser
        la prolifération des armes nucléaires, mais aussi de rechercher la paix et la sécurité
        dans un monde exempt de ces armes. La République des Iles Marshall a ratiﬁé récem-
        ment le traité d’interdiction complète des essais nucléaires et exhorte les autres Etats
        Membres à faire le nécessaire pour que cet important traité puisse entrer en vigueur.
           Les Iles Marshall ne sont pas le seul Etat du Paciﬁque à avoir subi les conséquences
        dévastatrices des essais nucléaires… Une fois encore, je rappelle que mon pays aspire
        à joindre ses eﬀorts à ceux de ses voisins en vue de la création dans la région du
        Paciﬁque d’une zone exempte d’armes nucléaires selon des modalités répondant aux
        exigences de la sécurité internationale. » (P. 1-2.)
  317    Mémoire des Iles Marshall, par. 99.

                                                                                           180

 armes nucléaires et désarmement (op. diss. cançado trindade) 1010

« une absurdité » ; des participants ont également appelé l’attention sur la
réunion de haut niveau sur le désarmement nucléaire tenue en 2013 par
l’Assemblée générale des Nations Unies et sur les obligations de droit
international en la matière, y compris celles découlant du TNP et celles
énoncées à l’article I commun aux quatre conventions de Genève de 1949
relatives au droit international humanitaire 318.
   271. De plus, une association représentant plus de soixante organisa-
tions de la société civile de plus de cinquante pays a déclaré 319 qu’un rôle
essentiel revenait à la société civile, dès lors que chaque individu avait la
responsabilité de contribuer à empêcher l’emploi d’armes nucléaires ; cette
association a fait valoir que, pour empêcher l’emploi des armes nucléaires,
il fallait qu’elles soient interdites comme l’étaient les armes chimiques et
biologiques, les mines terrestres et les armes à dispersion. Cette associa-
tion et les Hibakusha ont condamné la dangereuse doctrine de la « dissua-
sion » nucléaire.
   272. Je vais maintenant résumer les conclusions de la conférence de
Nayarit, qui s’inspiraient de celles de la conférence d’Oslo. Premièrement,
les eﬀets immédiats et à long terme de l’explosion d’une seule arme
nucléaire, sans parler de ceux d’un échange nucléaire, seraient catastro-
phiques. L’existence des armes nucléaires présente en soi des risques
considérables parce que les doctrines de défense des Etats qui en pos-
sèdent prévoient des préparatifs en vue de leur emploi délibéré. La confé-
rence a répété que l’explosion d’une arme nucléaire pouvait être déclenchée
accidentellement, à la suite d’une erreur de calcul ou délibérément.
   273. Les délégations de plus de cinquante Etats de toutes les régions du
monde ont fait des déclarations dans lesquelles elles demandaient expres-
sément l’élimination totale des armes nucléaires et l’instauration d’un
monde exempt d’armes nucléaires. Au moins vingt délégations (voir plus
haut) ont exprimé l’avis que la seule voie d’avenir était l’interdiction pure
et simple des armes nucléaires. D’autres délégations ont lancé un appel
tout aussi clair à l’adoption d’une convention sur l’élimination des armes
nucléaires ou d’un autre instrument juridiquement contraignant au même
eﬀet 320.
   274. Deuxièmement, certaines délégations ont dit qu’il fallait considé-
rer les armes nucléaires sous l’angle de la sécurité internationale, ou ont
exprimé des doutes quant à la possibilité d’interdire purement et simple-
ment ces armes. Certains participants se sont montrés favorables au pro-
cessus « échelonné » de désarmement nucléaire (s’inscrivant dans le cadre

   318 Mexico/Gobierno de la República, Chair’s Summary — Second Conference on the

Humanitarian Impact of Nuclear Weapons, Mexico, 14 février 2014, p. 2-3.
   319 Au nom de la campagne internationale pour abolir les armes nucléaires (ICAN),

coalition de plus de 350 entités de la société civile de 90 pays.
   320 L’Inde, par exemple, s’est déclarée favorable à un processus échelonné d’élimina-

tion des armes nucléaires, qui aboutirait à la conclusion d’une « convention universelle
et non discriminatoire sur l’interdiction et l’élimination des armes nucléaires » (www.
reachingcriticalwill.org/images/documents/Disarmament-fora/nayarit-2014/statements/
India.pdf).

                                                                                   181

 armes nucléaires et désarmement (op. diss. cançado trindade) 1011

du plan d’action des Etats parties au TNP) et ont engagé les Etats dotés
d’armes nucléaires à prendre part à ce processus. Cependant, la majorité
des Etats non dotés d’armes nucléaires, estimant que la formule du désar-
mement nucléaire échelonné s’était révélée ineﬃcace, ont déclaré qu’il fal-
lait procéder autrement.
   275. Troisièmement, le président de la conférence a déclaré que la pre-
mière étape sur la voie de l’élimination des armes nucléaires serait de les
interdire ; cette interdiction remédierait à l’anomalie qui tient à ce que les
armes nucléaires sont les seules armes de destruction massive à ne pas être
expressément interdites en droit. Le président a ajouté que, en cherchant
à atteindre l’objectif d’un monde exempt d’armes nucléaires, les Etats agi-
raient conformément à leurs obligations de droit international, y compris
celles que leur imposent le TNP et l’article I commun aux conventions de
Genève relatives au droit international humanitaire ; il a engagé les Etats
à déﬁnir de nouvelles règles juridiques applicables aux armes nucléaires,
notamment en adoptant un instrument juridiquement contraignant à
l’occasion du 70e anniversaire des bombardements atomiques d’Hiroshima
et de Nagasaki 321.

                          3. La troisième conférence
   276. La troisième conférence sur l’impact humanitaire des armes
nucléaires, organisée dans le prolongement de celle de Mexico, a eu lieu à
Vienne les 8 et 9 décembre 2014. Y étaient représentés cent cinquante-huit
Etats, l’ONU, le CICR, la Croix-Rouge et le Croissant-Rouge, des orga-
nisations de la société civile et des universitaires. Parmi les Etats dotés de
l’arme nucléaire qui étaient représentés ﬁguraient l’Inde et le Pakistan,
qui avaient participé aux deux conférences précédentes, et, pour la
première fois, le Royaume-Uni ; les Iles Marshall étaient également
représentées.
   277. Des Hibakusha, survivants des bombardements atomiques d’Hi-
roshima et de Nagasaki, sont une fois encore venus témoigner. Ils ont
décrit l’« enfer sur terre » créé par les bombardements, ont dit que,
« semant la mort sans discrimination, l’explosion des deux bombes » avait
mis en évidence « le caractère illicite de ces armes » et montré que leur
emploi était « en déﬁnitive l’expression du mal » 322. Le représentant des
Iles Marshall a évoqué les soixante-sept essais de bombes atomiques et de
bombes à hydrogène réalisés dans la région du Paciﬁque sud entre 1946
et 1958, faisant observer que le plus puissant de ces engins, une bombe à
hydrogène dont l’explosion avait été déclenchée lors de l’opération


   321 Voir http://www.reachingcriticalwill.org/images/documents/Disarmament-fora/

nayarit-2014/chairs-summary.pdf.
   322 Voir Vienna Conference on the Humanitarian Impact of Nuclear Weapons

(8-9 December 2014), Vienne, Austria’s Federal Ministry for Europe, Integration and
Foreign Aﬀairs, 2015, p. 19.

                                                                               182

 armes nucléaires et désarmement (op. diss. cançado trindade) 1012

« Bravo » le 1er mars 1954, avait une capacité de destruction mille fois
supérieure à celle de la bombe d’Hiroshima ; il a décrit les impacts de ces
essais, dont des malformations congénitales « monstrueuses », et les souf-
frances à vie que les habitants de la région avaient dû continuer d’endurer
des suites de « cancers de la thyroïde, cancers du foie et autres lésions
cancéreuses provoquées par les radiations » 323.
   278. Le représentant du CICR a déclaré que les armes nucléaires ne
pouvaient être employées qu’au mépris du principe de proportionnalité et
en violation du droit international humanitaire (tant conventionnel que
coutumier), du fait des maux qu’elles inﬂigent aux civils ; il s’est dit très
vivement préoccupé par le fait que les radiations se propageaient dans les
zones habitées et par la contamination radioactive de l’environnement « et
de tous les êtres humains se trouvant dans les parages » 324. Le représen-
tant du CICR a également fait observer que les armes nucléaires, « après
avoir été pendant des décennies considérées essentiellement d’un point de
vue technico-militaire en tant que symboles de puissance », donnaient lieu
à des débats centrés de plus en plus sur les conséquences qu’aurait leur
emploi « pour les individus, l’environnement et l’humanité tout entière » 325,
en quoi il voyait une évolution fondamentale et salutaire de l’attitude à
l’égard de ces armes.
   279. Dans une déclaration dont il a été donné lecture devant la confé-
rence, Ban Ki-moon, Secrétaire général de l’ONU, s’est élevé contre les
dépenses consacrées par les Etats à la modernisation de leurs arsenaux
d’armes de destruction massive (au détriment de la lutte contre la pau-
vreté et le changement climatique). Rappelant que le droit international,
tant conventionnel que coutumier, imposait aux Etats l’obligation de pro-
céder au désarmement nucléaire, il a également condamné la doctrine de
la « dissuasion nucléaire », dans les termes suivants :
           « Les doctrines fondées sur la dissuasion nucléaire, loin de mettre
        un frein à la prolifération des armes nucléaires, en rendent la posses-
        sion plus attrayante. L’augmentation du nombre des Etats dotés
        d’armes nucléaires compromet la stabilité mondiale… Plus on en sait
        sur l’impact humanitaire de ces armes, plus il devient évident que le
        désarmement est un impératif auquel il faut de toute urgence
        obéir. » 326
  280. La conférence de Vienne a permis de mieux mesurer les consé-
quences et les dangers de l’explosion d’engins nucléaires, au cours de
débats consacrés dans une large mesure au cadre juridique dans lequel la
question des armes nucléaires doit être considérée (et à ses lacunes) 327. Il
  323  Op. cit. supra note 322, p. 34.
  324  Ibid., p. 58.
   325 Ibid., p. 17.
   326 Ibid., p. 16.
   327 Voir Vienna Conference on the Humanitarian Impact of Nuclear Weapons

(8-9 December 2014), Vienne, Austria’s Federal Ministry for Europe, Integration and
Foreign Aﬀairs, 2015, p. 1-88.

                                                                               183

 armes nucléaires et désarmement (op. diss. cançado trindade) 1013

a été rappelé que l’explosion d’une arme nucléaire, quelle qu’en soit la
cause, entraînerait des eﬀets qui seraient ressentis par-delà les frontières et
pourraient s’étendre à l’échelle régionale, voire mondiale. Une telle explo-
sion sèmerait dans une très vaste zone la destruction, la mort, la maladie,
entraînerait des déplacements massifs de population et causerait des dom-
mages graves qui auraient des répercussions à long terme sur l’environne-
ment, le climat, la santé publique et le bien-être des populations, ainsi que
sur le développement socio-économique et l’ordre social. Bref, les consé-
quences d’une telle explosion pourraient compromettre la survie même de
l’humanité. Les participants à la conférence ont reconnu que les eﬀets
d’une explosion nucléaire, vu leur ampleur, leur multiplicité et leur enchaî-
nement, seraient catastrophiques, et ont averti que ces eﬀets, plus com-
plexes qu’on ne le croyait généralement, pourraient se manifester à grande
échelle et se révéler irréversibles.
   281. Les Etats représentés à la conférence ont exprimé des opinions
diverses sur les moyens de faire avancer le désarmement nucléaire. Les
délégations de vingt-neuf d’entre eux ont demandé que soit négocié un
instrument juridiquement contraignant qui interdirait les armes nucléaires.
Plusieurs délégations ont estimé que l’impuissance à progresser vers
l’adoption de telle ou telle mesure de désarmement ne devait pas empê-
cher de poursuivre de bonne foi des négociations sur d’autres moyens
eﬃcaces de parvenir à l’avènement d’un monde à jamais exempt d’armes
nucléaires. Elles ont fait observer que les décisions prises en ce sens à
l’échelle régionale, comme la création de zones exemptes d’armes
nucléaires, s’étaient avérées très eﬃcaces,
   282. Comme il est relevé dans le rapport sur les travaux de la confé-
rence de Vienne, celle-ci, comme celles d’Oslo et de Nayarit, a contribué
à « faire mieux comprendre » la nature des « risques concrets » que pré-
sentent les armes nucléaires, et permis de mieux mesurer « les indicibles
souﬀrances » qu’elles peuvent inﬂiger, ainsi que les dévastations et les
« conséquences humanitaires catastrophiques » qui résulteraient de leur
emploi. La conférence a également fait la constatation suivante : « vu que
la doctrine de la dissuasion nucléaire implique que les Etats se préparent
à la guerre nucléaire, le risque d’une explosion nucléaire est « bien réel »…
L’élimination totale des armes nucléaires est la seule vraie garantie contre
le risque d’une explosion nucléaire… Cette interdiction s’impose parce
qu’il en va de la survie même de l’humanité. » Cette constatation a amené
la conférence à souligner l’importance de l’article VI du TNP et la néces-
sité de l’entrée en vigueur du traité d’interdiction complète des essais
nucléaires 328.
   283. Je vais maintenant résumer les conclusions de la conférence de
Vienne. Premièrement, il est établi que l’emploi et l’essai d’armes
nucléaires ont des eﬀets particulièrement dévastateurs immédiats, à
moyen terme et à long terme. Dans plusieurs régions du monde, l’essai
d’armes nucléaires a par conséquent eu des répercussions graves sur la
  328   Op. cit. supra note 327, p. 5-7.

                                                                           184

 armes nucléaires et désarmement (op. diss. cançado trindade) 1014

santé et l’environnement. La contamination radioactive qui a suivi les
essais et l’emploi de ces armes a altéré de façon disproportionnée la santé
des femmes et des enfants. Cette contamination s’est également étendue
à la chaîne alimentaire, et elle reste aujourd’hui encore mesurable dans
l’atmosphère.
   284. Deuxièmement, le risque d’une explosion nucléaire persistera évi-
demment tant qu’il y aura des armes nucléaires. Le risque qu’une telle
explosion soit déclenchée soit accidentellement, soit par erreur, soit sans
l’accord de l’autorité compétente ou délibérément est manifeste, étant
donné la vulnérabilité des réseaux de contrôle aux erreurs humaines et
aux cyberattaques, le maintien des arsenaux nucléaires à des niveaux
d’alerte élevés, la pratique du déploiement avancé et la modernisation
constante des armes nucléaires. De plus, il existe toujours un risque très
élevé de voir des acteurs non étatiques, en particulier des groupes
terroristes, s’emparer d’armes nucléaires ou de matières radioactives.
Tous ces risques, qui s’aggravent avec le temps, sont complètement
inacceptables.
   285. Troisièmement, du fait que la doctrine de la dissuasion nucléaire
implique que les Etats se préparent à la guerre nucléaire, le risque de l’em-
ploi d’armes nucléaires est bien réel. Il faut donc saisir sans plus tarder les
chances qui s’oﬀrent actuellement de réduire ce risque, notamment en
adoptant des doctrines de défense abaissant sensiblement le niveau
d’alerte des arsenaux nucléaires et assignant un moindre rôle aux armes
nucléaires. Cependant, même si le rôle assigné aux armes nucléaires se
limite à la dissuasion, la possibilité qu’elles soient employées délibérément
ou accidentellement demeure. L’interdiction totale des armes nucléaires
est par conséquent la seule garantie absolue contre le risque de leur utili-
sation.
   286. Quatrièmement, il importe de garder à l’esprit que l’existence des
armes nucléaires soulève en elle-même de graves problèmes moraux, qui
dépassent largement le champ des débats et des interprétations juridiques.
Plusieurs délégations ont aﬃrmé que, pour assurer la survie de l’huma-
nité, il fallait que les armes nucléaires ne puissent plus jamais être
employées en aucune circonstance. Cinquièmement, aucun Etat ni aucune
organisation internationale ne pourrait gérer convenablement l’urgence
humanitaire qui suivrait immédiatement l’emploi d’une arme nucléaire ou
remédier eﬃcacement aux conséquences à long terme qui en résulteraient
dans une zone habitée. Il faut donc bien voir que la seule garantie contre
les conséquences humanitaires de l’emploi d’armes nucléaires consiste à
obéir à l’impératif de prévention. Sixièmement, l’entrée en vigueur du
traité d’interdiction complète des essais nucléaires est une condition essen-
tielle des progrès du désarmement nucléaire et de l’instauration d’un
régime de non-prolifération.
   287. Septièmement, il est clair qu’il n’existe pas de règle de droit inter-
disant complètement et universellement la possession, le transfert, la
fabrication et l’emploi d’armes nucléaires, autrement dit que le droit
international, aujourd’hui encore, ne traite pas les armes nucléaires

                                                                           185

 armes nucléaires et désarmement (op. diss. cançado trindade) 1015

comme il traite les armes biologiques et chimiques. Cette situation est non
pas simplement une anomalie, comme on le dit souvent, mais une aberra-
tion, étant donné que les armes nucléaires sont beaucoup plus destruc-
trices que celles des deux autres catégories. De toute manière, le droit
international de l’environnement reste applicable en période de conﬂit
armé, y compris à l’emploi d’armes nucléaires, même s’il ne comprend pas
de règle visant spéciﬁquement ces armes. De même, les règles internatio-
nales en matière de santé publique s’appliqueraient aux eﬀets de l’emploi
d’armes nucléaires. Au vu des nouveaux éléments de preuve présentés lors
des trois conférences sur l’impact humanitaire des armes nucléaires
(2013-2014), il est extrêmement douteux que ces armes puissent jamais
être employées dans le respect du droit international humanitaire.

                      4. Les suites des trois conférences :
                         l’« engagement humanitaire »
    288. Lors de la conférence de Vienne de 2014, bien que quelques déléga-
tions se soient montrées sceptiques quant à l’eﬃcacité d’une interdiction des
armes nucléaires, la majorité des Etats parties au TNP qui y étaient repré-
sentés ont dit qu’ils comptaient que la conférence d’examen du traité pré-
vue pour 2015 prendrait acte des avancées enregistrées depuis la précédente
conférence d’examen, y compris les conclusions des trois conférences sur
l’impact humanitaire des armes nucléaires, et qu’elle déﬁnirait les étapes à
franchir pour débarrasser déﬁnitivement le monde des armes nucléaires. A
l’issue de la conférence, l’Autriche, en tant que pays hôte, a proposé l’adop-
tion d’un « engagement » par lequel les Etats parties au TNP réaﬃrmeraient
leur volonté de remplir pleinement et sans tarder leurs obligations aux
termes de l’article VI du traité, et déﬁniraient et promettraient de prendre
des mesures eﬃcaces en vue de combler les lacunes du droit international
quant à l’interdiction et l’élimination des armes nucléaires 329.
    289. Ce texte comprenait également un appel adressé aux Etats dotés
d’armes nucléaires pour qu’ils prennent, dans un premier temps, des
mesures concrètes de nature à réduire le risque de déclenchement d’une
explosion nucléaire, consistant notamment à adopter des doctrines de
défense assignant un moindre rôle aux armes nucléaires. En souscrivant à
l’« engagement », les Etats reconnaîtraient : a) que la question des droits
et des besoins des victimes de l’emploi ou de l’essai d’armes nucléaires
n’avait pas encore été convenablement traitée ; b) que tous les Etats par-
tageaient la responsabilité d’empêcher tout emploi d’armes nucléaires ; et
c) que les conséquences de l’emploi d’armes nucléaires soulevaient de très
graves questions de morale et d’éthique qui débordaient le champ des
débats sur la licéité de ces armes.

  329 Voir http://www.bmeia.gv.at/fileadmin/user_upload/Zentrale/Aussenpolitik/

Abruestung/-HINW14/HINW14Vienna_Pledge_Document.pdf. Le texte de l’« enga-
gement » ne renvoie qu’aux obligations que le TNP impose aux Etats. Il ne fait aucune
mention des obligations de droit international coutumier.

                                                                                186

 armes nucléaires et désarmement (op. diss. cançado trindade) 1016

   290. Peu avant l’ouverture de la conférence, soixante-six Etats avaient
déjà signiﬁé qu’ils souscriraient à l’« engagement » ; à la ﬁn de la confé-
rence, cent sept Etats avaient souscrit à ce texte (rebaptisé « engagement
humanitaire »), lui conférant une autorité véritablement internationale 330.
Le 7 décembre 2015, l’Assemblée générale des Nations Unies a repris
dans sa résolution A/RES/70/48 l’essentiel de la teneur de l’engagement
humanitaire. En avril 2016, le nombre des Etats ayant souscrit à l’engage-
ment humanitaire atteignait cent vingt-sept ; comme il fallait s’y attendre,
aucun des Etats dotés d’armes nucléaires ne ﬁgurait parmi eux.
   291. Des initiatives récentes, dont l’organisation des conférences sur l’im-
pact humanitaire des armes nucléaires, ont dûment mis en avant les consé-
quences humanitaires des explosions d’armes nucléaires. Je vois dans le
recentrage sur les peuples de la perspective dans laquelle est abordée la ques-
tion le signe d’un eﬀort salutaire de lucidité, devant l’inconsistance de la
stratégie dite de « dissuasion » et la menace des conséquences catastrophiques
de l’emploi d’armes nucléaires. Les Etats dotés de telles armes, quant à eux,
en choisissant de procéder « par étapes » pour remplir les obligations leur
incombant aux termes de l’article VI du TNP, semblent avoir marqué leur
préférence pour une démarche privilégiant les rapports interétatiques, qui les
a conduits à un blocage, une impasse.
   292. Les obligations concernant le désarmement nucléaire étant des
obligations de résultat, un processus « échelonné » ne saurait se prolonger
indéﬁniment, cependant que les Etats qui y sont engagés entretiennent la
menace de l’épée de Damoclès nucléaire. La démarche « échelonnée », qui
jusqu’à présent n’a produit aucun résultat concret notable, semble faire
abstraction de ce que les Nations Unies ont maintes fois réaﬃrmé l’obliga-
tion de procéder au désarmement nucléaire (voir plus haut). Après tout,
l’interdiction absolue des armes nucléaires, sous ses multiples aspects 331,
relève d’une obligation de jus cogens (voir plus haut). Comme l’ont montré
les conférences sur l’impact humanitaire des armes nucléaires, ces armes
sont par nature inhumaines, constatation qui conﬁrme que la stratégie dite
de « dissuasion » est inconsistante et n’est pas viable (voir plus haut).
   293. Depuis la dernière de ces trois conférences (2013 et 2014), le
nombre des ogives nucléaires a légèrement diminué (pendant la période
2014-2016) 332, mais les Etats dotés d’armes nucléaires ont néanmoins
continué de moderniser leurs programmes d’armement nucléaire, ce qui
signiﬁe qu’il ne faut pas compter que les armes nucléaires soient abandon-
nées dans l’avenir prévisible 333. Néanmoins, la conscience grandissante

   330 Voir http://www.bmeia.gv.at/fileadmin/user_upload/Zentrale/Aussenpolitik/

Abruestung/-HINW14/HINW14.
   331 Cette interdiction implique que soient prises des mesures couvrant sans aucune excep-

tion l’emploi, la menace de l’emploi, la mise au point, la fabrication, l’acquisition, la posses-
sion, le stockage et le transfert d’armes nucléaires.
   332 Le nombre des ogives nucléaires, qui était de 16 300 en 2014, a été ramené à 15 850

en 2015 et 15 395 au début de 2016.
   333 Voir SIPRI Yearbook 2016 : Armaments, Disarmament and International Security,

Stockholm-Solna, SIPRI, 2016, chap. 16, p. 609-667.

                                                                                            187

 armes nucléaires et désarmement (op. diss. cançado trindade) 1017

des conséquences humanitaires de l’emploi d’armes nucléaires laisse
poindre la possibilité d’élaborer un « cadre déontologique qui, eu égard à
la capacité inégalée des armes nucléaires d’inﬂiger des souﬀrances inhu-
maines, établirait que l’emploi de telles armes est illicite en soi » 334.
   294. Tempus fugit. Il reste un long chemin à parcourir pour débarras-
ser le monde des armes nucléaires. Les Nations Unies ont appelé
l’attention sur l’urgence du désarmement nucléaire. Elles l’ont fait à
maintes reprises et, tout récemment, à l’occasion de la création en
octobre 2015 d’un groupe de travail à composition non limitée de l’As-
semblée générale, chargé d’étudier les mesures juridiques concrètes et eﬃ-
caces nécessaires à l’instauration d’un monde exempt à jamais d’armes
nucléaires 335. Dans sa résolution portant création du groupe de travail,
l’Assemblée générale a souligné l’importance du multilatéralisme, de
l’adoption d’une « démarche inclusive » (impliquant la participation de
tous les Etats Membres de l’ONU), et de la contribution, complétant celle
des Etats, des organisations internationales, de la société civile et du
monde universitaire 336. Elle a également réaﬃrmé qu’il était « urgent de
progresser sur le fond dans les négociations multilatérales sur le désarme-
ment nucléaire » pour permettre « l’avènement déﬁnitif d’un monde sans
armes nucléaires » 337.
   295. Il est à noter que toutes les activités et initiatives que je viens de
passer en revue (conférences d’examen du TNP, création de zones
exemptes d’armes nucléaires, conférences sur l’impact humanitaire des
armes nucléaires), auxquelles ont fait référence les Parties aux trois
aﬀaires sur lesquelles la Cour vient de se prononcer (Obligations relatives
à des négociations concernant la cessation de la course aux armes nucléaires
et le désarmement nucléaire), sortaient du cadre strictement interétatique.
Il est à mon sens indispensable, dans le domaine considéré ici, d’adopter
une perspective qui, outre les Etats, englobe les peuples et l’humanité, qui
ont lieu de craindre pour leur survie.


     XX. Considérations finales : l’existence d’une oPINIO JURIS
       COMMUNIS inspirée par la conscience (RECTA RATIO),
               qui prime de beaucoup la « volonté »

  296. Les armes nucléaires ont dès leur conception été associées à la pers-
pective de destructions inouïes. Il faut se souvenir que les premières bombes
atomiques ont été fabriquées à une époque — le deuxième conﬂit mon-
dial — où la « guerre totale », cette abomination, semait la destruction et la


  334 ILPI, Evidence of Catastrophe — A Summary of the Facts Presented at the Three

Conferences on the Humanitarian Impact of Nuclear Weapons, Oslo, ILPI, 2015, p. 15.
  335 Résolution 33/70 de l’Assemblée générale, adoptée le 7 décembre 2015.
  336 Ibid., préambule, al. 8 et 14-15.
  337 Ibid., dispositif, par. 2.



                                                                               188

 armes nucléaires et désarmement (op. diss. cançado trindade) 1018

dévastation en violation ﬂagrante du droit international humanitaire et du
droit international des droits de l’homme 338. Les armes nucléaires ont été
fabriquées, puis employées, au mépris total des principes fondamentaux de
droit international, à l’ère nucléaire, celle d’un monde sans loi. La stratégie
de « dissuasion » procède d’une « dialectique de la déﬁance » qui, à un
moment imprévisible, précipitera le monde dans le néant. D’où l’importance
capitale de négociations propres à conduire au désarmement général qui,
comme le relevait Raymond Aron au début des années 1960, n’a « jamais été
pris au sérieux » par les superpuissances 339.
   297. Enﬁn, je voudrais revenir à un point essentiel dont j’ai traité plus
haut (voir sect. XVI), à savoir la formation d’une opinio juris communis
quant à l’obligation de procéder au désarmement nucléaire. Les considé-
rations fondamentales d’humanité ont un rôle important à jouer dans le
développement du droit des nations. Lorsqu’une question met en jeu bien
plus que les intérêts des Etats pris individuellement, ce sont ces considéra-
tions qui inspirent l’opinio juris qui se forme à son sujet. A plus d’une
occasion, la Cour (dans diﬀérents contextes) a tenu compte de résolutions
de l’Assemblée générale des Nations Unies dans lesquelles elle voyait l’ex-
pression du droit international.
   298. Par exemple, dans son célèbre avis consultatif du 21 juin 1971 sur
la Namibie, elle a considéré en particulier deux résolutions de l’Assemblée
générale qui avaient à son avis contribué à la formation d’une opinio
juris 340. De même, dans son avis consultatif du 16 octobre 1975 sur le
Sahara occidental, la Cour a pris en considération et analysé en détail
plusieurs résolutions de l’Assemblée générale 341. Autres exemples : l’avis
consultatif du 9 juillet 2004 sur les Conséquences juridiques de l’édification
d’un mur dans le territoire palestinien occupé 342, ou encore celui du 22 juil-
let 2010 sur la Déclaration unilatérale d’indépendance relative au Kosovo 343.
Dans son avis consultatif de 1996 sur la Licéité de la menace ou de l’em-
ploi d’armes nucléaires, la Cour a retenu, encore qu’en des termes assez
restrictifs, une série de résolutions de l’Assemblée générale comme reﬂé-

   338 Voir, entre autres, J. Lukacs, L’héritage de la Seconde Guerre mondiale, Paris, Ed.

F.-X. de Guibert, 2011, p. 38-39, 55, 111 et 125-148 ; I. Kershaw, To Hell and Back —
Europe 1914-1949, Londres, Penguin, 2016, p. 7, 356, 407, 418, 518 et 521.
    339 R. Aron, Paz e Guerra entre as Nações, 1962, Brasília, Ed. Universidade de Brasília,

1979, p. 413, 415, 421-422 et 610. Raymond Aron expose dans cet ouvrage ses réﬂexions
sur l’ère nucléaire dans le contexte des tensions de la guerre froide, et sur les nouveaux déﬁs
et dangers qui menaçaient et menacent encore l’avenir de l’humanité ; voir R. Aron, Paix
et guerre entre les nations, 8e éd., Paris, Ed. Calmann-Lévy, 2015, p. 13-770.
   340 Il s’agit des résolutions A/RES/1514 (XV) du 14 décembre 1960 et A/RES/2145 (XXI)

du 27 octobre 1966, toutes deux relatives au droit des peuples à disposer d’eux-mêmes ; voir
C.I.J. Recueil 1971, p. 31, 45 et 49-51.
   341 C.I.J. Recueil 1975, p. 20, 23, 26-37, 40, 57 et 67-68.
   342 C.I.J. Recueil 2004 (I), p. 171-172, par. 86-88.
   343 C.I.J. Recueil 2010 (II), p. 437, par. 80 (la Cour y fait référence à une résolution de

l’Assemblée générale « qui reﬂète le droit international coutumier »).

                                                                                          189

 armes nucléaires et désarmement (op. diss. cançado trindade) 1019

tant l’émergence et l’évolution d’une opinio juris (C.I.J. Recueil 1996 (I),
p. 254-255, par. 70). Elle aurait pu aller beaucoup plus loin.
   299. L’idée qu’une opinio juris contribue à la formation du droit inter-
national est loin d’être neuve, et elle est maintenant largement admise.
Dès le XIXe siècle, les théoriciens du droit de l’école dite « historique »
(F. K. von Savigny et G. F. Puchta) et la jurisprudence inspirée par cette
école, s’écartant de la conception volontariste, ont progressivement déva-
lué la « volonté » des Etats, et accrédité la thèse selon laquelle une opi-
nio juris, lorsqu’elle est l’expression de la « conscience juridique » des
nations et des peuples, fait qu’une pratique peut devenir le droit. Au ﬁl du
temps, l’idée que la conscience juridique collective prime la « volonté » des
Etats s’est aﬃrmée en réaction au comportement de certains Etats peu
disposés à se plier aux règles régissant des questions mettant en jeu les
intérêts communs à tous les membres de la communauté internationale.
   300. Cette évolution a inﬂué sur le mode de formation des règles de
droit international coutumier, processus qui est loin de se limiter à l’inté-
gration des apports de l’une ou l’autre des « sources » formelles du droit.
L’opinio juris communis en est ainsi venue « à prendre une dimension
beaucoup plus vaste que si elle était simplement considérée comme l’élé-
ment psychologique nécessaire pour qu’une coutume devienne le droit » 344.
L’opinio juris est devenue un élément essentiel de la formation du droit
international, tendant à faire de celui-ci un droit de la conscience. Cette
tendance a eu pour eﬀet de réduire l’inﬂuence exercée unilatéralement par
les Etats les plus puissants, et de favoriser le développement d’un droit
international se voulant en adéquation avec l’intérêt général, conçu pour
le bien de l’ensemble de la communauté internationale.
   301. On en est venu à considérer que les fondements de l’ordre juri-
dique international étaient indépendants de la « volonté » des Etats pris
individuellement et la transcendaient, l’opinio juris communis étant désor-
mais vue comme l’expression de la « conscience juridique » non seulement
des nations et des peuples, comme l’avaient en leur temps soutenu les
juristes de l’« école historique », mais également de la communauté inter-
nationale tout entière, ce qui va dans le sens de l’universalisation du droit
international. Selon moi, cette conception du droit international comme
étant l’expression de la conscience collective convient tout particulière-
ment à l’examen d’une question telle que le désarmement nucléaire, dont
l’enjeu est la survie de l’humanité.

    344 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 120, p. 137 ; voir également p. 138 ; voir R. Huesa Vinaixa, El
Nuevo Alcance de la « Opinio Juris » en el Derecho Internacional Contemporáneo, Valence,
Tirant lo Blanch, 1991, p. 30-31 et 36-38 ; voir également p. 76-77, 173, 192, 194, 199
et 204-205 ; R. E. Piza Escalante, « La « Opinio Juris » como Fuente Autónoma del Derecho
Internacional (« Opinio Juris » y « Jus Cogens ») », Relaciones Internacionales — Here-
dia/C.R., vol. 39, 1992, p. 61-74 ; J. I. Charney, « International Lawmaking — Article 38
of the ICJ Statute Reconsidered », New Trends in International Lawmaking — Interna-
tional « Legislation » in the Public Interest (actes du symposium de Kiel, mars 1996), Berlin,
Duncker & Humbolt, 1997, p. 180-183 et 189-190.

                                                                                         190

 armes nucléaires et désarmement (op. diss. cançado trindade) 1020

   302. Dans un ouvrage publié en 1983, Wang Tieya écrivait qu’il ne fal-
lait pas minimiser l’importance des résolutions de l’Assemblée générale
des Nations Unies, en particulier de ses résolutions déclaratoires. Consi-
dérant que ces résolutions clariﬁaient les règles et principes de droit inter-
national, il soutenait « qu’il [était] faux de prétendre qu’elles n’[avaient]
aucune inﬂuence sur la formation du droit pour la seule raison qu’elles
[n’étaient] pas strictu sensu contraignantes ». Il ajoutait ceci : « étant l’ex-
pression des convictions de la majorité des Etats, les résolutions de l’As-
semblée générale peuvent, à tout le moins, servir d’indicateurs de la
direction générale dans laquelle se développe le droit international » 345. Il
poursuivait en disant que ces résolutions, reﬂétant la position de l’« écra-
sante majorité des Etats », avaient « accéléré le développement du
droit international » en contribuant au processus de cristallisation trans-
formant les règles émergentes en « des normes clairement déﬁnies » 346.
Durant la même décennie, d’autres auteurs ont également fait observer
que les résolutions de l’Assemblée générale avaient servi à exprimer,
au ﬁl des ans, « la conception d’un monde de justice et d’équité » et
à illustrer « dans quel esprit et dans quels buts » les Nations Unies y
adhéraient 347.
   303. Dans une série de cours que j’ai donnés en 1988 à l’Institut du
droit international public et des relations internationales de Thessalo-
nique, j’ai tout d’abord traité de l’interpénétration du droit international
coutumier et du droit international conventionnel — reconnue par la
Cour 348 —, et expliqué en quoi les résolutions de l’Assemblée générale
pouvaient contribuer à l’émergence d’une opinio juris communis 349. J’ai
ensuite expliqué pourquoi je rejetais la « position strictement volonta-
riste » dont procédait « la pratique inacceptable du « refus systématique » »,


    345 Wang Tieya, « The Third World and International Law », The Structure and Process

of International Law : Essays in Legal Philosophy Doctrine and Theory (ouvrage collectif
publié sous la dir. de R. St. J. Macdonald et D. M. Johnston), La Haye, Nijhoﬀ, 1983,
p. 964.
    346 Ibid., p. 964-965.
    347 B. Sloan, « General Assembly Resolutions Revisited (Forty Years Later) », British

Year Book of International Law, vol. 58, 1987, p. 80 ; voir également p. 116, 137 et 141
    348 Par exemple, au cours des procédures relatives aux aﬀaires des Essais nucléaires

(1973-1974), l’un des Etats demandeurs (l’Australie), lors de l’audience du 8 juillet 1974, a
rappelé que, dans les aﬀaires du Plateau continental de la mer du Nord (C.I.J. Recueil 1969,
p. 41), la Cour avait considéré qu’une règle conventionnelle pouvait venir s’ajouter au
corpus du droit international général, et devenir ainsi également une règle de droit
coutumier ; voir C.I.J. Mémoires, aﬀaires des Essais nucléaires (vol. I : Australie
c. France, 1973-1974), p. 503. J’ajouterai qu’une règle de droit coutumier peut aussi se
cristalliser en une règle conventionnelle. Le droit international n’est pas statique (contrai-
rement à ce que pensent à tort les tenants du positivisme juridique ; il est par nature
dynamique).
    349 A. A. Cançado Trindade, « Contemporary International Law-Making : Customary

International Law and the Systematization of the Practice of States », Sources of Inter-
national Law (Thesaurus Acroasium, vol. XIX), Thessalonique, Institut du droit interna-
tional public et des relations internationales, 1992, p. 68 et 71.

                                                                                         191

 armes nucléaires et désarmement (op. diss. cançado trindade) 1021

ajoutant que le désaccord de « tel ou tel Etat ne saurait empêcher la
création de nouvelles règles ou obligations de droit international
coutumier » issues de l’opinio juris communis plutôt que de la voluntas
des Etats 350.
   304. J’ai poursuivi en soutenant que, à mesure que le droit internatio-
nal évoluait, il était apparu de plus en plus évident que le positivisme
volontariste était « totalement incapable » de rendre compte de l’élément
consensuel de la formation des obligations de droit international coutu-
mier ; j’ai fait observer que, « contrairement à ce que prétend[ai]ent les
tenants du positivisme volontariste », qui s’obstinaient à voir uniquement
dans le consentement des Etats pris individuellement la condition essen-
tielle du développement du droit, « les esprits libres [avaient] été les
premiers à se rebeller » contre l’immobilisme et à chercher comment le
droit international pouvait contribuer à la solution de problèmes
nouveaux intéressant la communauté internationale tout entière, ce
qui impliquait la reconnaissance d’obligations s’imposant à tous les
Etats 351.
   305. En conclusion de ma réfutation du positivisme volontariste, j’af-
ﬁrmais que, pour établir les fondements consensuels d’un système juri-
dique répondant aux besoins et aux aspirations de tous les peuples, il
fallait que le développement progressif du droit international procède de
la conscience collective, d’où la nécessité de prêter la plus grande atten-
tion au droit international coutumier. A mon sens, les principes généraux
de droit (prima principia) confèrent à l’ordre juridique interne des Etats
comme à l’ordre juridique international leur indispensable dimension
axiologique 352. Aujourd’hui, après presque trente ans, je réaﬃrme
sans hésiter ma position quant à l’existence en droit international tant
coutumier que conventionnel de l’obligation d’éliminer les armes
nucléaires aﬁn de lever la menace inhumaine qu’elles font peser sur le
monde.
   306. Il me paraît utile, à ce stade de mon exposé, de relever que les
résolutions adoptées par l’Assemblée générale ou le Conseil de sécurité
des Nations Unies le sont au nom non pas des Etats qui les votent, mais
de l’Organisation des Nations Unies elle-même, et que, en conséquence,
elles valent pour tous les Etats Membres de l’ONU. Il en va ainsi des réso-
lutions que j’ai passées en revue un peu plus haut. L’Organisation des
Nations Unies, ne l’oublions pas, est dotée de la personnalité juridique
internationale, ce qui lui confère la capacité d’agir sur le plan internatio-
nal en tant qu’entité distincte des Etats Membres considérés individuelle-
ment ; cette autonomie est conforme au principe de l’égalité juridique des

  350  Op. cit. supra note 349, p. 78-79.
  351  Ibid., 1992, p. 126-129.
   352 Ibid., p. 128-129 ; A. A. Cançado Trindade, « The Contribution of Latin American

Legal Doctrine to the Progressive Development of International Law », RCADI, vol. 376,
2014, p. 9-92, en particulier p. 75-76.


                                                                                  192

 armes nucléaires et désarmement (op. diss. cançado trindade) 1022

Etats et atténue l’inquiétante vulnérabilité des Etats en position de fai-
blesse, comme le sont les Etats non dotés d’armes nucléaires ; par une
action multilatérale soucieuse du bien commun de l’humanité, l’ONU
cherche à atteindre des buts que partagent tous les membres de la com-
munauté internationale 353, dont le désarmement nucléaire.
   307. Les Etats dotés d’armes nucléaires ne constituent qu’un petit
groupe, et ne sauraient négliger ou sous-estimer des résolutions réaﬃr-
mées année après année, au prétexte qu’ils ont voté contre ou se sont
abstenus lors de leur adoption. Une fois adoptées, ces résolutions valent
pour tous les Etats Membres de l’ONU. Elles sont des résolutions de l’Or-
ganisation des Nations Unies elle-même, et pas seulement de la vaste
majorité des Etats Membres qui les ont votées. Les résolutions dans les-
quelles l’Assemblée générale revient avec insistance sur des questions inté-
ressant l’humanité dans son ensemble (telles que l’existence des armes
nucléaires) ont, selon moi, valeur normative. C’est faire fausse route que
de les considérer dans la perspective étroite du positivisme volontariste.
   308. Comme je l’ai déjà dit, la conscience est d’un ordre supérieur à
celui de la « volonté ». La conscience juridique universelle doit être placée
bien au-dessus de la « volonté » des Etats pris individuellement, et c’est
elle qui s’exprime dans les résolutions de l’Assemblée générale, inspirées
par des principes généraux de droit international qui donnent corps aux
valeurs et aux aspirations de l’ensemble de la communauté internationale
et de l’humanité 354. Cette observation vaut, je le répète, pour les résolu-
tions que j’ai passées en revue plus haut. Les valeurs qui trouvent leur
expression dans ces prima principia sont celles qui inspirent et fondent
tout ordre juridique.
   309. Les principes généraux de droit (prima principia) confèrent selon
moi à l’ordre juridique interne des Etats et à l’ordre juridique internatio-
nal leur indispensable dimension axiologique. Néanmoins, les tenants du
positivisme juridique et du « réalisme politique », toujours très attentifs
aux intérêts des plus puissants, persistent dans leur erreur fondamentale,
consistant à négliger l’importance de ces principes, qui, encore une fois,
constituent les fondements de tout système juridique, et informent et
conforment les règles à suivre dans la recherche de la justice. L’histoire
nous enseigne que négliger ces principes entraîne des conséquences
désastreuses 355.
   310. Au cours des dernières décennies, lesdits principes ont contribué à
la formation d’un vaste corpus juris sur des questions intéressant la com-
munauté internationale tout entière, telles que le désarmement nucléaire.
Leur rôle grandissant dans le développement du droit est le signe que le
   353 Voir A. A. Cançado Trindade, Direito das Organizações Internacionais, 6e éd. rév.,

Belo Horizonte/Brésil, Edit. Del Rey, 2014, p. 51 et 530-531.
   354 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 120, p. 129-138.
   355 A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév.,

Belo Horizonte/Brésil, 2015, p. 6-24 ; A. A. Cançado Trindade, Os Tribunais Internacionais
e a Realização da Justiça, op. cit. supra note 243, p. 410-418.

                                                                                     193

 armes nucléaires et désarmement (op. diss. cançado trindade) 1023

paradigme interétatique traditionnel de l’ordre juridique international est
maintenant dépassé 356. C’est là une réalité qu’on ne saurait continuer
d’éluder. Le fait que les procédures contentieuses engagées devant elle
opposent des Etats ne justiﬁe aucunement que la Cour, dans ses raisonne-
ments, doive s’en tenir à un point de vue interétatique. En sa qualité
d’« organe judiciaire principal des Nations Unies », qu’elle tient de l’ar-
ticle 92 de la Charte des Nations Unies, elle doit considérer, outre les
Etats, les peuples au nom desquels la Charte a été adoptée. Lorsqu’elle est
appelée à se prononcer sur des aﬀaires contentieuses telles que celle dont
il est ici question, opposant les Iles Marshall au Royaume-Uni au sujet
d’Obligations relatives à des négociations concernant la cessation de la
course aux armes nucléaires et le désarmement nucléaire, elle doit garder à
l’esprit des considérations fondamentales d’humanité et tenir compte de
leur incidence aussi bien sur les questions de recevabilité et de compétence
que sur les questions de fond.


                       XXI. Épilogue : récapitulation

   311. Alors que je parviens au terme de l’exposé de mon opinion dissi-
dente, j’ai le sentiment d’être en paix avec ma conscience ; je ne doute pas
que les considérations que j’ai cru bon de faire valoir montrent à l’évi-
dence que ma position sur tous les points traités dans l’arrêt qui vient
d’être prononcé est diamétralement opposée à celle adoptée par une Cour
divisée qui, considérant que l’existence d’un diﬀérend d’ordre juridique
entre les Parties n’avait pas été établie, a conclu que celle-ci n’avait pas
compétence pour connaître des demandes présentées par les Iles Marshall
dans leur requête, et qu’elle ne pouvait donc pas procéder à l’examen de
l’aﬀaire au fond. Je suis en désaccord total avec ces conclusions : à mon
avis, il y avait bien entre les Parties un diﬀérend relevant de la compé-
tence de la Cour. Il existe une obligation de droit international tant
conventionnel que coutumier de procéder au désarmement nucléaire, et il
incombait à la Cour de procéder à l’examen de l’aﬀaire au fond pour
déterminer si le défendeur y avait eﬀectivement manqué.
   312. Ma position dissidente est fondée non seulement sur mon appré-
ciation des moyens qu’ont fait valoir les Parties, mais aussi, et surtout,
sur des considérations ayant trait à des principes et valeurs fondamen-
taux auxquels j’attache la plus grande importance. Etant en désaccord
avec la majorité sur tous les points traités dans l’arrêt, que ce soit dans
l’exposé du raisonnement de la Cour ou dans ses conclusions, j’ai estimé
que mon souci de contribuer du mieux que je le peux à l’exercice de
la fonction judiciaire internationale m’imposait le devoir de laisser une
trace oﬃcielle des motifs de mon dissentiment, sous la forme du présent


   356 A. A. Cançado Trindade, Direito das Organizações Internacionais, op. cit. supra

note 353, p. 530-537.

                                                                                 194

 armes nucléaires et désarmement (op. diss. cançado trindade) 1024

exposé de mon opinion dissidente. Il me paraît utile, alors que je touche à
la ﬁn de cet exposé, de récapituler tous les points que j’y ai soulevés,
aﬁn de les faire ressortir plus clairement et de mettre en évidence leur
interdépendance.
   313. Primus : selon la jurisprudence constante de la Cour, un diﬀérend
est un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts entre deux personnes. L’exis-
tence d’un diﬀérend (au moment du dépôt d’une requête) doit être établie
objectivement par la Cour. Elle peut l’être par inférence. Secundus : la
règle qui veut que l’existence d’un diﬀérend soit établie objectivement a
pour objet non pas de protéger les Etats défendeurs, mais de garantir le
bon exercice par la Cour de sa fonction judiciaire. Tertius : pour que
l’existence d’un diﬀérend puisse être établie, il n’est pas nécessaire que
l’Etat demandeur ait informé l’Etat ou les Etats défendeurs de son inten-
tion de saisir la Cour, ni que les négociations diplomatiques aient été
« épuisées », ni non plus que l’Etat demandeur, préalablement au dépôt de
sa requête, ait informé l’Etat ou les Etats défendeurs de ses griefs ; bref,
c’est à la Cour elle-même qu’il appartient de déterminer objectivement s’il
existe ou non un diﬀérend.
   314. Quartus : les Iles Marshall, d’une part, et le Royaume-Uni, l’Inde
et le Pakistan, d’autre part, ont pris des positions et adopté des compor-
tements diﬀérents relativement à la question en cause, révélant une oppo-
sition de thèses juridiques dont la constatation aurait dû suﬃre à la Cour
pour établir objectivement l’existence d’un diﬀérend. Quintus : rien ne jus-
tiﬁe en droit que la Cour tente d’élever le seuil de détermination de l’exis-
tence d’un diﬀérend ; selon sa jurisprudence constante, elle s’est
expressément gardée de suivre en la matière une démarche formaliste de
nature à restreindre l’accès à la justice internationale. Elle a au contraire
constamment réservé sa prérogative de déterminer objectivement l’exis-
tence d’un diﬀérend, évitant de fonder son appréciation, comme elle l’a
fait en l’espèce, sur un critère subjectif, à savoir la « connaissance » que les
Etats défendeurs pouvaient avoir eue ou non, préalablement au dépôt de
la requête, du diﬀérend qui y était allégué.
   315. Sextus : les séries de résolutions adoptées au ﬁl des années par
l’Assemblée générale des Nations Unies (celles mettant en garde contre
les dangers des armes nucléaires, adoptées de 1961 à 1981, celles deman-
dant le gel des arsenaux nucléaires, adoptées de 1982 à 1992, celles
condamnant les armes nucléaires, adoptées de 1982 à 2015, et celles
relatives à la suite donnée à l’avis consultatif donné par la Cour en 1996,
adoptées de 1996 à 2015) font autorité et ont une valeur juridique.
Septimus : leur autorité et leur valeur juridique ont été dûment reconnues
devant la Cour en 1995 lors de la procédure qui a abouti au prononcé de
son avis consultatif de 1996. Octavus : comme l’Assemblée générale,
le Conseil de sécurité s’est montré préoccupé par la question en cause
dans les aﬀaires sur lesquelles la Cour vient de se déclarer incompé-
tente, ce dont témoignent ses débats et résolutions sur le désarmement
nucléaire.

                                                                            195

 armes nucléaires et désarmement (op. diss. cançado trindade) 1025

   316. Nonus : l’adoption des résolutions susmentionnées et d’autres ini-
tiatives illustrent la longue saga de la condamnation par les Nations Unies
des armes nucléaires. Decimus : le fait que d’autres armes de destruction
massive (les gaz toxiques, les armes biologiques et chimiques) ont été
interdites alors que les armes nucléaires, pourtant beaucoup plus destruc-
trices, ne le sont toujours pas, constitue une absurdité juridique. Après
s’être formée progressivement, l’obligation de procéder au désarmement
nucléaire s’est maintenant cristallisée en droit international aussi bien
conventionnel que coutumier, évolution à laquelle les Nations Unies, au
ﬁl des décennies, ont apporté une contribution précieuse.
   317. Undecimus : en l’espèce, les arguments et contre-arguments des
Parties montrent que la question des résolutions des Nations Unies et de
l’émergence d’une opinio juris communis quant à l’obligation de procéder
au désarmement nucléaire a retenu leur attention. Duodecimus : le mal
hante le destin de l’humanité depuis d’innombrables siècles. Après l’avè-
nement de l’ère nucléaire en août 1945, certains des plus grands penseurs
de notre temps en sont venus à se demander si l’humanité avait encore un
avenir et ont appelé l’attention sur l’impératif du respect de la vie et sur
l’importance des valeurs humanistes. Tertius decimus : certains théoriciens
du droit international ont, pour leur part, insisté sur la prééminence qu’il
est nécessaire d’accorder à la conscience humaine (la conscience juridique
universelle) sur le volontarisme étatique.
   318. Quartus decimus : la Charte des Nations Unies est attentive aux
peuples ; les conférences de la série récemment organisée par les
Nations Unies avaient pour dénominateur commun la reconnaissance
de la légitimité des préoccupations éprouvées par la communauté inter-
nationale tout entière quant aux conditions d’existence et au bien-être des
peuples partout dans le monde. Quintus decimus : les principes généraux
de droit (prima principia) sont le fondement de tout système juridique.
Ils en informent et conforment les règles, dont ils guident l’application,
et ils sont là pour rappeler la primauté du jus necessarium sur le jus
voluntarium.
   319. Sextus decimus : la nature d’une aﬀaire portée devant la Cour peut
exiger que celle-ci raisonne sans s’en tenir à un point de vue stricte-
ment interétatique ; l’aﬀaire ici considérée, portant sur l’obligation de
procéder au désarmement nucléaire, exigeait que la Cour concentre son
attention sur les peuples, en adoptant un point de vue humaniste, au lieu
de chercher à ménager les susceptibilités qui se manifestent dans les
relations interétatiques. Septimus decimus : le fait que les procédures
contentieuses engagées devant elle opposent des Etats ne signiﬁe aucune-
ment que la Cour doive raisonner d’un point de vue strictement interéta-
tique. La question du désarmement nucléaire intéresse l’humanité tout
entière.
   320. Duodevicesimus : l’aﬀaire sur laquelle je m’exprime ici met en évi-
dence la suprême importance des principes fondamentaux, dont le prin-
cipe de l’égalité juridique des Etats, le principe d’humanité et l’idée d’une
justice objective. Undevicesimus : les inégalités de fait et la stratégie dite de

                                                                             196

 armes nucléaires et désarmement (op. diss. cançado trindade) 1026

« dissuasion » ne sauraient entamer l’égalité juridique des Etats. Vicesi-
mus : les tenants de la doctrine de la « dissuasion » ne sauraient continuer
de traiter comme quantité négligeable les séries de résolutions par les-
quelles l’Assemblée générale a exprimé une opinio juris communis condam-
nant les armes nucléaires. Vicesimus primus : il découle des principes
généraux de droit international comme de la doctrine du droit internatio-
nal que l’existence des armes nucléaires est contraire au droit internatio-
nal, au droit international humanitaire et au droit international des droits
de l’homme, ainsi qu’à la Charte des Nations Unies.
   321. Vicesimus secundus : il faut traiter la question du désarmement
nucléaire du point de vue des peuples, en gardant à l’esprit le droit fonda-
mental à la vie ; la raison d’humanité prime la raison d’Etat. Il importe que
l’attention accordée aux conséquences dévastatrices et catastrophiques de
l’emploi d’armes nucléaires ne se relâche pas. Vicesimus tertius : le désar-
mement nucléaire, auquel aspirent les peuples du monde entier, ne saurait
être subordonné au consentement de tel ou tel Etat. La conscience juri-
dique universelle prime de beaucoup la « volonté » de l’Etat. Vicesimus
quartus : les interdits absolus frappant la privation arbitraire de la vie,
l’inﬂiction de traitements cruels, inhumains ou dégradants, ou l’inﬂic-
tion de maux superﬂus sont des interdits de jus cogens qui ont une inci-
dence sur le droit international des droits de l’homme, le droit
international humanitaire et le droit international des réfugiés, et parti-
cipent du processus historique actuellement en cours d’humanisation du
droit international.
   322. Vicesimus quintus : les tenants du positivisme juridique font abs-
traction de l’existence d’une opinio juris communis sur l’illicéité en droit
international contemporain de toutes les armes de destruction massive, y
compris (et surtout) les armes nucléaires, et sur l’obligation de procéder
au désarmement nucléaire. Vicesimus sextus : le droit international
conventionnel et le droit international coutumier en matière de protection
de la personne humaine se développent de pair, comme l’indique la clause
de Martens, ce qui vaut pour l’interdiction des armes nucléaires. Vicesi-
mus septimus : l’existence des armes nucléaires est la grande tragédie de
l’ère nucléaire ; aujourd’hui plus que jamais, les êtres humains ont besoin
d’être protégés d’eux-mêmes. L’existence de ces armes est un déﬁ aux
valeurs morales, lesquelles sont indissociables du droit, comme nous l’ont
enseigné les penseurs jusnaturalistes.
   323. Vicesimus octavus : l’humanité en tant que sujet de droit interna-
tional est exposée depuis déjà longtemps au danger mortel des armes
nucléaires. Vicesimus nonus : l’humanité tout entière est un sujet de droit
des nations, comme l’ont montré les « pères fondateurs » du droit interna-
tional. Trigesimus : la vision humaniste du droit international est centrée
sur les peuples et tient compte des ﬁns d’humanité de l’existence des Etats.
Trigesimus primus : l’opinio juris communis necessitatis sur l’existence
d’une obligation de droit international coutumier et conventionnel
de procéder au désarmement nucléaire a trouvé son expression dans
les travaux des conférences d’examen du TNP, la création de zones

                                                                         197

 armes nucléaires et désarmement (op. diss. cançado trindade) 1027

exemptes d’armes nucléaires et les actes de la série récente de conférences
consacrées à l’impact humanitaire des armes nucléaires, servant la cause
commune qu’est l’avènement d’un monde à jamais débarrassé de ces
armes. Trigesimus secundus : ces initiatives ont débordé la perspective
strictement interétatique et dûment pris en considération l’aspiration des
peuples et de l’humanité à vivre dans un monde où leur survie ne sera plus
menacée.
   324. Trigesimus tertius : l’opinio juris communis qui s’est dégagée sous
l’inﬂuence, notamment, des résolutions de l’Assemblée générale des
Nations Unies n’est pas simplement l’élément psychologique nécessaire
pour qu’une coutume devienne le droit, mais a une dimension beaucoup
plus vaste en ce qu’elle est un élément essentiel de la formation d’un droit
issu de la conscience, tendant à libérer le monde de la menace inhumaine
que font peser sur lui les armes nucléaires. Trigesimus quartus : les résolu-
tions adoptées par l’Assemblée générale et le Conseil de sécurité le sont au
nom de l’Organisation des Nations Unies elle-même (et pas seulement au
nom des Etats qui les ont votées) ; elles valent donc pour tous les Etats
Membres de l’ONU.
   325. Trigesimus quintus : l’Organisation des Nations Unies, dotée de
la personnalité juridique internationale, agit conformément au principe
de l’égalité juridique des Etats lorsqu’elle s’eﬀorce d’atteindre des
buts communs tels que le désarmement nucléaire. Trigesimus sextus : deux
des organes principaux des Nations Unies, l’Assemblée générale et le
Conseil de sécurité, ainsi que le Secrétaire général, ont au ﬁl des années
apporté une contribution remarquable à la cause du désarmement
nucléaire.
   326. Trigesimus septimus : les résolutions des Nations Unies relatives
aux armes nucléaires portent sur une question qui, intéressant l’humanité
tout entière, ne peut pas être convenablement traitée d’un point de vue
privilégiant le volontarisme des Etats. La conscience juridique universelle
prime de beaucoup la « volonté » des Etats pris individuellement. Trigesi-
mus octavus : en sa qualité d’organe judiciaire principal des Nations Unies,
la Cour internationale de Justice doit garder à l’esprit des considérations
fondamentales d’humanité ayant une incidence sur les questions de droit
qui entrent en jeu au stade d’une aﬀaire consacrée à la compétence et la
recevabilité aussi bien qu’au stade de l’examen au fond. Trigesimus nonus :
en somme, la Cour avait compétence pour connaître du cas d’espèce, et il
existe une obligation internationale conventionnelle et coutumière de
désarmement nucléaire ; le point de savoir s’il y a eu manquement à cette
obligation n’aurait pu être tranché par la Cour qu’au stade de l’examen
au fond.
   327. Quadragesimus : un monde tel que le nôtre, où il existe des
arsenaux nucléaires, est voué à détruire son passé, à vivre le présent dans
une dangereuse précarité et à ﬁnalement renoncer à tout avenir. Les armes
nucléaires ne promettent rien d’autre que l’anéantissement. A mon avis,
la Cour internationale de Justice, organe judiciaire principal des
Nations Unies, aurait dû montrer dans son arrêt qu’elle était sensible à

                                                                         198

 armes nucléaires et désarmement (op. diss. cançado trindade) 1028

cette menace et soucieuse d’apporter sa contribution au règlement d’une
question qui est au cœur des préoccupations de la communauté interna-
tionale, consciente de sa vulnérabilité, et de l’humanité tout entière.

                      (Signé) Antônio Augusto Cançado Trindade.




                                                                   199

